
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.16


    CREDIT SUISSE FIRST BOSTON (USA), INC.    
 
 
Landlord        
 
 
 
 
TO
 
 
 
 
MARSH INC.
 
 
 
 
Tenant        
 
 


--------------------------------------------------------------------------------

Lease

--------------------------------------------------------------------------------


 
 
Dated as of April 26, 2002
 
 

--------------------------------------------------------------------------------




Table of Contents


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE 1
DEFINITIONS
Section 1.01.
 
 
 
1
ARTICLE 2
PREMISES; TERM; USE
Section 2.01.
 
Demise
 
1 Section 2.02.   Term   2 Section 2.03.   Possession Date   2 Section 2.04.  
Intentionally Omitted   2 Section 2.06.   Use   5
ARTICLE 3
RENT
Section 3.01.
 
Rent
 
5 Section 3.02.   Fixed Rent   5 Section 3.03.   Additional Charges   6 Section
3.04.   Tax Payments   6 Section 3.05.   Tenant Tax Incentives   8 Section 3.06.
  Tax Provisions   8 Section 3.07.   Electric Charges   9 Section 3.08.   Manner
of Payment   11 Section 3.09.   Operating Expenses   11
ARTICLE 4
LANDLORD SERVICES
Section 4.01.
 
Landlord Services
 
17 Section 4.02.   Auditorium and Cafeteria   21 Section 4.03.  
Telecommunications   22 Section 4.04.   Security   22
ARTICLE 5
LEASEHOLD IMPROVEMENTS; TENANT COVENANTS
Section 5.01.
 
Initial Improvements
 
22 Section 5.02.   Alterations Generally   25 Section 5.03.   Landlord's and
Tenant's Property   27 Section 5.04.   Access and Changes to Building   28
Section 5.05.   Repairs   29 Section 5.06.   Compliance with Laws/Compliance
Language   30 Section 5.07.   Tenant Advertising   31 Section 5.08.   Right to
Perform Tenant Covenants   31
ARTICLE 6
ASSIGNMENT AND SUBLETTING
Section 6.01.
 
Assignment; Etc
 
31 Section 6.02.   Landlord's Option Right   33 Section 6.03.   Assignment and
Subletting Procedures   35

i

--------------------------------------------------------------------------------

Section 6.04.   General Provisions   37 Section 6.05.   Assignment and Sublease
Profits   38 Section 6.06.   Assignor Cure Rights   38 Section 6.07.   Landlord
Non-Disturbance   39 Section 6.08.   Subletting by Tenant within the Building  
39
ARTICLE 7
SUBORDINATION; DEFAULT; INDEMNITY
Section 7.01.
 
Subordination
 
39 Section 7.02.   Estoppel Certificate   41 Section 7.03.   Default   41
Section 7.04.   Re-entry by Landlord   42 Section 7.05.   Damages   42 Section
7.06.   Other Remedies   43 Section 7.07.   Right to Injunction   43 Section
7.08.   Certain Waivers; Waiver of Trial by Jury   43 Section 7.09.   No Waiver
  43 Section 7.10.   Holding Over   43 Section 7.11.   Intentionally Omitted  
44 Section 7.12.   Nonliability and Indemnification   44 Section 7.13.   Protest
of Landlord Charges   45
ARTICLE 8
INSURANCE; CASUALTY; CONDEMNATION
Section 8.01.
 
Compliance with Insurance Standards
 
45 Section 8.02.   Tenant's Insurance   45 Section 8.03.   Subrogation Waiver  
47 Section 8.04.   Condemnation   47 Section 8.05.   Casualty   49
ARTICLE 9
MISCELLANEOUS PROVISIONS
Section 9.01.
 
Notice
 
51 Section 9.02.   Building Rules   51 Section 9.03.   Severability   51 Section
9.04.   Certain Definitions   51 Section 9.05.   Quiet Enjoyment   51 Section
9.06.   Limitation of Liability   52 Section 9.07.   Counterclaims   52 Section
9.08.   Survival   52 Section 9.09.   Certain Remedies   52 Section 9.10.   No
Offer   52 Section 9.11.   Captions; Construction   53 Section 9.12.  
Amendments   53 Section 9.13.   Broker   53 Section 9.14.   Merger   53 Section
9.15.   Successors   53 Section 9.16.   Applicable Law   53 Section 9.17.   No
Development Rights   53 Section 9.18.   Surrender   53

ii

--------------------------------------------------------------------------------

Section 9.19.   Arbitration   54 Section 9.20.   Signage   54 Section 9.21.  
Attorneys' Fees   54 Section 9.22.   Counterparts   54 Section 9.23.   Invoices
  55 Section 9.24.   Other Agreements   55
ARTICLE 10
SUBLEASE PROVISIONS
Section 10.01.
 
Sublease Provisions
 
55
ARTICLE 11
REPRESENTATIONS AND WARRANTIES
Section 11.01.
 
Landlord's Representations and Warranties
 
58 Section 11.02.   Tenant's Representations, Warranties and Acknowledgements  
58
ARTICLE 12
FIRST OFFER SPACE
Section 12.01.
 
Definitions
 
59 Section 12.02.   First Offer Space   59 Section 12.03.   Fair Market Rent  
59 Section 12.04.   Miscellaneous   62 Section 12.05.   Article 12 is Part of
Lease   62

EXHIBITS

    A   Description of Land     B   Premises Floor Space Plan     C   Rules and
Regulations     D   HVAC Specifications     E   Form of Non-Disturbance
Agreement     F   Overlandlord Consent     G   Cleaning Specifications     H  
Delivery Condition

iii

--------------------------------------------------------------------------------


INDEX OF DEFINED TERMS


Definition


--------------------------------------------------------------------------------

  Where Defined

--------------------------------------------------------------------------------

5% Fee   Section 3.07 AAA Rules   Section 9.19 Additional Charges   Section 3.03
Additional Rent for Electricity   Section 3.07 Affiliate   Section 6.01
Alteration Plans   Section 5.02 Arbitrator   Section 9.19 Auditorium   Section 1
Assignment Consideration   Section 6.05 Base Operating Years   Section 3.09 Base
Rate   Section 3.08 Base Tax Amount   Section 3.04 Bid Taxes   Section 3.04
Broker   Section 9.13 Building   Recitals Building Rate   Section 4.01 Business
Days   Section 4.01 Business Hours   Section 4.01 Cafeteria   Section 1 Casualty
  Section 8.05 Commencement Date   Section 2.02 Contractor(s)   Section 5.01
Control   Section 6.01 Cost Savings   Section 3.09 Curing Party   Section 5.08
Cut-Off Date   Section 3.09 Delivery Condition   Section 1 Electing Party  
Section 9.19 Electric Capacity   Section 3.07 Expiration Date   Section 2.02
Fixed Rent   Section 3.02 Fixtures   Section 5.03 Force Majeure   Section
4.01(b) Hazardous Materials   Section 5.06 HLW Report   Section 1 HVAC   Section
4.01 Improvements and Betterments   Section 5.03 Indemnified Party   Section
7.12 Interest Rate   Section 5.08 Land   Recitals Landlord   Introduction
Landlord Lease Termination Date   Section 2.04 Landlord Lease Termination Notice
  Section 2.04 Landlord Services   Section 4.01 Laws   Section 5.06 Lease  
Introduction Lease Procurement Costs   Section 2.04 Material Alteration  
Section 5.02

iv

--------------------------------------------------------------------------------

Minor Alterations   Section 5.02 New Tenant   Section 7.10 Non-Retail Space  
Section 2.05 Operating Expenses   Section 3.09 Operating Payment   Section 3.09
Operating Statement   Section 3.09 Operating Year   Section 3.09 Optional
Location   Section 2.01 Other Sublease Consideration   Section 6.05 Overlandlord
  Section 1 Overlease   Section 1 Overtime Periods   Section 4.01 PASNY  
Section 3.07 Possession Date   Section 2.03 Premises   Section 2.01 Project  
Recitals Recapture Space   Section 6.02 Rent   Section 3.01 Repair Estimate
Notice   Section 8.05 Required Substantial Completion Date   Section 8.05 Rules
and Regulations   Section 4.01(e) South Building   Section 1 Standard   Section
5.05 Subsequent Landlord Lease Termination Date   Section 2.04 Subsequent Notice
  Section 2.04 Successor Entity   Section 6.01 Successor Landlord   Section 7.01
Superior Lease   Section 7.01 Superior Lessor   Section 7.01 Superior Mortgage  
Section 7.01 Superior Mortgagee   Section 7.01 Tax Payment   Section 3.04 Tax
Year   Section 3.04 Taxes   Section 3.04 Tenant   Introduction Tenant Assignor  
Section 6.06 Tenant Assignee   Section 6.06 Tenant Casualty Repair Obligations  
Section 8.05 Tenant Lease Termination Date   Section 2.04 Tenant Termination
Notice   Section 2.04 Tenant's Basic Cost   Section 6.05 Tenant's Initial
Improvements   Section 5.01 Tenant's Offer Notice   Section 6.02 Tenant's Plans
  Section 5.01 Tenant's Property   Section 5.03 Tenant's Share   Section 3.04
Term   Section 2.02 Tower   Section 1 Transfer Notice   Section 6.03

v

--------------------------------------------------------------------------------

        LEASE (this "Lease"), dated as of April 26, 2002, between CREDIT SUISSE
FIRST BOSTON (USA), INC. ("Landlord"), a New York corporation whose address is
Eleven Madison Avenue, New York, New York 10010-3629 and MARSH INC. ("Tenant"),
a Delaware corporation, whose address is 1166 Avenue of the Americas, New York,
New York 10036.


W I T N E S S E T H


        WHEREAS, Landlord is willing to lease to Tenant and Tenant is willing to
hire from Landlord, on the terms hereinafter set forth, certain space in the
office building commonly known as One Madison Avenue, New York, New York (the
"Building") on the land more particularly described in Exhibit A (the "Land";
the Land and the Building and all plazas, sidewalks and curbs adjacent thereto
are collectively called the "Project").

        NOW, THEREFORE, Landlord and Tenant agree as follows:


ARTICLE 1

Definitions


        As used in this Lease, the following terms shall have the following
respective meanings:

        (a)  "Auditorium" means the auditorium located in the South Building
Lobby.

        (b)  "Cafeteria" means the cafeteria located on the B-2 floor of the
Building.

        (c)  "Delivery Condition" means that the premises shall be delivered
with the work specified on Exhibit H having been substantially completed.

        (d)  "HLW Report" means that certain report, dated December 6, 2000 and
prepared by HLW and designated as Area Calculations, Project 3785.

        (e)  "Overlandlord" means the Metropolitan Life Insurance Company, a New
York corporation, or any successor or assign of its interest under the
Overlease.

        (f)    "Overlease" means that certain Lease by and between Landlord and
Overlandlord, dated as of February 22, 2001, as amended by that certain First
Amendment to Lease dated as of January 3, 2002, as the same may be further
amended, modified or supplemented from time to time.

        (g)  "South Building" means the portions of the Building shown on the
floor plans included in the HLW Report as "Area Calculations—South Building."

        (h)  "Tower" means the portions of the Building shown on the floor plans
included in the HLW Report as "Area Calculations—Tower."


ARTICLE 2

Premises; Term; Use


        Section 2.01.    Demise.    (a) Landlord hereby leases to Tenant and
Tenant hereby hires from Landlord, subject to the terms and conditions of this
Lease, the entire 4th floor of the South Building and 3rd and 4th floors of the
Tower (collectively, the "Premises") substantially as shown on the plans annexed
as Exhibit B, together with the non-exclusive right to use and to permit its
permitted subtenants, assignees and invitees to use, in common with other
tenants and occupants of the Project, the lobbies, loading dock and other public
portions and common facilities of the Project including, without limitation, any
fire stairwells located between adjacent floors of the Premises for customary
convenience stairs purposes between such floors only, subject to, and in
accordance with the terms of this Lease, including without limitation the Rules
and Regulations and, with respect to such fire stairwells, Section 4.01(f)
below. Landlord and Tenant agree for the purposes of this Lease only that the
Premises is conclusively deemed to contain 105,255 rentable square feet. Subject
to the terms and

--------------------------------------------------------------------------------

conditions of this Lease, Tenant shall have access to the Premises twenty-four
(24) hours per day, seven (7) days per week.

        Section 2.02.    Term.    Subject to the rights of Landlord and Tenant
set forth in Section 10.01(g) to terminate this Lease in the event of
Overlandlord's failure to deliver the documents described in clause (b) below,
the term of this Lease (the "Term") shall commence on the date (the
"Commencement Date") that is the later to occur of (a) delivery of the Premises
to 7/8/02 Tenant in Delivery Condition and, (b) the date that Overlandlord's
Consent to this Lease has 4/26/02 been obtained by Landlord in the form attached
hereto as Exhibit F and Overlandlord shall have executed a Subordination and
Non-Disturbance Agreement substantially in the form attached hereto as Exhibit E
and shall end, unless sooner terminated as herein provided, or renewed pursuant
to Section 2.05, on the last day of the calendar month in which occurs the tenth
(10th) anniversary of the Rent Commencement Date (as hereinafter defined) (the
"Expiration Date").

        Section 2.03.    Possession Date.    (a) "Possession Date" shall mean
the date possession of the Premises is delivered to Landlord by Overlandlord
pursuant to the Overlease. Landlord anticipates that the Premises shall be
delivered by Overlandlord to Landlord on or about June 1, 2002 and has been
advised that it should not expect to receive the Premises any later than
July 31, 2002. Landlord shall keep Tenant reasonably apprised of the delivery
schedule of the Premises as Landlord receives such information from
Overlandlord. Landlord shall deliver possession of the Premises to Tenant in
Delivery Condition within four (4) weeks of the Possession Date, provided that
(i) Landlord has received Overlandlord's consent to this Lease, (ii) Tenant
shall not be required to accept the Premises prior to July 1, 2002 and (iii) if
Landlord is unable to deliver the Premises to Tenant within such 4-week period
on account of Force Majeure, then such period shall be extended by one day for
each such day of Force Majeure. Landlord shall provide two (2) Business Days
prior written notice of the date the Premises will be so delivered. In the event
that Landlord is unable to deliver possession of the Premises to Tenant in
Delivery Condition on or before August 1, 2002 for any reason other than Force
Majeure, the Rent Commencement Date shall be deemed extended for one
(1) additional day for each day after August 1, 2002 the Premises are not so
delivered (e.g, if there are two days of delay, the Rent Commencement Date will
occur 182 days after the Commencement Date). In the event the Premises are not
delivered to Tenant in Delivery Condition on or prior to February 28, 2003 for
any reason including Force Majeure, Tenant shall have the right to terminate
this Lease by written notice to Landlord made during the first five (5) days in
March, June, September or December, 2003, but on all other days Tenant shall not
have the right to terminate this Lease and Landlord shall have the right to
deliver the space to Tenant in accordance with this Lease. Upon Landlord's
receipt of any notice of termination provided by Tenant in accordance with the
foregoing sentence, this Lease shall be deemed terminated and of no further
force and effect.

        (b)  Subject to Landlord's obligation to deliver the Premises in
Delivery Condition, Landlord shall deliver the Premises to Tenant in the
condition Overlandlord delivers the Premises to Landlord and Tenant shall accept
the Premises "as is". Tenant waives any right to rescind this Lease under
Section 223-a of the New York Real Property Law or any successor statute of
similar nature and purpose then in force and further waives the right to recover
any damages which may result from Landlord's failure for any reason to deliver
possession of the Premises for the commencement of the Term. The provisions of
this Article are intended to constitute an "express provision to the contrary"
within the meaning of Section 223-a of the New York Real Property Law.

        Section 2.04.    Intentionally Omitted    

        Section 2.05.    Option to Renew.    (a) Provided that Tenant is not in
default hereunder beyond any applicable notice and cure period on the date of
the Notice to Renew (as hereinafter defined) or on the Expiration Date and on
such date of the Notice to Renew Tenant shall have sublet no more than
thirty-five (35%) of the portion of the Premises located in the South Building
(it being agreed that space sublet to Affiliates shall be deemed not to have
been sublet for these purposes), Tenant shall

2

--------------------------------------------------------------------------------

have the right to extend the Term of the Lease for a renewal term ("Renewal
Term") commencing on the day immediately succeeding the Expiration Date and
ending on December 30, 2020, upon the same terms and conditions as are herein
provided, except that (i) Rent during the Renewal Term shall equal the greater
of (x) the sum of the Fixed Rent and Additional Charges payable by Tenant on the
last day of the initial Term and (y) the Fair Market Rent (as hereinafter
defined), (ii) Tenant shall have no option to renew this Lease beyond the
expiration of the Renewal Term, (iii) the Premises shall be delivered in their
existing condition (on an "as is" basis) at the time the Renewal Term commences
and (iv) no tenant improvement allowance or rent free period shall be granted.
Such right shall be exercised by Tenant by giving written notice (the "Notice to
Renew") to Landlord at least eighteen (18) months prior to the Expiration Date
of the Term. Time shall be of the essence for the exercise of such option.
Tenant shall have no further right to extend or renew this Lease. The renewal
option set forth in this Section 2.05 is personal to Marsh Inc. and its
Affiliates and shall not inure to the benefit of any third party. For the
avoidance of doubt and without limiting any other provision of this Lease, the
Premises subject to renewal pursuant to this Section 2.05 shall include any
space added to the Premises in accordance with Article 12 hereof.

        (b)  For the purposes of this Article, "Fair Market Rent" shall mean the
rental rate then being charged by landlords (including Landlord) in Manhattan on
new leases for a ten (10) year term of space of similar quality and size as the
Premises, assuming the Landlord has had sufficient time to locate a suitable,
unaffiliated third-party tenant in the market place, and adjusting upward or
downward for all relevant factors, including without limitation, age, extent and
quality of tenant improvements, length of term, amenities, location and/or floor
height, the time value of money, Tenant's credit rating, the costs that Landlord
would not incur if Tenant renews, such as, without limitation, the fact that
Landlord is not obligated to contribute to any build out or renovation of the
Premises, and allowances or concessions that have been granted such as leasehold
improvements, moving allowances, rent abatements and lease assumptions. Landlord
and Tenant shall meet and shall cooperate in good faith to reach a mutually
acceptable determination of Fair Market Rent. In the event that Landlord and
Tenant shall be unable to agree on the determination of Fair Market Rent by the
date that is sex (6) months prior to the commencement of the Renewal Term,
either party shall have the right at any time thereafter to submit the
determination of Fair Market Rent to arbitration in accordance with the
procedures set forth in Section 2.05(d) below.

        (c)  If the parties have submitted the determination of Fair Market Rent
to arbitration in accordance with the provisions hereof and such arbitration
shall not be concluded prior to the commencement of the Renewal Term, Tenant
shall nevertheless pay all Fixed Rent and Additional Charges to Landlord with
respect thereto from and after the commencement of the applicable Renewal Term,
which shall include Fixed Rent as specified in Landlord's Determination (defined
in Section 2.05(d)(ii)(3) below) or, if no such Determination has been rendered,
the Fixed Rent and the Additional Charges payable with respect to the last day
of the initial Term (such payment amounts, as applicable, being referred to
herein as the "Provisional Rent"). If the applicable Fair Market Rent as
determined by arbitration is greater than the Provisional Rent, then such
adjustment as shall be needed to correct the amount previously paid by Tenant on
such underpaid amount, computed from the date of such underpayment to the date
of payment, shall be made in a payment by Tenant to Landlord within thirty
(30) days after the arbitration determination. If the applicable Fair Market
Rent is less than the Provisional Rent, then Tenant shall be entitled to a rent
credit against the next installment of Fixed Rent sufficient to correct any
amounts previously overpaid by Tenant, computed from the date of such
overpayment to the date of the rent credit.

        (d)  (i) If either party hereto desires to invoke the arbitration
procedure referenced above, the party invoking the arbitration procedure shall
give a notice (the "Arbitration Notice") to the other party stating that the
party sending the Arbitration Notice desires to meet within 10 days to attempt
to agree on a single arbitrator (the "Arbitrator") to determine the Fair Market
Rent. The Arbitrator appointed

3

--------------------------------------------------------------------------------


shall be competent, qualified by training and experience in New York,
disinterested and independent, shall hold an MAI designation and have a minimum
of 10 years' experience in appraising first class office buildings (and rentals
thereof) located in Manhattan. If the parties hereto have not agreed on the
Arbitrator within 10 days after the giving of the Arbitration Notice, then
either party hereto, on behalf of both, may apply to the New York City office of
the American Arbitration Association or any organization which is the successor
thereof (the "AAA") for appointment of the Arbitrator or, if the AAA shall not
then exist or shall fail, refuse or be unable to act such that the Arbitrator is
not appointed by the AAA within 30 days after application therefore, then either
party may apply to the presiding Justice of the Appellate Division of the
Supreme Court of the State of New York, First Department (the "Court") for the
appointment of the Arbitrator and the other party shall not raise any question
as to the Court's full power and jurisdiction to entertain the application and
make the appointment. The date on which the Arbitrator is appointed by the
agreement of the parties, by appointment by the AAA or by appointment by such
court, is referred to herein as the "Appointment Date". If any Arbitrator
appointed hereunder shall be unwilling or unable, for any reason, to serve, or
continue to serve, a replacement Arbitrator shall be appointed in the same
manner as the original Arbitrator.

        (ii)  The arbitration shall be conducted in accordance with the then
prevailing rules of the AAA, modified as follows:

        (1)  To the extent that the New York State Civil Practice and Law Rules
(the "CPLR"), or any successor statute, imposes requirements different from
those of the AAA in order for the decision of the Arbitrator to be enforceable
in the courts of the State of New York, such requirements shall be complied with
in the arbitration.

        (2)  Before hearing any testimony or receiving any evidence, the
Arbitrator shall be sworn by an officer authorized to administer an oath to hear
and decide the controversy faithfully and fairly and a written copy thereof
shall be delivered to Landlord and Tenant.

        (3)  Within 20 days after the Appointment Date, the parties hereto shall
deliver to the Arbitrator two copies of their respective written determinations
of the Fair Market Rent (each, a "Determination"), together with such
affidavits, appraisals, reports and other written evidence relating thereto as
the submitting party deems appropriate. After the submission of any
Determination, the submitting party may not make any additions to or deletions
from, or otherwise change, such Determination or the affidavits, appraisals,
reports and other written evidence delivered therewith. If either party fails to
so deliver its Determination within such time period, such party shall be deemed
to have irrevocably waived its right to deliver a Determination and the
Arbitrator, without holding a hearing, shall accept the Determination of the
submitting party as the Fair Market Rent. If each party submits a Determination
with respect to the Fair Market Rent, within the 20-day period described above,
the Arbitrator shall, promptly after its receipt of the second Determination,
deliver a copy of each party's Determination to the other party.

        (4)  Not less than 15 days nor more than 30 days after the earlier to
occur of (A) the expiration of the 20-day period provided for in clause 3 of
this subsection or (B) the Arbitrator's receipt of both of the Determinations
from the parties (such earlier date is referred to here as the "Submission
Date"), and upon not less than 10 days' notice to the parties, the Arbitrator
shall hold one or more hearings with respect to the determination of the Fair
Market Rent. The hearings shall be held in the Borough of Manhattan at such
location and time as shall be specified by the Arbitrator. Each of the parties
shall be entitled to present all relevant evidence and to cross-examine
witnesses at the hearings. The Arbitrator shall have the authority to adjourn
any hearing to such later date as the Arbitrator shall

4

--------------------------------------------------------------------------------




specify, provided that in all events all hearings with respect to the
determination of the Fair Market Rent shall be concluded not later than 60 days
after the Submission Date.

        (5)  The Arbitrator shall be instructed, and shall be empowered only, to
select as the Fair Market Rent one of the Determinations which the Arbitrator
believes is the more accurate determination of such Fair Market Rent. Without
limiting the generality of the foregoing, in rendering his or her decision, the
Arbitrator shall not add to, subtract from or otherwise modify the provisions of
this Lease or either of the Determinations.

        (6)  The Arbitrator shall render his or her determination as to the
selection of a Determination in a signed and acknowledged written instrument,
original counterparts of which shall be sent simultaneously to the parties
hereto, within 10 days after the earlier to occur of (A) his or her
determination of the Fair Market Rent pursuant to clause (3) of this subsection
or (B) the conclusion of the hearing(s) required by clause (4) of this
subsection.

        (iii)  This Section 2.05(d) shall constitute a written agreement to
submit any dispute regarding the determination of the Fair Market Rent to
arbitration.

        (iv)  The arbitration decision, determined as provided in this Section,
shall be conclusive and binding on the parties, shall constitute an "award" by
the Arbitrator within the meaning of the AAA rules and applicable law and
judgment may be entered thereon in any court of competent jurisdiction.

        (v)  Each party shall pay its own fees and expenses relating to the
arbitration (including, without limitation, the fees and expenses of its counsel
and of experts and witnesses retained or called by it). Each party shall pay
one-half of the fees and expenses of the AAA and of the Arbitrator.

        Section 2.06    Use.    Tenant shall use the Premises only for such uses
as are permitted pursuant to Section 6.1 and 6.2 of the Overlease, the terms and
provisions of which are incorporated herein by reference as if fully set forth
herein, except that the term "Non-Retail Space" therein shall be deemed to refer
to the term "Premises" herein and Section 6.1(b) shall not be so incorporated.


ARTICLE 3

Rent


        Section 3.01.    Rent.    "Rent" shall consist of Fixed Rent and
Additional Charges.

        Section 3.02.    Fixed Rent.    (a) The fixed rent ("Fixed Rent") for
the Premises shall be: (i) for the period commencing on the date which is
180 days after the Commencement Date (the "Rent Commencement Date") and ending
on the day before the 5th anniversary of the Rent Commencement Date, Four
Million Eight Hundred Forty-One Thousand Seven Hundred Thirty Dollars and 00/100
($4,841,730.00), payable in equal monthly installments of Four Hundred Three
Thousand Four Hundred Seventy-Seven Dollars and 50/100 ($403,477.50); and
(ii) for the period commencing on the 5th anniversary of the Rent Commencement
Date and ending on the Expiration Date of the initial Term, Five Million Three
Hundred Sixty-Eight Thousand and Five Dollars and 00/100 ($5,368,005.00) payable
in equal monthly installments of Four Hundred Forty-Seven Thousand Three Hundred
Thirty-Three Dollars and 75/100 ($447,333.75).

        Fixed Rent shall be payable by Tenant in equal monthly installments in
advance on the first day of each calendar month during the Term and the Renewal
Term, provided, that, if the Rent Commencement Date is not the first day of the
month, the amount of Fixed Rent due Landlord for the period commencing on such
Rent Commencement Date and ending on the last day of such month shall be equal
to the amount of Fixed Rent due on a daily basis multiplied by the number of
days in such period and shall be paid on the Rent Commencement Date.

5

--------------------------------------------------------------------------------


        Section 3.03.    Additional Charges.    "Additional Charges" means Tax
Payments, Operating Payments and all other sums of money, other than Fixed Rent,
at any time payable by Tenant under this Lease, all of which Additional Charges
shall be deemed to be rent.

        Section 3.04.    Tax Payments.    (a) "Base Tax Amount" means the Taxes
(excluding any amounts described in Section 3.04(b)(iii)) for the period
commencing on July 1, 2002 and ending on June 30, 2003. Landlord represents and
warrants that the Base Tax Amount will not include, and shall not be reduced by,
any As-of-Right Benefits (defined below).

        (b)  "Taxes" means (i) the real estate taxes, vault taxes, assessments
and special assessments levied, assessed or imposed upon or with respect to the
Land and the Building by any federal, state, municipal or other government or
governmental body or authority (including, without limitation, any taxes,
assessments or charges imposed upon or against Project, Landlord or the owner of
the Project with respect to any business improvement district (collectively,
"Bid Taxes")) but only if and to the extent that the same shall be reflected in
any tax bill with respect to the Project and after giving effect to any and all
abatements, refunds, reductions and credits which are not made expressly for the
benefit of another tenant by the Building, but expressly excluding any benefit
accruing to Landlord under any discretionary municipal incentive program (as
opposed to benefits granted by the applicable governmental entity on a
Building-wide basis "as of right" ("As-of-Right Benefits"), including any
Building-wide benefits which may be granted pursuant to the Industrial and
Commercial Incentive Program), (ii) all taxes assessed or imposed with respect
to the rentals payable under this Lease other than general income and gross
receipts taxes; provided, that any such tax shall exclude Commercial Rent or
Occupancy Taxes imposed pursuant to Title 11, Chapter 7 of the New York City
Administrative Code so long as such tax is required to be paid by tenants
directly to the taxing authority and (iii) any expenses incurred by Landlord in
contesting such taxes or assessments and/or the assessed value of the Project,
which expenses shall be allocated to the Tax Year to which such expenses relate.
If at any time the method of taxation shall be altered so that in lieu of or as
an addition to (but only to the extent imposed on the ownership or operation of
interests in real property and not on commercial interests generally) or as a
substitute for, the whole or any part of such real estate taxes, assessments and
special assessments now imposed on real estate, there shall be levied, assessed
or imposed (x) a tax, assessment, levy, imposition, fee or charge wholly or
partially as a capital levy or otherwise on the rents received therefrom, or
(y) any other additional or substitute tax, assessment, levy, imposition, fee or
charge, including, without limitation, business improvement district and
transportation taxes, fees and assessments, then all such taxes assessments,
levies, impositions, fees or charges or the part thereof so measured or based
shall be included in "Taxes," computed as if Landlord's sole asset were the
Project. If the owner, or lessee under a Superior Lease, of all or any part of
the Project is an entity exempt from the payment of taxes described in clauses
(i) and (ii), there shall be included in "Taxes" the taxes described in clauses
(i) and (ii) which would be so levied, assessed or imposed if such owner or
lessee were not so exempt and such taxes shall be deemed to have been paid by
Landlord on the dates on which such taxes otherwise would have been payable if
such owner or lessee were not so exempt. Except as permitted in this
Section 3.04(b), "Taxes" shall not include (x) any municipal, state or federal
taxes on Landlord's income, franchise taxes, taxes on gross receipts or revenue,
estate or inheritance taxes value added, transfer, transfer gains, succession,
capital stock excise, excess profits, gift, foreign ownership or control,
corporate franchise, corporate, unincorporated association, payroll or stamp
tax, or any similar taxes or charges imposed or assessed against Landlord,
including any other tax, assessment, charge or levy on the rent reserved under
leases, including this Lease or (y) unless due to default in Tenant timely
paying Tenant's Tax Share hereunder, any penalties, late charges or fines
imposed against Landlord with respect to real estate taxes, assessments and the
like that are otherwise includable within the term "Taxes." If the Bid Taxes are
eliminated or reduced after the date hereof, then, as of the date of such
elimination or reduction, the Base Tax Amount shall be recalculated to take into
account the elimination or reduction of the Bid Taxes.

6

--------------------------------------------------------------------------------


        (c)  "Tax Year" means each period of 12 months, commencing on the first
day of July of each such period, in which occurs any part of the Term, or such
other period of 12 months occurring during the Term as hereafter may be adopted
as the fiscal year for real estate tax purposes of the City of New York.

        (d)  "Tenant's Share" means 7.461%, as the same may be increased or
decreased in accordance with the terms of this Lease. The parties hereto agree
that the rentable square foot area, as of the date hereof, of (i) the Premises
shall be deemed to be 105,255 rentable square feet, and (ii) the rentable square
foot area of the Building shall be deemed to be 1,410,765 rentable square feet.
Tenant's Share has been determined and/or redetermined by dividing the rentable
square foot area of the Premises by the rentable square foot area of the
Building.

        (e)  If Taxes for any Tax Year, shall exceed the Base Tax Amount, Tenant
shall pay to Landlord (each, a "Tax Payment") Tenant's Share of the amount by
which Taxes for such Tax Year are greater than the Base Tax Amount. Landlord
shall give Tenant a statement showing the computation of Tenant's Share of
Taxes, which statement shall cover only those Taxes which Landlord is then
required to pay pursuant to the Overlease and such statement shall be
accompanied by copies of the applicable tax bills or other evidence showing the
Taxes or tax assessments. The Tax Payment for each Tax Year shall be due and
payable in installments in the same manner that Taxes for such Tax Year are due
and payable to the City of New York, except that Tenant shall pay each such
installment to Landlord on or before the later of (A) twenty (20) days after the
rendering by Landlord to Tenant of the above-referenced statement or (B) thirty
(30) days prior to the date such installment first becomes due and payable to
the City of New York. If there shall be any increase or decrease in the Taxes
for any Tax Year, the Tax Payment for such Tax Year shall be appropriately
adjusted and paid or refunded, as the case may be, in accordance herewith. In no
event, however, shall Tenant be entitled to a refund or credit against any sums
payable under this Lease if Taxes are reduced below the Base Tax Amount. Except
as heretofore provided, Tenant shall receive an equitable share of any and all
real estate tax incentives, abatements and credits granted to the Building and
Land during the Term of this Lease, provided that such real estate tax
incentives, abatements and credits may be attributed, at least in part, to
Tenant's use and occupancy of the Premises (or any portion thereof located in
the Building). Similarly, if any such incentives, abatements or credits are
directly attributed to space in the Building not leased to Tenant in no event
shall Tenant be entitled to share in any such benefits. Landlord, at Tenant's
sole cost and expense, shall reasonably cooperate with Tenant in Tenant's
efforts to obtain municipal tax rebates, credits or other incentives with
respect to the Premises; it being acknowledged that any such incentives shall be
the sole property of Tenant.

        (f)    If Landlord shall receive a refund of Taxes for any Tax Year,
Landlord shall pay to Tenant Tenant's Share of the net refund (after deducting
from such refund the costs and expenses of obtaining the same, including,
without limitation, appraisal, accounting and legal fees, to the extent that
such costs and expenses were not included in the Taxes for such Tax Year);
provided, that (i) Tenant shall not be eligible to receive such payment if, at
the time such payment is required to be refunded to Tenant, Tenant is in default
under the Lease beyond any notice and grace period, if applicable, until such
time as such default is cured, at which time such payment shall be made to
Tenant, provided, that Landlord shall be entitled to deduct any costs and
expenses arising from such default (including, without limitation, any payments
made to cure such default) from any such payment to be made to Tenant and
(ii) such payment to Tenant shall in no event exceed Tenant's Tax Payment paid
for such Tax Year. Such refund shall be made to Tenant within sixty (60) days of
Landlord's receipt thereof.

        (g)  If the Taxes comprising the Base Tax Amount are reduced as a result
of an appropriate proceeding or otherwise, the Taxes as so reduced shall for all
purposes be deemed to be the Base Tax Amount and Landlord shall notify Tenant of
the amount by which the Tax Payments previously made were less than the Tax
Payments required to be made under this Section 3.04; and Tenant shall pay the
deficiency within twenty (20) days after demand therefor.

7

--------------------------------------------------------------------------------


        Section 3.05.    Tenant Tax Incentives.    Subject to the terms of the
Overlease, in the event that Tenant becomes eligible for any tax incentives or
governmental awards from the City of New York or the State of New York or
otherwise arising out of or related to Tenant's agreement to remain in New York
City or any similar incentive or credit program available to companies affected
by the World Trade Center events, Landlord shall, at Tenant's sole cost and
expense and without liability to Landlord, reasonably cooperate to the extent
necessary or appropriate to secure the maximum benefits available to Tenant.
Landlord shall, upon Tenant's reasonable request, request that Overlandlord
reasonably cooperate with Tenant in securing such benefits and, if Overlandlord
shall fail to so cooperate, Tenant shall have the right to take whatever action
may available at law or under the Overlease to obtain such cooperation in its
own name, and for that purpose and only to such extent, all of the rights of
Landlord under Section 14.15 of the Overlease are hereby conferred upon and
assigned to Tenant and Tenant is subrogated hereby to such rights to the extent
that the same shall apply to the matter for which cooperation is sought. If any
such action against Overlandlord in Tenant's name shall be barred by reason of
lack of privity, nonassignability or otherwise, Tenant may take such action in
Landlord's name provided Tenant has obtained the prior written consent of
Landlord, which consent shall not be unreasonably withheld, provided, and Tenant
hereby agrees, that Tenant shall indemnify and hold Landlord harmless from and
against all liability, loss, damage or expense, including, without being limited
to, reasonable attorneys' fees and expenses, which Landlord shall suffer or
incur by reason of such action.

        Section 3.06.    Tax Provisions.    (a) Landlord's failure to render or
delay in rendering any statement with respect to any Tax Payment or installment
thereof shall not prejudice Landlord's right to thereafter render such a
statement, nor shall the rendering of an incorrect statement for any Tax Payment
or installment thereof prejudice Landlord's right to thereafter render a
corrected statement therefor. If Landlord fails to render a statement with
respect to any particular Tax Payment or installment thereof within two
(2) years after the Expiration of this Lease, Landlord shall be deemed to have
waived its right to claim any deficiency.

        (b)  Landlord and Tenant confirm that the computations under this
Article 3 are intended to constitute a formula for agreed rental escalation and
may or may not constitute an actual reimbursement to Landlord for the Taxes. If
the Building has been or shall be condominiumized, then Tenant's Tax Payments
shall, if necessary, be equitably adjusted such that Tenant shall thereafter
continue to pay the same share of the Taxes of the condominiumized Building as
Tenant would pay in the absence of such condominimization.

        (c)  Each Tax Payment in respect of a Tax Year, which ends after the
expiration or earlier termination of this Lease, and any tax refund pursuant to
Section 3.04(f), shall be prorated to correspond to that portion of such Tax
Year occurring within the Term.

        (d)  Landlord shall have no obligation to bring any application or
proceeding seeking a reduction in Taxes or the assessed valuation of the
Building. Tenant hereby waives to the fullest extent permitted by law any right
Tenant may now or in the future have to protest or contest any Taxes or to bring
any application or proceeding seeking a reduction in Taxes or the assessed
valuation of the Building or otherwise challenging the determination thereof.

8

--------------------------------------------------------------------------------

        Section 3.07.    Electric Charges.    (a) Landlord shall supply the
Premises with electrical service equal to six (6) watts, demand load, exclusive
of the HVAC System serving the Premises, per usable square foot contained in the
Premises ("Electric Capacity"), and shall cause Tenant's electric energy usage
to be measured on a submetering basis. If the electric service supplied to the
Premises is supplied by more than one (1) submeter, then the readings will be
aggregated through a totalizing meter and billed on a coincident demand basis as
if billed through a single meter. Landlord shall, as soon as practicable and at
Landlord's expense, purchase and install the submeter(s). Tenant shall pay
Landlord, as additional rent within thirty (30) days of receipt of its next rent
bill, for the kw hours and kw demand used by Tenant at Landlord's average cost
per kilowatt hour for the Building, plus five (5%) percent thereof for
providing, maintaining, repairing, reading and billing the submetering service
(the "5% Fee"). Landlord shall have the sole right to select the provider of
electricity for the Building; provided, however, that Landlord shall not select
a provider of electricity for the Buildings in which Landlord has an economic
interest other than the ownership of publicly-traded common stock Tenant, from
time to time, shall have the right to review the readings of Tenant's
submeter(s) and Landlord's calculation of the Additional Charges for
electricity, at reasonable times and on reasonable prior notice, on or prior to
the one hundred twentieth (120th) day after the date on which Tenant receives
the rent bill or statement which includes such Additional Charges. Tenant shall
be entitled in its discretion to allocate within the Premises the 6 watts of
electrical service delivered by Landlord to the Premises, but no such allocation
by Tenant within the Premises shall obligate Landlord to increase the electrical
service provided to the Premises or change the manner in which such electrical
service is delivered to the Premises.

        (b)  Prior to the date that Landlord shall install submeter(s) at the
Premises, Tenant shall pay in monthly installments in advance, as additional
rent for its consumption of electricity at the Premises, at a rate per annum
equal to the product of (A) $2.50 and (B) the rentable square feet of the
Premises, provided, however, that until the earlier of (x) 180 days after the
Commencement Date or (y) Tenant's occupancy of the Premises for the conduct of
Tenant's business, Tenant shall pay for its consumption of electricity at a rate
per annum equal to the product of (A) $1.50 and (B) the rentable square feet of
the Premises. Landlord shall install submeter(s) at the Premises no later than
six months from the Possession Date.

        (c)  If it shall become unlawful for Landlord to submeter Tenant's
electric energy usage, such usage shall thereafter be paid for and measured as
follows:

        (i)    Tenant agrees to pay for its electric usage as Additional Charges
(hereinafter referred to as the "Additional Rent for Electricity"). The
Additional Rent for Electricity for the period commencing on the date Landlord
no longer submeters Tenant's electric usage shall equal the average Additional
Charges paid by Tenant in respect of Tenant's kw hours and kw demand during the
prior 12-month period, plus the 5% Fee. Landlord shall have the right to have an
electric rate consultant or electrical engineer chosen by Landlord survey the
Premises if Landlord believes that the Additional Rent for Electricity
determined in accordance with the foregoing sentence is less than the actual
cost of Tenant's electric usage in the Premises, plus the 5% Fee. The survey so
made will determine the number of kw hours and kw demand based on the electrical
equipment and fixtures in the Premises and the period of use thereof, and based
thereon will determine the value, expressed in dollars per year, of Tenant's
electric energy usage. The rate Tenant shall pay will be the service
classification under which the public utility bills Landlord commensurate with
the rate of usage as shown by the survey, plus five (5%) percent of such amount
for Landlord's administrative costs. The Additional Rent for Electricity so
determined, as adjusted from time to time pursuant to subparagraphs (ii),
(iii) and (iv), shall be paid by Tenant in equal monthly installments in advance
on the first day of each month during the Term, without any set off or deduction
of any kind.

9

--------------------------------------------------------------------------------

        (ii)  If the public utility rate schedule for the supply of electric
current to the Building shall be increased or decreased subsequent to the
determination of the Additional Rent for Electricity as described above, or if
there shall be an increase or decrease in the fuel adjustment or taxes, or if
additional taxes, surcharges, or charges of any kind shall be imposed upon the
sale or furnishing of such electric current, the Additional Rent for Electricity
shall be increased or decreased by applying the changed rate, fuel adjustment
and taxes to the kw hours and kw demand applicable to the Premises whether
pursuant to an electric survey or otherwise.

        (iii)  If there shall be a change subsequent to any survey in the
Premises made under this Section 3.07(c), or in the number of hours during which
the Premises is used, or if Tenant's failure to maintain its installations in
good order and repair causes greater consumption of electric current, or if
Tenant uses electricity for purposes other than the use permitted hereunder, or
if Tenant adds any fixtures, machinery or equipment which significantly
increases its electricity usage, the Additional Rent for Electricity,
theretofore adjusted, shall be increased by applying to the additional kw hours
and kw demand furnished by Landlord the Service Classification Rate under which
the public utility bills Landlord commensurate with the rate for the usage as
shown by the survey, plus five (5%) percent of such amount for Landlord's
administrative costs. If Tenant's electricity usage shall decrease due to the
use of its electric fixtures or equipment for lesser periods of time, or due to
less or more efficient fixtures or equipment, the Additional Rent for
Electricity, theretofore adjusted, shall be decreased by applying the Service
Classification Rate aforesaid to the lesser kw hours and kw demand.

        (iv)  Landlord and Tenant shall each have the right from time to time
during the Term to have an electric rate consultant or electrical engineer
survey the electric current consumed by Tenant in the Premises. If such
consultant determines that the value of the electric current furnished Tenant is
more or less than the Additional Rent for Electricity, as most recently
adjusted, such annual amount shall be further adjusted to equal the amount
determined by said consultant. The cost of the survey shall be borne by the
party ordering the same.

        (v)  Landlord and Tenant shall each deliver a copy of any surveys made
pursuant to this Section 3.07(c) to the other party, and the party receiving any
such survey shall have ninety (90) days within which it may protest the findings
contained therein. If such party fails to protest within the ninety (90) day
period, the findings contained in the survey shall be final. If such party
protests within the ninety (90) day period (by sending the party delivering such
survey a notice in the manner herein provided for the giving of notices), such
party shall have a second survey made by an electric engineer or electric rate
consultant of its choice, and deliver a copy thereof to the other party within
ninety (90) days of the date of the protest. If the parties' surveyors are
unable to agree upon the amount of electric energy consumed by Tenant, or the
amount of any increase or decrease, or an any other matter contained in the
surveys, the determination of the same shall be submitted to arbitration under
the rules of the American Arbitration Association then obtaining. The
determination of the electric rate consultant or engineer, or the American
Arbitration Association if there is disagreement and the determination is
submitted to arbitration made pursuant to this subparagraph, shall be binding on
Landlord and Tenant. The parties hereto shall, within ten (10) days from the
date of any such determination, execute, acknowledge and deliver to each other
an agreement setting forth the adjusted Additional Rent for Electricity, but
such increase or decrease shall be effective from the date of the increase or
decrease (subparagraph (ii)), or change (subparagraph (iii)), or new survey
(subparagraph (iv)), whether or not such agreement is executed, and
notwithstanding the date of execution thereof.

        (d)  Landlord shall not in any way be liable or responsible to Tenant,
except where due to Landlord's gross negligence or willful misconduct, for any
loss, damage or expense which Tenant may sustain or incur if, during the Term,
by reason of the act or inaction of the public utility servicing the Project,
either the quantity or character of electrical energy is changed or is no longer
available or

10

--------------------------------------------------------------------------------

suitable for Tenant's requirements. Landlord shall not be obligated to increase
the existing electrical capacity of any portion of the Buildings' systems, nor
to provide any additional wiring or capacity to meet Tenant's requirements,
other than as set forth in Section 3.07 (a). Tenant shall make no substantial
alteration or addition to the electrical equipment in the Premises as of the
commencement of the Term, nor increase the use of electricity in the Premises
(except to a de minimis extent) without the prior written consent of the
Landlord in each instance, which consent Landlord agrees not to unreasonably
withhold or delay. Subject to Tenant's Electric Capacity right under Subsection
3.07 (a)  herein, Tenant covenants and agrees that at all times its use of
electric current shall never exceed the capacity of the then existing feeders of
the Building or the risers or wiring installations, and further agrees, subject
to its Electric Capacity right under Subsection 3.07(a) herein, that Tenant may
not use any electrical equipment which, in Landlord's opinion, reasonably
exercised, will overload such installations or interfere with the use thereof by
any other tenants of the Building.

        Section 3.08.    Manner of Payment.    Tenant shall pay all Rent as the
same shall become due and payable under this Lease (a) in the case of Fixed Rent
and recurring Additional Charges, by wire transfer of immediately available
federal funds as directed by Landlord, and (b) in the case of all other sums,
either by wire transfer as aforesaid or by check (subject to collection) drawn
on a New York Clearing House Association member bank, in each case at the times
provided herein without notice or demand and without setoff or counterclaim. If
Landlord shall direct Tenant to pay Fixed Rent by wire transfer, then Tenant
shall not be in default of Tenant's obligation to pay any such Fixed Rent if and
for so long as Tenant shall timely comply with Landlord's wire instructions in
connection with such payments. If Tenant shall have timely complied with
Landlord's instructions pertaining to a wire transfer, but the funds shall
thereafter have been misdirected or not accounted for properly by the recipient
bank designated by Landlord, then the same shall not relieve Tenant's obligation
to make the payment so wired, but shall toll the due date for such payment until
the wired funds shall have been located. All Rent shall be paid in lawful money
of the United States to Landlord at its office or such other place as Landlord
may from time to time designate. If Tenant fails timely to pay any Rent, Tenant
shall pay interest thereon from the date when such Rent became due to the date
of Landlord's receipt thereof at the lesser of (i) the base rate from time to
time announced by Citibank, N.A. (or if Citibank, N.A. shall not exist, such
other major bank in New York, New York as shall be designated by Landlord in a
notice to Tenant) to be in effect at its principal office in New York, New York
(the "Base Rate") plus 2% per annum or (ii) the maximum rate permitted by law.
Any Additional Charges for which no due date is specified in this Lease shall be
due and payable on the 30th day after the date of Landlord's invoice therefor.
All bills, invoices and statements rendered to Tenant with respect to this Lease
shall be binding and conclusive on Tenant subject to Section 7.13 hereof.
Notwithstanding anything to the contrary contained in this Lease, Fixed Rent
shall be due and payable on the first day of the month and failure to pay such
Rent on or prior to the first day of any month shall be considered a default
under this Lease and interest shall accrue as provided in the Section 3.08 from
and after the first day the Rent becomes due and payable. Notwithstanding the
foregoing, no interest shall be due and payable for failure to pay Fixed Rent on
the first day of a calender month on the first of such failures to occur in any
twelve month period, provided that such Fixed Rent is paid within five days
after the first day of such month.

        Section 3.09.    Operating Expenses.    (a) Subject to Section 3.09(e)
below, the term "Operating Expenses" shall mean all expenses of each and every
type and nature, foreseen and unforeseen, ordinary and extraordinary paid or
incurred (without duplication of an included item) by Landlord in respect of the
operation, repair, safety, management, security and maintenance (including
deferred maintenance) of the Premises which are necessary or appropriate for the
operation of the Building as a First-Class Office Building (as defined in the
Overlease), but specifically excluding (or deducting as appropriate) expenses
incurred in connection with or arising from:

        (i)    Taxes;

11

--------------------------------------------------------------------------------

        (ii)    Fees paid or payable for managing and/or operating the Building
in excess of the amount customarily charged by highly reputable managing and/or
operating firms that provide such services in First-Class Office Buildings and
are separately compensated for leasing activities;

        (iii)    Any capital expenditure made by Landlord unless such capital
expenditure results in a savings of, or reduction in, operating Expenses ("Cost
Savings"); provided, however, (i) the costs of such capital expenditure shall
only be included in Operating Expenses in any Operating Year to the extent of
the annual amortization thereon calculated on a straight-line basis over the
useful life of such capital improvement (as reasonably determined in accordance
with generally accepted accounting principles), together with interest thereon
at the Interest Rate and (ii) in no event shall there be included in Operating
Expenses for any Operating Year an amount greater than the amount by which
Operating Expenses are reduced in such Operating Year due to such capital
expenditure;

        (iv)    Any other capital improvement or replacement not described in
clause (iii) above made by Landlord unless such capital improvement is required
by a Law enacted after the Commencement Date other than a Law which affects only
leaseable space other than the Premises; provided, however, the costs of such
capital improvement shall only be included in Operating Expenses in any
Operating Year to the extent of the annual amortization thereon calculated on a
straight-line basis over the useful life of such capital improvement (as
reasonably determined in accordance with generally accepted accounting
principles), together with interest thereon at the Interest Rate;

        (v)    Any repairs (whether or not pursuant to Laws) made solely for the
benefit of leaseable space other than the Premises;

        (vi)    Any machinery, equipment or tools used (A) solely within, or
solely for the benefit of leaseable areas (other than the Premises) or (B) in
connection with any alteration or other capital improvement or replacement which
is excluded from Operating Expenses;

        (vii)    Premiums for any insurance carried by Landlord other than
(A) the insurance specified in Section 7.1(a), (b), (c), (d), (e), (f), (g) and
(i) of the Overlease and (B) the insurance specified in Section 7.1(h) of the
Overlease to the extent that such insurance relates to a capital expenditure
which is not excluded from Operating Expenses pursuant hereto;

        (viii)    Professional and consulting fees, including legal and
accounting fees, not directly related to the operation of the Premises;

        (ix)    [intentionally omitted];

        (x)    Security within any leaseable space;

        (xi)    Leasing or procuring subtenants for the Building, including
leasing commissions and advertising expenses, and all legal, accounting and
consultants, fees, disbursements and expenses incurred in disputes with
subtenants or enforcement of subleases or entering into subleases or preparing
space for any subtenant;

        (xii)    Any items which are reimbursable to Landlord by insurance,
warranties or otherwise other than pursuant to operating expense clauses similar
to those in this Article 3;

        (xiii)    Charges for which Landlord is entitled to reimbursement from
any subtenant, including services rendered or performed directly for the account
of subtenants at such subtenants' cost or for which a separate charge is made
(other than pursuant to operating expense clauses similar to those in this
Article 3);

12

--------------------------------------------------------------------------------




        (xiv)    Depreciation (provided, however, that such exclusion of
depreciation shall not affect the inclusion in Operating Expenses of the
amortized items required to be amortized pursuant to the provisions of clauses
(iii) and (iv) of this Section 3.09(a));

        (xv)    Any debt incurred by Landlord, including, without limitation,
installments of principal and interest and any other sum due and payable under
any mortgage (provided that the foregoing shall not exclude the costs of
performing any obligations under such mortgage if such costs are not otherwise
excluded under this Section 3.09), and any expenses incurred in connection
therewith;

        (xvi)    Rent and other charges due and payable under the Overlease
(provided that the foregoing shall not exclude the costs of performing any
obligations under the Overlease if such costs are not otherwise excluded under
this Section 3.09);

        (xvii)    The cost of installing, operating and maintaining any
specialty service or facility, such as the Auditorium, an observatory,
broadcasting facilities, athletic or recreational club, other than the net costs
of operating the Cafeteria during any period in which the Cafeteria is in
operation;

        (xviii)    The portion of any costs paid to a party related to Landlord
and included in Operating Expenses which is in excess of the amount which would
have been paid in the absence of such relationship;

        (xix)    The costs of acquiring, maintaining, displaying and insuring
all sculptures, paintings and other works of art in the Building (other than the
costs of maintaining and insuring the Works of Art (as defined in the
Overlease);

        (xx)    Lease payments for rented equipment, the cost of which equipment
if purchased would not be includable in Operating Expenses;

        (xxi)    Income, franchise, capital stock, transfer, inheritance, estate
or gift taxes of Landlord;

        (xxii)    Investigation, removal, enclosure or encapsulation of asbestos
or other Hazardous Materials;

        (xxiii)    All employee wages, salaries and other labor costs for
personnel above the grade of building manager and the portion of employee wages,
salaries and other labor costs attributable to time not spent in connection with
the Building or for items excludable from Operating Expenses (it being agreed
that items such as vacation time, sick days and such other time off included in
other labor costs shall not be deemed to be "time not spent in connection with
the Building" but shall be apportioned in the same manner as wages and
salaries);

        (xxiv)    The gross negligence, willful misconduct or other tortious
conduct of Landlord or any of Landlord's subtenants (other than Tenant and any
person (other than Landlord) rightfully claiming by, through or under Tenant in
its capacity as subtenant under this Lease);

        (xxv)    Fines or penalties, interest or late fees imposed upon
Landlord;

        (xxvi)    Advertising and other promotional expenditures or any signage
installed by Landlord in or on the Building;

13

--------------------------------------------------------------------------------



        (xxvii)    Landlord's Roof Installations (as defined in the Overlease);

        (xxviii)    The contest of any Law in respect of an Operating Expense
excludable under this Section 3.09(a);

        (xxix)    Any special events (e.g., receptions, concerts);

        (xxx)    Any violation by Landlord or any of Landlord's subtenants
(other than Tenant and any person (other than Landlord) rightfully claiming by,
through or under Tenant in its capacity as subtenant under this Lease) of any
other sublease of space in the Building (provided that the foregoing shall not
exclude the costs incurred by Landlord in performing any of Landlord's
obligations (such as repairs) under such sublease if such costs are not
otherwise excluded under this Section 3.09);

        (xxxi)    Landlord's general corporate overhead and general and
administrative expenses;

        (xxxii)    All charitable or political contributions (other than any
reasonable fees, dues and other contributions paid by or on behalf of Landlord
to real estate organizations such as the Real Estate Board of New York and BOMA
(and their successors) to the extent generally that landlords of First-Class
Office Buildings are members thereof or make contributions thereto);

        (xxxiii)    The incremental additional cost of providing services to
another occupant of the Building in excess of the services which Landlord is
obligated to provide to Tenant under this Lease at Landlord's expense;

        (xxxiv)    Any takeover lease obligations or lease or sublease
obligations assumed by Landlord; and

        (xxxv)    The costs associated with any material increase in the level
of a service provided at the Building or the addition of any new service, except
to the extent that such increase in service or additional service is generally
consistent with the practice of other owners of First Class Office Buildings.

        (b)  The term "Operating Year" shall mean each of the Base Operating
Years (as defined below), as applicable, and each calendar year after the 2002
calendar year.

        (c)  The term "Operating Statement" shall mean a written statement
prepared by Landlord or its agent, setting forth Landlord's computation of the
sum payable by Tenant under this Section 3.09 for a specified Operating Year.

        (d)  In determining the amount of Operating Expenses for any Operating
Year (including either of the Base Operating Years), if less than all of the
Building leasable area shall have been occupied by Landlord and/or subtenant(s)
(including Tenant) at any time during any such Operating Year, Operating
Expenses shall be determined for such Operating Year to be an amount equal to
the like expenses which would normally be expected to be incurred had all such
areas (to the extent of ninety-five percent (95%) of the leasable area of the
Building, excluding all Mechanical Space (as defined in the Overlease) and areas
used to provide services to which Tenant is not granted access) been occupied
throughout such Operating Year.

        (e)  For each Operating Year, Tenant shall pay to Landlord as Additional
Charges, an amount (herein called the "Operating Payment") equal to Tenant's
Share of the Operating Expenses for such Operating Year to the extent such
Operating Expenses are in excess of the average of Operating Expenses for the
calendar years 2002 and 2003 (the "Base Operating Years"); provided that
"Operating Expenses" for the purposes of determining Operating Expenses for the
Base Operating Years shall include the cost (as reasonably determined by
Landlord) of all maintenance work normally includable within Operating Expenses
that (i) is performed at the Building by third parties without charge to
Landlord pursuant to a warranty agreement during the first year thereof, or
(ii) should have been

14

--------------------------------------------------------------------------------


completed within any Base Operating Year in order to comply with the Standard
(as defined in Section 5.05(b)), and was completed and charged to Tenant as an
Operating Expense in an Operating Year other than a Base Operating Year. If
Tenant's Share for an applicable Operating Year is redetermined in a particular
Operating Year, Tenant's Operating Payment for that Operating Year shall be
adjusted accordingly to reflect the applicable redetermination of Tenant's
Share.

        (f)    Landlord shall furnish to Tenant, prior to the commencement of
each Operating Year after the calendar year 2002, a written statement setting
forth in reasonable detail Landlord's reasonable estimate of the Operating
Payment for such Operating Year, based upon the method set forth in the
preceding sections for computing the Operating Payment. Tenant shall pay to
Landlord on the first day of each month during such Operating Year an amount
equal to one-twelfth (1/12th) of Landlord's reasonable estimate of the Operating
Payment for such Operating Year (or the amount necessary to pay the estimate in
full in equal monthly installments prior to the expiration of the then Operating
Year). If, however, Landlord shall furnish any such estimate for an Operating
Year subsequent to the thirtieth (30th) day prior to the commencement thereof,
then (a) until the first day of the month following the month in which such
estimate is furnished to Tenant, Tenant shall pay to Landlord on the first day
of each month an amount equal to the monthly sum payable by Tenant to Landlord
under this Section 3.09 in respect of the last month of the preceding Operating
Year; (b) promptly after such estimate is furnished to Tenant, Landlord shall
give notice to Tenant stating whether the installments of the Operating Payment
previously made for such Operating Year were greater or less than the
installments of the Operating Payment to be made for such Operating Year in
accordance with such estimate, and (i) if there shall be a deficiency, Tenant
shall pay the amount thereof within thirty (30) days after demand therefor, and
(ii) if there shall have been an overpayment, Landlord shall, within thirty
(30) days of providing Tenant with such estimate, at Tenant's election either
refund to Tenant the amount thereof or permit Tenant to credit the amount
thereof against the Rent payable hereunder; and (c) on the first day of the
month commencing at least thirty (30) days subsequent to date on which such
estimate is furnished to Tenant, and monthly thereafter throughout the remainder
of such Operating Year, Tenant shall pay to Landlord an amount equal to
one-twelfth (1/12th) of the Operating Payment shown on such estimate. Landlord
may, not more than twice during each Operating Year, furnish to Tenant a revised
statement of Landlord's estimate of the Operating Payment for such Operating
Year, based upon the method set forth in the preceding sections for computing
the Operating Payment; and in such case, the Operating Payment for such
Operating Year shall be adjusted and paid or refunded, as the case may be,
substantially in the same manner as provided in the preceding sentence.

        (g)  Within one hundred twenty (120) days after the end of each
Operating Year occurring after calendar year 2002, Landlord shall furnish to
Tenant an Operating Statement for such Operating Year, based on the method set
forth in the preceding sections for computing the Operating Payment setting
forth in reasonable detail the actual Operating Expenses incurred by Landlord
during such Operating Year. If the Operating Statement shall show that the sums
paid by Tenant exceeded the Operating Payment to be paid by Tenant for such
Operating Year, Landlord shall promptly at Tenant's election either refund to
Tenant the amount of such excess or permit Tenant to credit the amount of such
excess against subsequent payments of Rent payable under this Lease; and if the
Operating Statement for such Operating Year shall show that the sums so paid by
Tenant were less than the Operating Payment to be paid by Tenant for such
Operating Year, Tenant shall pay the amount of such deficiency within thirty
(30) days after demand therefor. If the Operating Statements shall show that the
estimated sums theretofore estimated by Landlord and paid by Tenant for such
Operating Year exceeded the Operating Payment for such Operating Year by more
than ten (10%) percent, Landlord shall pay to Tenant interest on the excess over
ten (10%) percent at the Interest Rate from the end of the applicable Operating
Year to which the overpayment relates to the date such overpayment is refunded
or credited.

15

--------------------------------------------------------------------------------


        (h)  Each Operating Statement for any Operating Year (including any Base
Operating Year) given by Landlord shall be conclusive and binding upon Tenant
(i) unless within one hundred twenty (120) days after the receipt of the
Operating Statement for the succeeding Operating Year, Tenant shall notify
Landlord that it disputes the correctness of the Operating Statement specifying
the particular respects in which the Operating Statement is claimed to be
incorrect, and (ii) if such disputes shall not have been settled by agreement
within three (3) months after such notice of dispute, either party may submit
the dispute to arbitration in accordance with the provisions of Section 9.19
hereof. Pending the determination of such dispute by agreement or arbitration as
aforesaid, Tenant shall within thirty (30) days after the receipt of such
Operating Statement pay the Operating Payment in accordance with Landlord's
statement, without prejudice to Tenant's position. If the dispute shall be
determined in Tenant's favor, Landlord shall forthwith pay to Tenant the amount
of Tenant's overpayment resulting from compliance with Landlord's Operating
Statement and interest, if applicable, in accordance with Section 3.09(g)
hereof.

        (i)    If an Operating Year ends after the expiration or termination of
this Lease, the Operating Payment in respect thereof shall be appropriately
prorated.

        (j)    The failure of Landlord to render an Operating Statement for any
Operating Year shall not prejudice Landlord's right, or relieve Landlord of the
obligation, to thereafter render such Operating Statement or relieve or release
Tenant from any obligation to pay Tenant's Share of Operating Expenses for any
Operating Year, but, if Landlord shall fail to render an Operating Statement for
any year by June 30 of the succeeding calendar year, Tenant may cease to pay,
until such Operating Statement is rendered, estimated installments of Tenant's
Operating Payment. Further, Landlord shall be precluded from adjusting any
Operating Statement to increase the costs included within Tenant's Share of
Operating Expenses subsequent to the date (the "Cut-Off Date") that is
thirty-six (36) months subsequent to the expiration of the Operating Year to
which the applicable Operating Statement relates, but nothing shall preclude or
prevent Landlord from furnishing Tenant with corrections or adjustments to any
Operating Statement for any applicable Operating Year prior to the applicable
Cut-Off Date.

        (k)  Tenant, upon reasonable notice, may (but only with its authorized
employees, a firm of reputable attorneys or independent certified public
accountants selected by Tenant and not paid on a contingency basis) elect to
examine such of Landlord's books and records with respect to an Operating
Statement for any Operating Year (including any Base Operating Year)
(collectively, "Records") as are directly relevant to any disputed amount
included in the Operating Statement in question. In making such examination,
Tenant shall, and shall cause its officers, employees and accountants to, keep
confidential any and all information contained in the Records.

        (l)    Subject to the foregoing clause (j) of this Section, the
provisions of this Article 3 shall survive the expiration or earlier termination
of this Lease as to all Additional Charges due Landlord or credit owed Tenant
accruing on or before the date of such expiration or termination, including all
disputed items as well as the Additional Charges due for the last Operating
Year, or portion thereof, falling within the Term. Within one hundred fifty
(150) days following such expiration or earlier termination, Landlord shall
render to Tenant a preliminary uncertified Operating Statement, and Landlord and
Tenant shall, subject to year-end adjustments, preliminarily adjust the amount
due Landlord or Tenant, as the case may be, for such last year or portion
thereof, subject to year-end adjustments, and the party owing any portion of the
same to the other shall promptly pay the same. Landlord shall issue a final
Operating Statement for such last year or portion thereof on or before April 30
of the succeeding calendar year, and all amounts due Landlord or Tenant based
thereon shall be adjusted between the parties.

16

--------------------------------------------------------------------------------



ARTICLE 4

Landlord Services


        Section 4.01.    Landlord Services.    (a) From and after the date that
Tenant first occupies any portion of the Premises for the conduct of Tenant's
business, Landlord shall continue to operate the Building in the same manner as
it is being operated as of the date hereof and Landlord shall furnish Tenant
with the following services (collectively, "Landlord Services"):

        (i)    Landlord shall furnish air conditioning, ventilation and heat
("HVAC") (i) to the common areas of the Building, including, without limitation,
the Building lobby to the extent such areas would customarily be provided with
such services and (ii) to the Premises, during the hours between 8:00 A.M. and
6:00 P.M. on Business Days throughout the year, subject to all Laws and in
accordance with the Specifications for HVAC, which are attached hereto as
Exhibit D. Landlord, throughout the Term, shall have free access to any and all
mechanical installations of Landlord, including, but not limited to,
air-cooling, fan, ventilating and machine rooms and electrical closets; Tenant
shall not construct partitions or other obstructions which may unreasonably
interfere with Landlord's free access thereto, or unreasonably interfere with
the moving of Landlord's equipment to and from the enclosures containing said
installations. Neither Tenant, nor its agents, employees or contractors shall at
any time enter the said enclosures or tamper with, adjust or touch or otherwise
in any manner affect said mechanical installations.

        (ii)  Tenant acknowledges that, during hours other than Business Hours
("Overtime Periods"), the Premises will likely require overtime or alternative
HVAC for comfortable occupancy. Tenant further acknowledges that the normal
operation of the HVAC System is not designed to provide sufficient cooling of
portions of the Premises which shall have an electrical load in excess of 4
watts per square foot of area for all purposes (including lighting and power) or
which shall have a human occupancy factor in excess of one person per 150 square
feet of usable area. Tenant shall be responsible for the proper distribution of
HVAC throughout each floor of the Premises based upon its design criteria,
occupancy, equipment and lighting and other factors which affect the effective
cooling or heating of each floor.

        (iii)  The Fixed Rent does not reflect or include any charge to Tenant
for the furnishing of any HVAC to the Premises during Overtime Periods.
Accordingly, if Landlord furnishes HVAC to the Premises at the request of Tenant
during Overtime Periods, then Tenant shall pay Landlord additional rent for such
services at the Building Rate as determined from time to time, which Building
Rate is currently $242.50 per hour. As used herein, the term "Building Rate"
shall mean Landlord's cost (not to include any amounts attributable to the
depreciation or amortization of HVAC equipment) of providing HVAC services, as
reasonably determined by Landlord (without additional charge), computed on the
basis of (a) the cost of labor and (b) charges for electricity and other
utilities. If any HVAC system providing service to the Demised Premises is at
any time providing service simultaneously to other tenants in the Building
outside of the Demised Premises (including Landlord), Landlord agrees to charge
Tenant for its overtime HVAC service on a pro rata basis. Landlord shall not be
required to furnish any such services during any Overtime Periods unless
Landlord has received advance written notice delivered to Landlord's designated
building manager from Tenant requesting such services prior to 3:00 P.M. of the
day upon which such services are requested or by 3:00 PM. of the last preceding
Business Day if such Overtime Periods are to occur on a day other than a
Business Day. If Tenant fails to give Landlord such advance notice, then failure
by Landlord to furnish or distribute any such services during such Overtime
Periods shall not constitute an actual or constructive eviction, in whole or in
part, or entitle Tenant to any abatement or diminution of Rent, or relieve
Tenant from any of its obligations under this Lease, or impose any liability
upon Landlord or its agents by reason of inconvenience or annoyance to Tenant,
or injury to or interruption of Tenant's business or otherwise. If more than

17

--------------------------------------------------------------------------------




one tenant utilizing the same system as Tenant requests the same Overtime
Periods for the same services as Tenant, the charge to Tenant shall be adjusted
pro rata.

        (iv)  Tenant shall be entitled to up to 55 tons of condenser water in
the Building and Landlord agrees to reserve such amount for the operation of
Tenant's supplemental air conditioning units servicing the Premises on a
24-hour/365-day basis. Landlord shall provide such condenser water to Tenant at
a flow rate of 2 gallons per minute per ton and, so long as the outdoor wet bulb
temperature does not exceed 78 degrees Fahrenheit, at a temperature not to
exceed 87 degrees Fahrenheit. Landlord shall provide a valved outlet to Tenant
for access to Tenant's condenser water to the extent such outlet has not already
been installed in the Premises. Tenant shall advise Landlord by no later than
September 1, 2002 of the amount of condenser water Tenant shall thereafter need
for its supplemental condenser water requirements. Prior to the date that Tenant
advises Landlord of the amount of air conditioning required, Landlord shall
reserve Tenant's Share of the condenser water. If Tenant fails to advise
Landlord of the amount of condenser water to reserve for Tenant by the dates set
forth in the preceding sentence, Tenant shall be deemed to reserve the Tenant's
Share thereof. Tenant shall pay Landlord's actual cost (not to include
depreciation or amortization of equipment) from time to time for the amount of
condenser water reserved, whether or not actually used by Tenant, which cost is
currently $254.00 per ton per year. Landlord agrees to reasonably substantiate
such costs to Tenant with bills, invoices and other pertinent documentation.
Landlord, upon request of Tenant, will consider in good faith increasing
Tenant's Share with respect to the 500 tons of condenser water in the Building
based on the current and anticipated needs of Landlord and other tenants at the
Building. Should Landlord, after good faith consideration, advise Tenant that it
is unable to increase Tenant's Share with respect to such condenser water,
Landlord shall, at Tenant's request, consider in good faith after consideration
of the amount of current and future riser space and roof space and other
relevant factors, allowing Tenant to install, at Tenant's sole cost and expense,
a cooling tower on the roof of the Building for Tenant's additional air
conditioning needs, subject to such reasonable requirements and reimbursement
and indemnity obligations as Landlord may impose with respect thereto.

        (v)  Landlord shall provide non-exclusive passenger elevator service to
each floor of the Premises twenty-four (24) hours per day, seven (7) days per
week, it being agreed that Landlord may reasonably reduce the number of elevator
cars in operation at times other than Business Hours.

        (vi)  Landlord will, through vertical plumbing risers in the Building,
supply Tenant with (i) an adequate quantity of warm and cool water for
(a) lavatory, cleaning and drinking purposes, and (b) pantry purposes, provided
that there is no more than (4) pantries per floor of the Premises consuming not
more than (3) gallons per minute per pantry, and such pantry consists of no more
than a sink, a unit for brewing and dispensing coffee, an icemaker, a
dishwasher, a microwave, vending machines and a refrigerator, and that the same
are used by Tenant for standard pantry purposes in keeping with a First-Class
Office Building, and (ii) a quantity of water for Tenant's sprinklers in the
Premises which complies with Laws. Landlord will also supply Tenant with make-up
water for Tenant's supplemental HVAC, and, if Tenant's use of such make-up water
exceeds the amount typically used by tenants leasing similar amounts of space in
other First Class Office Buildings, Landlord shall have the right to install a
meter at Tenant's expense to measure Tenant's use of make-up water and charge
Tenant Landlord's cost for providing such water.

        (vii) Landlord shall provide electrical capacity equal to 6 watts,
demand load, exclusive of the HVAC system serving the Premises, per usable
square foot contained in the Premises; such electrical capacity shall be
available at the electrical closet on each floor of the Building on which the
Premises is located (it being understood that Tenant shall be responsible for
distributing such electrical capacity from the electrical closet to the
Premises). In no event shall Tenant's

18

--------------------------------------------------------------------------------




consumption of electricity exceed the capacity of existing feeders to the
Building or the risers or wiring serving the Premises (which shall not be less
than 6 watts, demand load, exclusive of the HVAC system serving the Premises,
per usable square foot), nor shall Tenant be entitled to any unallocated power
available in the Building unless, in Landlord's judgment (taking into account
the then existing and future reasonably anticipated needs of other then existing
and future tenants, including Landlord, and other needs of the Building), the
same is available and reasonably necessary for Tenant's use. If such additional
capacity is not available, Landlord shall, if reasonably feasible, extend or
install, at Tenant's sole cost and expense (which expense shall equal Landlord's
actual out-of-pocket costs), additional risers.

        (viii) From and after the date that Tenant first occupies any portion of
the Premises for the conduct of Tenant's business, cleaning services shall be
provided in accordance with the standards set forth on Exhibit G attached
hereto. Landlord shall not be required to perform any (A) extra cleaning work in
the Premises required because of (w) carelessness, indifference, misuse or
neglect on the part of Tenant, its subtenants or their respective employees or
visitors, (x) interior glass partitions or an unusual quantity of interior glass
surfaces, (y) non-building standard materials or finishes installed in the
Premises and/or (z) the use of the Premises other than during Business Hours on
Business Days and/or (B) removal from the Premises and the Building of any
refuse of Tenant (x) in excess of that ordinarily accumulated in business office
occupancy, including, without limitation, kitchen refuse and/or (y) at times
other than Landlord's standard cleaning times, which times shall be consistent
with the times during which offices are customarily cleaned. Notwithstanding the
foregoing, Landlord shall not be required to clean any portions of the Premises
used for preparation, serving or consumption of food or beverages, training
rooms, data processing or reproducing operations, private lavatories or toilets
or other special purposes requiring greater or more difficult cleaning work than
office areas, and Tenant shall retain Landlord's cleaning staff or Landlord's
cleaning contractor, as applicable, to perform such cleaning at Tenant's
expense. Landlord agrees that the rate charged to Tenant for any additional
cleaning services shall be at Landlord's standard cleaning rates. Landlord's
cleaning staff or Landlord's cleaning contractor, as applicable, shall have
access to the Premises after 5:00 p.m. and before 8:00 a.m. and shall have the
right to use, without charge therefor, all light, power and water in the
Premises reasonably required to clean the Premises. Subject to the terms and
conditions of the Overlease, Tenant shall have the right to provide cleaning
services to the Premises so long as (A) the vendors of such cleaning services do
not present any labor or union concerns to Landlord as determined by Landlord in
its sole discretion, (B) Tenant contracts directly with such vendors and agrees
to be responsible for all costs associated therewith, and (C) the cleaning
services include at a minimum the items shown on Exhibit G attached hereto. The
amounts payable by Tenant in respect of Operating Expenses shall be reduced by
any amounts actually saved by Landlord as a result of Tenant's provision of
cleaning services.

        (ix)  Freight elevator service and the use of the loading dock shall be
provided to the Premises on an equitable basis from 8:00 a.m. to 5:00 p.m.
Monday through Friday, free of charge, and on a reserved basis at all other
times upon the payment of Landlord's actual cost for the use of the freight
elevator and loading dock, including, without limitation, the cost of an
operator for the elevator. Notwithstanding the foregoing, Tenant shall be
entitled to twenty five (25) hours of free overtime freight elevator service
during its initial move-in.

        (x)  Landlord shall not discriminate against Tenant with respect to the
use of the Building escalators.

        (b)  Landlord may stop or interrupt any Landlord Services, electricity,
or other service and may stop or interrupt the use of any Building facilities
and systems at such times as may be necessary and for as long as may reasonably
be required by reason of accidents, strikes, or the making of repairs,
alterations or improvements, or inability to secure a proper supply of fuel,
gas,

19

--------------------------------------------------------------------------------




steam, water, electricity, labor or supplies, or by reason of any other cause
(other than lack of funds) beyond the reasonable control of Landlord ("Force
Majeure"). Landlord shall use reasonable diligence (which shall not include
incurring overtime charges unless (x) the stoppage or interruption is the result
of Landlord's negligence or (y) the stoppage or interruption is for
non-emergency repairs, causes a material disruption to Tenant's business and did
not occur as a result of work that benefited the Premises or (z) Tenant requests
the same in which event Landlord shall employ contractors or labor at so-called
overtime or other premium pay rates and incur any other overtime costs or
expenses in making any repairs, and Tenant, if Tenant has requested such service
shall pay to Landlord, as additional rent, within thirty (30) days after demand,
an amount equal to the difference between the overtime or other premium pay
rates and the regular pay rates for such labor together with any other overtime
costs or expenses so incurred) to make such repairs as may be required to
machinery or equipment within the Project to provide restoration of any Landlord
Services and, where the cessation or interruption of such Landlord Services has
occurred due to circumstances or conditions beyond the Project boundaries, to
cause the same to be restored by diligent application or request to the
provider. Landlord shall have no liability to Tenant by reason of any stoppage
or interruption of any Landlord Service, electricity or other service or the use
of any Building facilities and systems for any reason unless any such stoppage
or interruption was caused by Landlord's own gross negligence or continues as a
result of Landlord's failure to use reasonable diligence to repair as required
in the foregoing sentence.

        (c)  Without limiting any of Landlord's other rights and remedies, if
Tenant shall be in material monetary default beyond any applicable notice and/or
grace period, Landlord shall not be obligated to furnish to the Premises any
service outside of Business Hours on Business Days, and Landlord shall have no
liability to Tenant by reason of any failure to provide, or discontinuance of,
any such service during the continuance of any such default. For purposes
hereof, material monetary default shall mean default in the payment of Fixed
Rent, recurring Additional Charges and non-recurring Additional Charges in an
amount in excess of $50,000, unless such amounts are in good faith dispute or
have been submitted to arbitration in accordance with the terms hereof.

        (d)  "Business Hours" means 8:00 a.m. to 6:00 p.m., Monday through
Friday. "Business Days" means all days except Saturdays, Sundays and holidays,
which shall include (but shall not be limited to) days which are either
(i) observed by both the federal and the state governments as legal holidays or
(ii) designated as a holiday by the applicable building service union employee
service contract or operating engineers contract; provided, that the holidays
covered under subsections (i) and (ii) above shall not be duplicative and
provided, further, that Lincoln's Birthday shall be deemed to be a Business Day.
Notwithstanding the foregoing, and subject to the terms and conditions of this
Lease, Tenant shall have access to the Premises twenty-four (24) hours per day,
seven (7) days per week.

        (e)  "Rules and Regulations" means the rules and regulations attached
hereto as Exhibit C, as the same may be modified or amended from time to time in
Landlord's reasonable discretion, provided that Tenant shall have been given
reasonable notice of such modifications or amendments. If there is any conflict
between the provisions of the Rules and Regulations and the provisions of this
Lease, the provisions of this Lease will control. Landlord shall not
discriminate against Tenant in the promulgation and enforcement of the Rules and
Regulations.

        (f)    Tenant's right to use the fire stairwells for convenience stairs
purposes under Section 2.01 above shall be subject to such restrictions and
guidelines as Landlord may reasonably require, including without limitation:
(i) Tenant shall use such fire stairwells for the purposes of ingress and egress
between adjacent floors of the Premises by Tenant and its employees, agents and
invitees, and for no other use; (ii) Landlord shall have the right to make at
Tenant's sole cost and expense such alterations of and accommodations to
security or other alarm systems in the Building as may

20

--------------------------------------------------------------------------------




be necessary to prevent any employees, agents and invitees of Tenant from
activating such alarm systems solely as a result of their use of such fire
stairwells for the use permitted hereunder or to address the security concerns
of other subtenants of Landlord; (iii) Tenant shall not be permitted to alter
any portion of such fire stairwells except such decorative alterations as may be
permitted under Applicable Law; and (iv) Tenant shall make, or shall permit
Landlord to make, each at Tenant's sole cost and expense, such alterations of
and accommodations to any doors leading to the Premises from such fire
stairwells as may be necessary to prevent the Premises from being accessible to
unauthorized persons, and Tenant shall indemnify Landlord from any claims based
on any unauthorized persons accessing the Premises from such fire stairwells, or
any other claim based on access to the fire stairwells by an employee, agent or
invitee of Tenant.

        Section 4.02.    Auditorium and Cafeteria.     (a) Tenant shall have the
right to utilize the Auditorium up to four (4) times per year on a scheduled
basis, subject to the provisions of this Section 4.02.

        (b)  If Tenant desires to use the Auditorium, Tenant shall give notice
to Landlord prior to November 1st of each calendar year of the dates on which
Tenant desires to use the Auditorium during the subsequent calendar year.
Landlord shall grant to Tenant the use of the Auditorium on such requested dates
provided the same have not been previously reserved. In addition, Tenant shall
have the right to request the use of the Auditorium on other dates upon such
prior notice as may be practicable. Landlord shall reasonably consider such
requests in light of the anticipated use of the Auditorium for other purposes.

        (c)  Landlord shall charge Tenant for use of the Auditorium $5,000 per
day. The Auditorium may be reserved in full day or half day increments (and the
charges therefor adjusted accordingly). Additionally, if Tenant utilizes a
portion of the Auditorium at the same time another tenant utilizes another
portion of the Auditorium, the charges therefor will be appropriately
apportioned. The foregoing charge shall be "all-inclusive" and shall cover the
costs of Landlord's supplying a customary number of employees to operate the
media equipment, cleaning, air conditioning and all other services within the
customary scope of operation of the Auditorium. To the extent Tenant may request
supplemental services outside of such scope, Tenant shall billed at Landlord's
actual cost therefor, without regard to whether Tenant is obligated to pay the
$5000 charge.

        (d)  All media equipment in the Auditorium shall be operated by
Landlord's employees or agents, provided that Tenant's employees shall have the
right to be present during the operation of the media equipment to ensure the
confidentiality of all of Tenant's presentations and confidential information,
and Landlord's employees or agents shall reasonably cooperate with Landlord's
employees to ensure such confidentiality.

        (e)  The Cafeteria shall be operated only by Landlord and Landlord's
agents. For so long as Landlord maintains the Cafeteria in the Building, Tenant,
its employees based at the Building and their business guests will have the
right to use the Cafeteria on the same basis as Landlord, and Landlord agrees
not to discriminate against Tenant in the use and enjoyment of, or access to,
the Cafeteria. In the event Landlord does not charge its employees for use of
the Cafeteria, Landlord shall charge Tenant's employees the standard menu prices
for Cafeteria food and products. Landlord agrees to make available for purchase
by Tenant's business visitors and employees "charge up" cards on the same basis
as Landlord makes such cards available to Landlord's employees and visitors by
installing one or more "cash to card" machines outside the Cafeteria.
Notwithstanding anything to the contrary in this Section 4.02(e), in no event
shall the Cafeteria be made available to any construction workers performing
work at the Building on behalf of Tenant or employees of Tenant not occupying
portions of the Premises. Landlord may establish from time to time reasonable
rules and regulations for the operation of the Cafeteria.

21

--------------------------------------------------------------------------------




        (f)    If Landlord utilizes the Concourse Space (as defined in the
Overlease) as a conference center and makes this space available to other
tenants in the Building for such use, Tenant shall have the right, on a similar
basis with other tenants, to such use of the Concourse Space.

        Section 4.03.    Telecommunications.    Subject to Landlord's reasonable
prior approval and, to the extent required by the Overlease, the written
approval of Overlandlord, Tenant shall have the right to install, maintain and
operate, at Tenant's sole cost and expense, communications equipment (e.g., a
satellite dish) in a location on the roof of the Building, which location shall
be mutually agreed upon by Landlord and Tenant but shall not comprise more than
twenty (20) square feet of roof space. Such communications equipment shall weigh
no more than twenty (20) pounds. There shall be no charge for such roof space.
Landlord shall provide Tenant with sufficient asbestos free shaft space within
the Building which is reasonably required to satisfy Tenant's telecommunication
needs (including (a) shaft space for one 2-inch conduit from the telecom "point
of entry" room in the Building to the Premises and from the Premises to the roof
for its telecommunications requirements and (b) space in a single shaft for four
4-inch conduits from such "point of entry room" to the Premises), but only to
the extent such needs are not based on telecommunications use in excess of that
which is customary for commercial tenants of First-Class Office Buildings (as
defined in the Overlease) using their premises for general administrative office
use.

        Section 4.04.    Security.    Landlord will furnish security for the
common areas of the Building, the procedures for which and type of security
systems and personnel involved shall be determined by Landlord, it being
understood and agreed that Landlord shall have no obligation to provide any
security services or systems to the Premises or to any area or system that is
exclusively used by, or is exclusively available to, Tenant other than the 12
existing tap-in points to the Building's main vertical sprinkler riser and
existing class "E" life-safety system on each floor of the Premises, to which 12
tap-in points Tenant shall be entitled at Tenant's expense to connect its
sprinkler systems and life-safety systems in accordance with the terms of this
Lease. Tenant, at Tenant's expense, shall be allowed to interface its electronic
security and life safety systems with the Building's systems so that Tenant will
be able to trigger the Building's (i) security alarms through its security
system (if the existing security system, as modified, is capable of handling the
same), and (ii) life safety system alarms through its life safety system (if the
existing life safety system, as modified, is capable of handling the same)
provided that Tenant's system (and the interfacing of the same with the
Building's systems) are compatible with, and do not materially adversely affect,
the Building's system. Landlord shall provide to Tenant employee access cards
for the employees of Tenant located at the Building, the number of which Tenant
estimates to be 500, it being understood that no employee shall be permitted
access to the Building without a valid and proper access card. The cost of up to
the first 500 access cards issued prior to the later of December 31, 2002 and
the Possession Date shall be borne by Landlord. Tenant shall reimburse Landlord
for its actual cost of supplying any future access cards or any replacement
cards.


ARTICLE 5

Leasehold Improvements; Tenant Covenants


        Section 5.01.    Initial Improvements.    (a) Except to the extent
expressly provided for herein, including all work necessary to satisfy the
Delivery Condition, the costs of which shall be borne by Landlord, all
improvements, alterations and betterments (an "Alteration") shall be performed
by Tenant at Tenant's expense in accordance with the terms of this Article 5.

        (b)  Tenant may improve the Premises for Tenant's initial occupancy in
accordance with detailed specifications and working drawings to be prepared by
Tenant's engineer and architect. The detailed specifications and working
drawings are herein after referred to as "Tenant's Plans", and the work shown by
the Tenant's Plans is hereinafter referred to as "Tenant's Initial
Improvements".

22

--------------------------------------------------------------------------------


        (c)  Tenant shall proceed forthwith to cause Tenant's Plans to be
prepared by an architect licensed as such in the State of New York. Tenant's
Plans, including structural and mechanical drawings and specifications, shall be
prepared at Tenant's sole cost and expense. Tenant shall submit five (5) sets of
Tenant's Plans, and two (2) CAD discs which shall contain such Tenant's Plans in
CAD format to Landlord for Landlord for Landlord's approval. Landlord agrees to
review Tenant's Plans and to approve the same or make written exceptions thereto
within fifteen (15) Business Days from the date of the submission of the plans,
provided that Landlord shall have twenty (20) Business Days to approve or
disapprove any structural alterations proposed by Tenant. Landlord agrees not to
unreasonably withhold or delay its approval of Tenant's Plans, and failure by
Landlord to provide the written exceptions within the applicable period
aforesaid shall be deemed approval of Tenant's Plans. If Landlord disapproves
Tenant's Plans, Tenant shall revise them and re-submit them to Landlord for
approval. Any disapproval given by Landlord shall be accompanied by a statement
in reasonable detail of the reasons for such disapproval, itemizing those
portions of the plans so disapproved. Landlord shall advise Tenant within ten
(10) Business Days following receipt of Tenant's revised plans of Landlord's
approval or disapproval of the revised plans or portions thereof, and shall set
forth its reasons for any such further disapproval in writing and in reasonable
detail. If Landlord fails to approve or disapprove such revised plans within
such ten (10) Business Day period, Landlord shall be deemed to have approved
such revised plans or such portions thereof; provided, that no earlier than five
(5) Business Days prior to the expiration of such ten (10) Business Day period,
Tenant shall send a second notice to Landlord with the phrase "FAILURE TO
APPROVE OR DISAPPROVE TENANT'S PLANS, AS REVISED, SHALL RESULT IN THE DEEMED
APPROVAL OF TENANT'S PLANS, AS REVISED" in bold lettering at the top of such
notice. Any dispute regarding the reasonableness of Landlord's withholding of
its consent to Tenant's Plans shall be submitted to expedited arbitration
pursuant to Section 9.19 hereof. Upon approval by Landlord of Tenant's Plans,
Tenant shall submit the same to the New York City Department of Buildings for
approval and for issuance of a building permit to perform the Improvements.
Landlord agrees, at Tenant's cost and expense, to cooperate with Tenant and
Tenant's architect and engineer in providing information needed for the
preparation of Tenant's Plans, the application for a building permit and all
other permits required for the Improvements and to promptly execute all
documents required to be signed by Landlord.

        (d)  Tenant agrees to hire a reputable general contractor, construction
manager or subcontractors, materialmen engineers and architects (hereinafter
"Contractor(s)") to be approved by Landlord such approval not to be unreasonably
withheld or delayed (other than with respect to Contractors performing
connections to any Building systems which Contractors shall be those designated
by Landlord provided such Contractors shall perform such work at market prices),
to perform Tenant's Initial Improvements in a good and workmanlike manner in
accordance with (x) the approved Tenant's Plans and any material amendments or
additions thereto approved by Tenant and Landlord and all municipal authorities
having jurisdiction; provided that Landlord shall not unreasonably withhold or
delay its approval of any such material amendments or additions (it being agreed
that Landlord's approval shall not be required for any amendments, additions,
change orders or modifications to Tenant's Plans costing less than $100,000 each
(or $300,000 in the aggregate for all changes made to Tenant's Plans) or that
consist solely of cosmetic or decorative changes not visible from the outside of
the Building unless the same (i) affects the usage or the proper functioning of
any of the Building systems or (ii) materially changes the scope of Tenant's
Initial Improvements) and further provided, that, with respect to any subsequent
amendments, additions, change orders or modifications after Landlord's approval
of Tenant's Plans, Landlord shall approve or disapprove of such changes within
ten (10) business days of the receipt of such changes (to the extent such
approval of Landlord is required pursuant to this Section 5.01(d)) from Tenant
and (y) all provisions of Laws and any and all permits and other requirements
specified by any ordinance, law or public regulation. Tenant shall cause the
Contractor(s) to obtain and maintain throughout the work, Workers' Compensation
Insurance and New York State Disability Insurance in the amounts required under
any applicable Laws and comprehensive

23

--------------------------------------------------------------------------------


general liability insurance, including contractual liability coverage, in an
amount of not less than $2 million combined single limit for bodily injury or
death for any one occurrence, and for property damage, plus a $10 million
umbrella policy; provided, however, that any subcontractor or materialman shall
only be required to carry such liability insurance as is being carried by
prudent subcontractors or materialmen within such trade at the time such
subcontractor or materialman is being employed by Tenant or its Contractors. The
liability coverage shall name Landlord and Overlandlord as additional insured
parties, and Tenant shall deliver to Landlord proper certificates of insurance
confirming the coverages described above prior to commencement of Tenant's
Initial Improvements. If Tenant acts as its own General Contractor or
Construction Manager, Tenant shall obtain and maintain such insurance. All
Contractor(s) shall be members of a union affiliated with the building trades in
the City of New York that has jurisdiction over the Building and Tenant's
Initial Improvements. Tenant shall pay Landlord, within thirty (30) days after
being billed therefor, the actual out of pocket fees and disbursements paid by
Landlord to architects, engineers and other technical advisors, other than the
regular staff of Landlord for reviewing Tenant's Plans, provided such fees are
commercially reasonable.

        (e)  Landlord shall pay to Tenant pursuant to Section 5.01(f) hereof
Construction Costs and Soft Costs (as hereinafter defined) for the Premises in
an amount (the "Construction Allowance") which shall not exceed $3,683,925
provided that payments in respect of Soft Costs shall not in the aggregate
exceed twenty percent (20.0%) of the Construction Allowance. Tenant shall pay
from its own funds, and Landlord shall have no obligation with respect to,
(y) any and all costs which are not Construction Costs or Soft Costs and/or
(z) any and all Construction Costs in excess of the Construction Allowance or
Soft Costs in excess of the limitation described in the foregoing sentence. As
used in this Lease, the term "Construction Costs" means amounts actually
incurred and paid by Tenant and Tenant's contractors, subcontractors and vendors
in connection with Tenant's Initial Improvements solely for the documented, bona
fide cost of (i) construction supplies and materials which are physically
installed in and made a part of the Premises, including, without limitation, the
documented, bona fide costs of carpeting, wall coverings, partitions, any
electric meter or submeter, and permit fees, and (ii) labor actually performed
within the Premises. The term "Soft Costs" means amounts actually incurred and
paid by Tenant in connection with Tenant's Initial Improvements solely for the
documented, bona fide cost of accounting, legal, architectural, engineering and
other professional or consulting services. In addition to the foregoing, and
subject to this Section 5.01 (other than Section 5.01(f) relating to the
Construction Allowance), if Tenant installs a system of variable air volume
fan-powered boxes in the Premises in connection with the installation of
Tenant's Initial Improvements then Landlord shall pay to Tenant an amount equal
to $50,000.

        (f)    Upon written request from Tenant (a "Tenant Request") made no
more frequently than monthly and provided that no Event of Default shall have
occurred and be continuing under this Lease on the date of such Tenant Request,
Landlord shall pay to Tenant and amount (the "Draw Amount") equal to the lesser
of (i) the amount requested in such Tenant Request as has been incurred by
Tenant in respect of Construction Costs and Soft Costs, subject to the
limitations on reimbursement set forth in Section 5.01(e) above, and (ii) the
Construction Allowance less the aggregate amount paid by Landlord to Tenant
pursuant to all prior Tenant Requests, any such Draw Amount to be paid upon
Landlord's receipt of the following written documentation reasonably
satisfactory to Landlord (the "Advice"):

        (i)    a written Tenant Request identifying the Draw Amount requested;

        (ii)  copies of paid invoices and bills incurred by Tenant in connection
with Tenant's Initial Improvements totaling the Draw Amount payable pursuant to
the applicable Tenant Request;

        (iii)  a copy of each AIA Form G702 ("Application and Certificate for
Payment") delivered to Tenant by Tenant's architect in connection with the
applicable Tenant Request, each completed in

24

--------------------------------------------------------------------------------




full and signed by Tenant's contractor and architect (in each case with a
complete copy of the related AIA Form G703 attached, if any);

        (iv)  notarized lien waivers in proper form for recording and otherwise
in form and substance reasonably satisfactory to Landlord, signed by an officer
of the general contractor, certifying that such contractor waives all liens and
rights of lien against all work, services and materials the cost of which was
included in the Draw Amount paid by Landlord pursuant to the prior Tenant
Request; and

        (v)  with respect to the Tenant Request that requests payment of the
last dollar of the Construction Allowance, (i) a notarized certificate signed by
a duly authorized officer of Tenant having responsibility for real estate
matters certifying that Tenant's Initial Improvements are substantially complete
and all invoices therefor have been paid in full.

        Section 5.02.    Alterations Generally.    (a) Tenant shall make no
Material Alterations without Landlord's and, to the extent required pursuant to
the terms of the Overlease, Overlandlord's prior written approval. "Material
Alteration" means an Alteration that (i) is not limited to the interior of the
Premises or which affects the exterior (including the appearance) of the
Building, (ii) is structural and which in Landlord's sole judgment adversely
affects the structural integrity or the strength of the Building either during
construction or upon completion, (iii) affects the usage or the proper
functioning of any of the base building systems provided by Landlord,
(iv) requires the consent of any Superior Mortgagee or Superior Lessor, or
(v) requires any governmental permits. In no event shall Tenant have any right
to install interior stairwells or a kitchen or other food preparation facility
(other than pantries). Alterations shall not include (and Landlord's approval
shall not be required for) decorations, painting, wall papering, carpeting or
the installation or removal of Tenant's Property or any other movable equipment,
furniture, furnishings and other personal property that is not affixed to the
Premises. Tenant shall be permitted to make improvements, changes or alterations
("Minor Alterations") in or to the Premises which are not Material Alterations
provided that prior to commencing performance of such Minor Alterations Tenant
shall submit to Landlord Alteration Plans therefor for Landlord's review and
approval, provided, however, that Landlord's approval shall not be required for
Minor Alterations which (x) do not constitute a part of Tenant's Initial
Alterations, (y) cost less than $200,000 in the aggregate within a single twelve
(12) month period and (z) do not require the consent of Overlandlord or have
been consented to by Overlandlord. The performance of any Alteration shall not
be done in a manner which would violate Landlord's union contracts affecting the
Project, or create any work stoppage, picketing, labor disruption, disharmony or
dispute or any interference with the business of Landlord or any tenant or
occupant of the Building. Tenant shall immediately stop the performance of any
Alteration if Landlord notifies Tenant that continuing such Alteration would
violate Landlord's union contracts affecting the Project, or create any work
stoppage, picketing, labor disruption, disharmony or dispute or any interference
with the business of Landlord or any tenant or occupant of the Building. Tenant
shall have the right to perform Alterations 24 hours per day, 7 days a week so
long as any activity that creates a disturbance, such as core drilling, shall be
performed before or after Business Hours. No fee for supervision shall be
charged by Landlord with respect to any Alteration or Tenant's Initial
Improvements.

        (b)  Landlord and Tenant agree that the following provisions of this
Section 5.02(b) shall apply only to Alterations which do not constitute a part
of Tenant's Initial Alterations ("Subsequent Alterations"), as to which
Section 5.01 hereof shall govern. Tenant, in connection with any Alteration,
shall comply with the Rules and Regulations applicable thereto Except as
otherwise provided herein, Tenant shall not proceed with any Alteration unless
and until Landlord approves Tenant's plans and specifications ("Alteration
Plans") therefor in writing. Landlord's approval for non-structural alterations
or alterations that do not adversely impact the proper functioning of Building
systems shall not be unreasonably withheld or delayed. Landlord shall have
thirty (30) days from the submission of Tenant's Alteration Plans to approve or
disapprove of such plans. If Landlord fails to approve or disapprove

25

--------------------------------------------------------------------------------


Tenant's Alteration Plans during such period, the same shall be deemed approved.
If Landlord disapproves of Tenant's Alteration Plans, such disapproval shall be
accompanied by a statement in reasonable detail of the reasons for such
disapproval, itemizing those portions of the plans so disapproved. Landlord
shall advise Tenant within thirty (30) days following the receipt of Tenant's
revised plans of Landlord's approval or disapproval of the revised Alteration
Plans or portions thereof and shall set forth its reasons for any such further
disapproval in writing. If Landlord fails to approve or disapprove such revised
Alteration Plans within thirty (30) days following the receipt thereof, Landlord
shall be deemed to have approved such revised Alteration Plans; provided, that
no earlier than ten (10) days prior to the expiration of such thirty (30) day
period, Tenant shall send a second notice to Landlord with the phrase "FAILURE
TO APPROVE OR DISAPPROVE ALTERATION PLANS, AS REVISED, WITHIN TEN (10) DAYS
AFTER THE DATE HEREOF SHALL RESULT IN THE DEEMED APPROVAL OF ALTERATION PLANS,
AS REVISED" in bold lettering at the top of such notice. Any dispute regarding
the reasonableness of Landlord's withholding of its approval to Tenant's
Alteration Plans may be submitted to expedited arbitration by either party
pursuant to Section 9.19 of this Lease. Any review or approval by Landlord of
Tenant's Alteration Plans is solely for Landlord's benefit, and without any
representation or warranty to Tenant with respect to the adequacy, correctness
or efficiency thereof, its compliance with Laws or otherwise. Landlord agrees
that it shall reasonably cooperate with Tenant's efforts to obtain any required
approvals from the City of New York Landmarks Preservation Commission in
connection with any Alteration so long as (x) such Alteration shall have been
approved by Landlord to the extent required under the terms of this Lease and
(y) Landlord shall not incur any expense or liability in connection with such
cooperation.

        (c)  Tenant shall pay to Landlord within thirty (30) days of receipt of
Landlord's invoice therefor Landlord's reasonable, actual out-of-pocket costs
and expenses paid to architects, engineers and other technical advisors by
Landlord or any Superior Lessor or Superior Mortgagee for reviewing Tenant's
Alteration Plans and inspecting Alterations. Landlord shall not be entitled to
charge Tenant any supervisory fee in connection with its review or consent of
the proposed Alteration.

        (d)  Upon the completion of any Alteration in accordance with the terms
of this Section 5.02 Tenant shall submit to Landlord (x) proof evidencing the
payment in full for said Alteration, (y) written unconditional lien waivers of
mechanics' liens and other liens on the Project from all contractors performing
said Alteration and (z) all submissions required pursuant to Laws.

        (e)  Tenant shall obtain (and furnish copies to Landlord of) all
necessary governmental permits and certificates for the commencement and
prosecution of Alterations and for final approval thereof upon completion, and
shall cause Alterations to be performed in compliance therewith, and in
compliance with all Laws and with the Alteration Plans approved (or deemed
approved) by Landlord. Alterations shall be diligently performed in a good and
workmanlike manner, using new materials and equipment at least equal in quality
and class to the then standards for the Building reasonably established by
Landlord. Alterations shall be performed by contractors first approved by
Landlord (which approval shall not be unreasonably withheld or delayed);
provided, that any Alterations which involve performing connections to any
Building system shall be performed only by the contractor(s) designated by
Landlord, which contractors shall perform such work at market prices.

        (f)    Throughout the performance of Subsequent Alterations, Tenant
shall carry, or shall cause its contractors to carry, worker's compensation
insurance in statutory limits, "all risk" Builders Risk coverage and general
liability insurance, with completed operation endorsement, for any occurrence in
or about the Project, under which Landlord and its agent and any Superior Lessor
and Superior Mortgagee whose name and address have been furnished to Tenant
shall be named as parties insured, in such limits as Landlord may reasonably
require, with insurers reasonably satisfactory to Landlord. Tenant shall furnish
Landlord with evidence that such insurance is in effect at or before the
commencement of the Subsequent Alterations and, on request, at reasonable
intervals thereafter during the continuance of the Subsequent Alterations.

26

--------------------------------------------------------------------------------


        (g)  Should any mechanics' or other liens be filed against any portion
of the Project by reason of the acts or omissions of, or because of a claim
against, Tenant or anyone claiming under or through Tenant, Tenant shall cause
the same to be canceled or discharged of record by bond or otherwise within
twenty (20) days after notice from Landlord. If Tenant shall fail to cancel or
discharge said lien or liens within said twenty (20) day period, Landlord may
cancel or discharge the same and, upon Landlord's demand, Tenant shall reimburse
Landlord for all costs incurred in canceling or discharging such liens, together
with interest thereon at the Interest Rate from the date incurred by Landlord to
the date of payment by Tenant, such reimbursement to be made within twenty
(20) days after receipt by Tenant of a written statement from Landlord as to the
amount of such costs. Tenant shall indemnify and hold Landlord harmless from and
against all costs (including, without limitation, reasonable attorneys' fees and
disbursements and costs of suit), losses, liabilities or causes of action
arising out of or relating to any Alteration, including, without limitation, any
mechanics' or other liens asserted in connection with such Alteration.

        (h)  Tenant shall deliver to Landlord, within 60 days after the
completion of an Alteration, five (5) sets of "as-built" drawings thereof and
two (2) CAD discs which shall contain such "as-built" drawings in CAD format,
both of which shall have been prepared by Tenant's architect. During the Term,
Tenant shall keep records of Material Alterations including plans and
specifications, copies of contracts, invoices, evidence of payment and all other
records customarily maintained in the real estate business relating to
Alterations and the cost thereof and shall, within 30 days after demand by
Landlord, furnish to Landlord copies of such records.

        (i)    All Alterations to and Fixtures installed by Tenant in the
Premises shall be fully paid for by Tenant in cash and shall not be subject to
conditional bills of sale, chattel mortgages, or other title retention
agreements.

        (j)    Tenant, at its sole cost and expense, shall have the right to
have an uninterruptible power system ("UPS") installed within the Premises
provided that (i) Tenant shall use experienced and qualified contractors (each
subject to Landlord's reasonable approval) to install, maintain, replace or
remove the UPS, (ii) any such installation, maintenance, replacement, removal or
use shall be reasonably approved by Landlord, (iii) Tenant shall be responsible
for all costs incurred in connection therewith, (iv) Tenant's installation of
UPS shall not have an adverse effect on the Building or be in violation of
applicable Laws, and (v) Tenant shall be responsible for reinforcing the floor,
if required, and for restoring the Premises to their original condition upon
expiration or termination of the Lease.

        (k)  Tenant shall have the right to install no more than twenty
(20) square feet of louvered windows on the 24th Street side of the Building in
a location reasonably designated by Landlord after consultation with Tenant,
which location shall already accommodate window installation without demolition
to the outer wall of the Building, for the purpose of providing Tenant with
fresh air intake, provided Tenant has otherwise complied with all terms of this
Lease applicable to such Alteration.

        Section 5.03.    Landlord's and Tenant's Property.    (a) All fixtures,
equipment, improvements and appurtenances attached to or built into the
Premises, whether or not at the expense of Tenant (collectively, "Fixtures"),
shall be and remain a part of the Premises and shall not be removed by Tenant
except at Tenant's expense in connection with a renovation of the Premises for
continued occupancy by Tenant. All Fixtures constituting Improvements and
Betterments shall be the property of Tenant during the Term and, upon expiration
or earlier termination of this Lease, shall become the property of Landlord. All
Fixtures other than Improvements and Betterments shall, upon installation, be
the property of Landlord "Improvements and Betterments" means (i) all Fixtures,
if any, installed at the expense of Tenant, whether installed by Tenant or by
Landlord (i.e., excluding any Fixtures paid for by Landlord directly or by way
of an allowance) and (ii) all carpeting in the Premises.

        (b)  All movable partitions, business and trade fixtures, machinery and
equipment, and all furniture, furnishings and other articles of movable personal
property owned by Tenant and located in

27

--------------------------------------------------------------------------------


the Premises (collectively, "Tenant's Property") shall be and shall remain the
property of Tenant and may be removed by Tenant at any time during the Term;
provided, that if any Tenant's Property is removed, Tenant shall repair any
damage to the Premises or to the Building resulting from the installation and/or
removal thereof.

        (c)  At or before the Expiration Date or any earlier termination of this
Lease, Tenant, at Tenant's expense, shall remove Tenant's Property from the
Premises (except such items thereof as Landlord shall have expressly permitted
to remain, which shall become the property of Landlord), and Tenant shall repair
any damage to the Premises or the Building resulting from any installation
and/or removal of Tenant's Property. Any items of Tenant's Property which remain
in the Premises after the Expiration Date or any earlier termination of this
Lease, may, at the option of Landlord, be deemed to have been abandoned, and may
be retained by Landlord as its property or disposed of by Landlord, without
accountability, in such manner as Landlord shall determine, at Tenant's expense.

        (d)  Landlord shall advise Tenant at the time it approves any Tenant's
Alteration Plans whether Landlord will require Tenant, notwithstanding
Section 5.03(a), to remove all or any Fixtures, Improvements and Betterments,
including without being limited to, kitchens, vaults, safes, raised flooring and
interior stairwells; provided, however, that Tenant shall not be required to
remove any improvements that are solely decorative work or constitute a standard
office installation. If Landlord shall have so advised Tenant, then Tenant, at
Tenant's expense, prior to the Expiration Date or, in the case of an earlier
termination of this Lease, within 30 days after the giving of such notice by
Landlord, shall remove the same from the Premises and shall repair and restore
and Premises to a condition sufficient to receive the installation of new
improvements without any additional demolition or preparation by Landlord.

        Section 5.04.    Access and Changes to Building.    (a) Subject to the
terms of Sections 5.04(d) and 5.05(c) below, Landlord reserves the right, at any
time, to make changes in or to the Project as Landlord may deem necessary or
desirable, and Landlord shall have no liability to Tenant therefor, provided
that after such change access to the Premises is reasonably equivalent to that
which existed prior to such change, it being agreed that the "reasonably
equivalent" standard shall not apply if such changes are made in order to comply
with Laws and cannot be completed in a reasonably equivalent manner at a
reasonably equivalent cost, does not affect the nature of the Project and does
not eliminate any of the specific benefits granted to Tenant under this Lease.
Landlord may install and maintain pipes, fans, ducts, wires and conduits within
or through the walls, floors or ceilings of the Premises; provided, that if
there are no dropped ceilings in any of the floors of the Premises, such pipes,
fans ducts, wires and conduits shall be installed in a manner consistent with
any other exposed elements. In exercising its rights under this Section 5.04,
Landlord shall use reasonable efforts to (1) minimize any interference with
Tenant's use of the Premises for the ordinary conduct of Tenant's business and
(2) to not reduce the size of the Premises except to a de minimis extent. In the
event that the floor space in any floor in the Premises is reduced and the
change which caused such reduction did not benefit Tenant, the Fixed Rent and
Additional Charges for such floor shall be proportionately reduced. Tenant shall
not have any easement or other right in or to the use of any door or any passage
or any concourse or any plaza connecting the Building with any subway or any
other building or to any public conveniences, and the use of such doors,
passages, concourses, plazas and conveniences may, without notice to Tenant, be
regulated or discontinued at any time by Landlord.

        (b)  Except for the space within the inside surfaces of all walls, hung
ceilings, floors, windows and doors bounding the Premises, all of the Building,
including, without limitation, exterior Building walls, core corridor walls and
doors and any core corridor entrance, any terraces or roofs adjacent to the
Premises, and any space in or adjacent to the Premises used for shafts, stacks,
pipes, conduits, fan rooms, ducts, electric or other utilities, sinks or other
Building facilities, and the use or occupancy thereof, as well as access thereto
through the Premises, are reserved to Landlord and are not part of

28

--------------------------------------------------------------------------------


the Premises. Landlord reserves the right to name the Building to change the
name or address of the Building at any time and from time to time.

        (c)  Landlord shall have no liability to Tenant if at any time any
windows of the Premises are either temporarily darkened or obstructed by reason
of any repairs, improvements, maintenance and/or cleaning in or about the
Building (or permanently darkened or obstructed if required by Law) or covered
by any translucent material for the purposes of energy conservation, or if any
part of the Building, other than the Premises, is temporarily or permanently
closed or inoperable; provided, that if the same adversely affects Tenant's use
and occupancy of the Premises, Landlord shall only have the right to do so if
required by Law. If at any time the windows of the Premises are temporarily
closed, darkened or bricked-up, Landlord shall perform such repairs,
maintenance, alterations or improvements with reasonable diligence as are
reasonably required to restore the same and, unless such condition has been
imposed pursuant to Law, Landlord shall use reasonable efforts to minimize the
period of time during which such windows are temporarily closed, darkened or
bricked up.

        (d)  Landlord and persons authorized by Landlord shall have the right,
at reasonable times and upon reasonable advance notice to Tenant (except in an
emergency), to enter the Premises (together with any necessary materials and/or
equipment), to inspect or perform such work as Landlord may reasonably deem
necessary or to allow Overlandlord to exhibit the Premises to prospective
purchasers or others and, during the last 20 months of the Term, to exhibit to
prospective tenants, or for any other purpose as Landlord may deem necessary or
desirable. Landlord shall use reasonable efforts not to interfere with Tenant's
use and occupancy of the Premises in connection with the exercise of Landlord's
rights under this Section 5.04(d). To the extent that Tenant has designated
portions of the Premises as "secured areas," except in case of emergency,
Landlord shall not enter into such areas unless accompanied by an employee of
Tenant. Landlord shall have no liability to Tenant by reason of any such entry.
Landlord shall not be required to make any improvements or repairs of any kind
or character to the Premises during the Term, except as otherwise set forth in
this Lease. Any work performed or installations made pursuant to this Section
shall be made with reasonable diligence, and Landlord shall use due diligence to
repair any damage to the Premises or Tenant's property as a result of such work
or installations.

        Section 5.05.    Repairs.    (a) Tenant shall keep the Premises
(including, without limitation, all Fixtures) in good condition and, upon
expiration or earlier termination of the Term, shall, subject to the terms and
conditions of Section 5.03(d) herein, surrender the same to Landlord in the same
condition as when first occupied, reasonable wear and tear expected. Tenant's
obligation shall include, without limitation, the obligation to repair all
damage caused by Tenant, its agents, employees, invitees and licensees to the
equipment and other installations in the Premises or anywhere in the Building.
Any maintenance, repair or replacement to the windows (including, without
limitation, any solar film attached thereto), the Building systems, the
Building's structural components or any areas outside the Premises and which is
Tenant's obligation to perform shall be performed by Landlord at Tenant's
expense (which expense shall be equal to Landlord's actual out-of-pocket costs,
which shall be commercially reasonable). Tenant shall not commit or allow to be
committed any waste or damage to any portion of the Premises or the Building.

29

--------------------------------------------------------------------------------




        (b)  Landlord shall at all times operate and maintain the Building in
accordance with the standards that are customarily followed in the operation and
maintenance of First-Class Office Buildings (as defined in the Overlease) (the
"Standard").

        (c)  Landlord shall use reasonable efforts to minimize interference with
Tenant's use and occupancy of the Premises in making any repairs, alterations,
additions or improvements to the Building or in the cleaning and maintenance
thereof; provided, however, that Landlord shall have no obligation to employ
contractors or labor at so-called overtime or other premium pay rates or to
incur any other overtime costs or expenses whatsoever, expect that Landlord, at
its expense, shall employ contractors or labor at so-called overtime or other
premium pay rates if necessary to (i) meet the Standard or (ii) make any repair
required to be made by Landlord hereunder to remedy any condition that either
(x) results in a denial of access to the Premises and/or (y) except in the case
of a fire or other casualty, precludes Tenant from conducting its business from
more than thirty percent (30%) of the Premises. In all other cases, at Tenant's
request, Landlord shall employ contractors or labor at so-called overtime or
other premium pay rates and incur any other overtime costs or expenses in making
any repairs, alterations, additions or improvements to the extent it is
practicable to do so, and Tenant shall pay to Landlord, as additional rent,
within twenty (20) days after demand, an amount equal to the difference between
the overtime or other premium pay and straight time pay.

        Section 5.06.    Compliance with Laws/Compliance Language.    (a) Tenant
shall comply with all laws, ordinances, rules, orders and regulations (present,
future, ordinary, extraordinary, foreseen or unforeseen) of any governmental,
public or quasi-public authority and of the New York Board of Underwriters, the
New York Fire Insurance Rating Organization and any other entity performing
similar functions, at any time duly in force (collectively "Laws"), attributable
to any work, installation, occupancy, particular use or particular manner of use
(as opposed to mere "office" use) by Tenant of the Premises or any part thereof.
Nothing contained in the Section 5.06 shall require Tenant to make any
structural changes unless the same are necessitated by reason of Tenant's
particular manner of use of the Premises or the particular use by Tenant of the
Premises for purposes other than normal and customary ordinary office purposes.
Tenant shall procure and maintain all licenses and permits required for its
business. Nothing contained herein shall be deemed or be construed as a
submission by Tenant to the application to itself of any such Laws.

        (b)  Except to the extent the same is Tenant's responsibility pursuant
to Section 5.06(a) above or elsewhere in this Lease, Landlord shall comply with
all Laws applicable to the common areas of the Building generally made available
to tenants of the Building, but only with respect to Laws the violation of which
has created or is likely to create conditions in such common areas that
reasonable people would agree are imminent threats to human life, health and
safety, and, with respect to all other laws, only to the extent Landlord's
non-compliance therewith shall materially and adversely affect Tenant's use of
the Premises, in all cases subject to Landlord's right to contest the
applicability or legality of such Laws.

        (c)  Tenant, at its sole cost and expense and after reasonable, written
notice to Landlord, may contest by appropriate proceedings prosecuted diligently
and in good faith, the legality or applicability of any Laws affecting the
Premises and with which it is obligated to comply pursuant to Subsection
(a) above, provided that (a) Landlord shall not be subject to imprisonment or to
prosecution for a crime, nor shall the Project or any part there of be subject
to being condemned or vacated, nor shall the certificate of occupancy for the
Premises or the Building be suspended or threatened to be suspended by reason of
non-compliance or by reason of such contest; (b) such non-compliance or contest
shall not constitute or result in a violation (either with the giving of notice
or the passage of time or both) of the terms of any Superior Mortgage or
Superior Lease; (c) Tenant shall indemnify Landlord against the cost of such
compliance and liability resulting from or incurred in connection with such
contest or non-compliance, and (d) Tenant shall keep Landlord regularly advised
as to the status of such proceedings. Landlord agrees that it shall reasonably
cooperate with Tenant's efforts to contest

30

--------------------------------------------------------------------------------


the validity or applicability to the Premises of any Laws; provided that (i) the
provisions of clauses (a) through (d) of this Section shall be complied with and
(ii) Landlord shall not incur any expense or liability in connection therewith.

        (d)  Tenant shall not use or dispose of any Hazardous Materials in the
Premises. "Hazardous Materials," as used herein, shall mean any flammables,
explosives, radioactive materials, hazardous wastes, hazardous and toxic
substances or related materials, as defined by any Federal, state or local
environmental law, ordinance, rule or regulation, including, without limitation,
the Comprehensive Environmental Response Liability Act, as amended, the Resource
Conservation and Recovery Act, as amended, and in the regulations adopted and
publications promulgated pursuant to each of the foregoing, except that the term
"Hazardous Materials" shall not include any such materials in amounts typically
found in office buildings of a similar age and character as the Buildings,
including asbestos and asbestos containing materials. Landlord shall also
deliver to Tenant an ACP-5 certificate covering the Premises. Landlord
represents and warrants to Tenant that, to its knowledge after due
investigation, on the date hereof the Premises are not in violation of the
Comprehensive Environmental Response Compensation and Liability Act of 1980
("CERCLA"). Landlord shall maintain the lobby area of the Building and all
publicly accessible elevators serving the Premises in conformance with CERCLA
with respect to Hazardous Material. Landlord shall enforce the obligations of
Overlandlord with respect to asbestos removal in the Premises pursuant to
Section 28.10 of the Overlease.

        (e)  Landlord represents and warrants the Premises currently comply with
Title III of the Americans With Disabilities Act (42 U.S.C. § 12101 et
seq.—hereinafter the "ADA"). If any Alterations made to the Premises after the
Commencement Date of the Lease by Tenant or Tenant's representatives or Tenant's
use of the Premises necessitate Alterations to the Premises to make the Premises
ADA compliant, all costs and expenses associated with such ADA compliance shall
be borne by Tenant.

        Section 5.07.    Tenant Advertising.    Tenant shall not use, and shall
cause each of its Affiliates not to use, the name or likeness of the Building or
the Project in any advertising (by whatever medium) without Landlord's consent,
but shall be permitted to use the address of the Building for such purposes.

        Section 5.08.    Right to Perform Tenant Covenants.    If Tenant fails
to perform any of its obligations under this Lease, Landlord, any Superior
Lessor or any Superior Mortgagee (each, a "Curing Party") may perform the same
at the expense of Tenant (a) immediately and without notice in the case of
emergency or in case such failure unreasonably interferes with the use of space
by any other tenant in the Building or adversely affects the efficient operation
of the Building or may result in a violation of any Law or in a cancellation of
any insurance policy maintained by Landlord and (b) in any other case if such
failure continues beyond any applicable grace period. If a Curing Party performs
any of Tenant's obligations under this Lease, Tenant shall pay to Landlord (as
Additional Charges) the costs thereof, together with interest at the Interest
Rate from the date incurred by the Curing Party until paid by Tenant, within
twenty (20) days after receipt by Tenant of a statement as to the amounts of
such costs. If the Curing Party effects such cure by bonding any lien which
Tenant is required to bond or otherwise discharge, Tenant shall obtain and
substitute a bond for the Curing Party's bond and shall reimburse the Curing
Party for the cost of the Curing Party's bond. "Interest Rate" means the lesser
of (i) the Base Rate plus 2% per annum or (ii) the maximum rate permitted by
law.


ARTICLE 6

Assignment and Subletting


        Section 6.01.    Assignment; Etc.    (a) Subject to Section 6.02, and
except as otherwise provided in this Article, neither this Lease not the term
and estate hereby granted, nor any part hereof or thereof, shall be assigned,
mortgaged, pledged, encumbered or otherwise transferred voluntarily,
involuntarily,

31

--------------------------------------------------------------------------------

by operation of law or otherwise, and neither the Premises, nor any part
thereof, shall be subleased, be licensed, be used or occupied by any person or
entity other than Tenant or be encumbered in any manner by reason of any act or
omission on the part of Tenant, and no rents or other sums receivable by Tenant
under any sublease of all or any part of the Premises shall be assigned or
otherwise encumbered, without the prior consent of Landlord. The dissolution or
direct or indirect transfer of control (as defined in Section 6.01(c) below) of
Tenant or any subtenant of Tenant, including any Affiliate subtenants of Tenant
permitted under Section 6.01(c) below (however accomplished including, by way of
example, the admission of new partners or members or withdrawal of existing
partners or members, or transfers of interests in distributions of profits or
losses of Tenant, issuance of additional stock, redemption of stock, stock
voting agreement, or changes in classes of stock), shall be deemed an assignment
of this Lease regardless of whether the transfer is made by one or more
transactions occurring over a twenty-four (24) month period (provided that if
any such transactions made subsequent to such twenty-four (24) month period are
made pursuant to a plan designed to effect such transfer over an extended period
of time, the same shall be deemed to have been made during the twenty-four
(24) month period), or whether one or more persons or entities hold the
controlling interest prior to the transfer or afterwards. Except as provided in
Section 6.02(d) herein, no assignment or other transfer of this Lease and the
term and estate hereby granted, and no subletting of all or any portion of the
Premises shall relieve Tenant of its liability under this Lease or of the
obligation to obtain Landlord's prior consent to any further assignment, other
transfer or subletting. Any attempt to assign this Lease or sublet all or any
portion of the Premises in violation of this Article 6 shall be null and void.
If Tenant shall become a publicly held entity, the sale or transfer of shares of
Tenant shall not require the consent of Landlord, shall be permitted under this
Lease and shall not be deemed a transfer or an assignment hereunder if such
transfer or sale is effected through the "over-the-counter market" or through
any recognized stock exchange.

        (b)  Notwithstanding Section 6.01(a), without the consent of Landlord
and without being subject to Sections 6.02, 6.03 or 6.05 of this Lease but
subject to the requirements of the Overlease, this Lease may be assigned to
(i) an entity with which Tenant is merged, (ii) an entity which succeeds to
Tenant, or (iii) a purchaser of all or substantially all of Tenant's assets,
stock or interests (such entity or purchaser being referred to herein as a
"Successor Entity"); provided that (A) Landlord shall have received a notice of
such assignment from Tenant, (B) the assignee assumes by written instrument
satisfactory to Landlord all of Tenant's obligations under this Lease, (C) such
assignment is for a valid business purpose and not to avoid any obligations
under this Lease, and (D) the assignee is a reputable entity of good character
and shall have, immediately after giving effect to such assignment, an aggregate
net worth reasonably acceptable to Landlord.

        (c)  Notwithstanding Section 6.01(a), without the consent of Landlord
and without Tenant being subject to the requirements of Section 6.02, 6.03 or
6.05 of this Lease, Tenant may, subject to the requirements of the Overlease,
assign this Lease or sublet all or any part of the Premises to an Affiliate of
Tenant; provided, that (x) Tenant remains an Affiliate of such Affiliate during
the term of the sublease or assignment, as applicable, and, if Tenant ceases to
be affiliated with such Affiliate at any time, then such Affiliate's leasing or
subleasing of the Premises shall be subject to Landlord's consent as provided in
Section 6.01(a), (y) Landlord shall have received a notice of such assignment or
sublease from Tenant; and (z) in the case of any such assignment, (A) the
assignment is for a valid business purpose and not to avoid any obligations
under this Lease, and (B) the assignee assumes by written instrument
satisfactory to Landlord all of Tenant's obligations under this Lease.
"Affiliate" means, as to any designated person or entity, any other person or
entity which controls or is controlled by, such designated person or entity.
"Control" (and with correlative meaning, "controlled by" and "under common
control with") means ownership and control by Tenant, directly or indirectly, of
51% or more of the stock, partnership interests or other beneficial ownership
interests of the entity in question and the power to direct the management and
affairs of such entity. In addition to the foregoing, service providers with
whom Tenant has an ongoing business relationship and personnel employed by joint

32

--------------------------------------------------------------------------------


ventures to which Tenant is a party shall have the right to use and occupy the
Premises without notice to or consent by Landlord, provided that at no time
during the Term or the Renewal Term shall (i) more than 5% of the Premises in
the aggregate be so occupied or (ii) any demising walls be built in the Premises
to accommodate any such occupancy.

        Section 6.02.    Landlord's Option Right.     (a) If Tenant desires to
assign this Lease or sublet all or a portion of the Premises (other than in
accordance with Sections 6.01(b) or 6.01(c)), Tenant shall give to Landlord
notice ("Tenant's Offer Notice") thereof, specifying (i) in the case of a
proposed subletting, the location of the space to be sublet and the proposed
terms of the subletting of such space, (ii) (A) in the case of a proposed
assignment, Tenant's good faith offer of the consideration Tenant desires to
receive or pay for such assignment or (B) in the case of a proposed subletting,
Tenant's good faith offer of the fixed annual rent which Tenant desires to
receive for such proposed subletting (assuming that a subtenant will pay for
Taxes, expense escalations and electricity as described in Article 3 herein in
the same manner, and utilizing the same base year or base amount, as Tenant pays
for such amounts under this Lease) and (iii) the proposed assignment or sublease
commencement date.

        (b)  Tenant's Offer Notice shall be deemed an offer from Tenant to
Landlord whereby Landlord or any Affiliate of Landlord may, at Landlord's
option, (i) sublease such space from Tenant or (ii) have this Lease assigned to
it or terminate this Lease, provided that if the proposed transaction is (x) an
assignment or (y) a sublease of all or substantially all of the Premises for all
or substantially all of the remainder of the Term or (z) a sublease of a portion
of the Premises which, when aggregated with other subleases then in effect,
covers all or substantially all of the Premises for all or substantially all of
the remainder of the Term, Landlord's option shall be limited to having this
Lease assigned to it or to terminating this Lease (any such space being referred
to as the "Recapture Space"); provided further that at any time Landlord
exercises its option to recapture hereunder, Landlord intends in good faith to
occupy such Recapture Space or make such Recapture Space available to an
Affiliate of Landlord for its use and occupancy. Landlord may exercise its
rights under this Section 6.02(b) by notice to Tenant within 45 days after a
Tenant's Offer Notice, together with all information required pursuant to
Section 6.02(a), has been given by Tenant to Landlord.

        (c)  If Landlord exercises its option under Section 6.02(b)(ii) to
terminate this Lease, then this Lease shall terminate on the proposed assignment
or sublease commencement date specified in the applicable Tenant's Offer Notice,
all Rent shall be paid and apportioned to such date and the date of such
termination shall be deemed the Expiration Date for all purposes of this Lease.
Landlord shall agree in connection with any such termination of this Lease not
to disturb any subtenant of Tenant and to recognize such subtenant as a tenant
of Landlord so long as such subtenant agrees to enter into a nondisturbance
agreement with Landlord substantially in the form attached hereto as Exhibit E
(other than Section 2(b) thereof).

        (d)  If Landlord exercises its option under Section 6.02(b)(ii) to have
this Lease assigned to it (or its designee), then Tenant shall assign this Lease
to Landlord (or Landlord's designee) by an assignment in form and substance
reasonably satisfactory to Landlord, effective on the proposed assignment or
sublease commencement date specified in the applicable Tenant's Offer Notice. If
Landlord exercises its option to take an assignment of this Lease as it relates
to the Recapture Space, Tenant shall be released from Tenant's obligations under
this Lease arising from and after the date of such assignment. Tenant shall not
be entitled to consideration or payment from Landlord (or Landlord's designee)
in connection with any such assignment. If the Tenant's Offer Notice provides
that Tenant will pay any consideration or grant any concessions in connection
with the proposed assignment, then Tenant shall pay such consideration and/or
grant any such concessions to Landlord (or Landlord's designee) on the date
Tenant assigns this Lease to Landlord (or Landlord's designee).

        (e)  [INTENTIONALLY OMITTED]

33

--------------------------------------------------------------------------------


        (f)    If Landlord exercises its option under Section 6.02(b)(i) to
sublet the Premises, such sublease to Landlord or its designee (as subtenant)
shall be in form and substance reasonably satisfactory to Landlord at the lower
of (i) the rental rate per rentable square foot of Fixed Rent and Additional
Charges then payable pursuant to this Lease or (ii) the rental set forth in the
applicable Tenant's Offer Notice with respect to such sublet space, and shall be
for the term set forth in the applicable Tenant's Offer Notice, and:

        (A)  shall be subject to all of the terms and conditions of this Lease
except such as are irrelevant or inapplicable, and except as otherwise expressly
set forth to the contrary in this Section 6.02(f);

        (B)  shall be upon the same terms and conditions as those contained in
the applicable Tenant's Offer Notice and otherwise on the terms and conditions
of this Lease, except such as are irrelevant or inapplicable and except as
otherwise expressly set forth to the contrary in this Section 6.02(f);

        (C)  shall permit the sublessee, without Tenant's consent, freely to
assign such sublease or any interest therein or to sublet all or any part of the
space covered by such sublease and to make any and all alterations and
improvements in the space covered by such sublease, provided that Tenant shall
not be responsible for removing such alterations or improvements at the
expiration of the Term, unless the Offer Notice reasonably restricts the making
of any such alterations or improvements in which event Landlord or its designee
(as subtenant) shall also be reasonably restricted in the making of any such
alterations or improvements;

        (D)  shall provide that any assignee or further subtenant of Landlord or
its designee may, at the election of Landlord, make alterations, decorations and
installations in such space or any part thereof, any or all of which may be
removed, in whole or in part, by such assignee or subtenant, at its option,
prior to or upon the expiration or other termination of such sublease, provided
that such assignee or subtenant, at its expense, shall repair any damage caused
by such removal, unless the Offer Notice reasonably restricts the making of any
such alterations or improvements in which event Landlord shall impose the same
restrictions on any assignee or further subtenant of Landlord or its designee;
and

        (E)  shall provide that (1) the parties to such sublease expressly
negate any intention that any estate created under such sublease be merged with
any other estate by held by either of said parties, (2) any assignment or
subletting by Landlord or its designee (as the subtenant) may be for any purpose
or purposes that Landlord shall deem appropriate, (3) Landlord, at Tenant's
expense, may make such alterations as may be required or deemed necessary by
Landlord to demise separately the subleased space and to comply with any Laws
relating to such demise, unless the Offer Notice reasonably restricts the making
of any alterations or improvements in which event Landlord shall only make
alterations or improvements to demise separately such subleased space if
Landlord shall restore, or shall cause to be restored, the subleased space to
the same condition in which such subleased space was delivered from Tenant to
Landlord, and (4) at the expiration of the term of such sublease, Tenant shall
accept the space covered by such sublease in its then existing condition,
subject to the obligations of the sublessee to make such repairs thereto as may
be necessary to preserve such space in good order and condition. In the event
the term of the sublease is less than 2 years and there is more than 1 year
remaining on the Term or Renewal Term under this Lease, Landlord at the
termination of such sublease shall restore the subleased premises to Tenant's
configuration as of the commencement date of such sublease.

        (g)  In the case of any proposed sublease requiring Landlord's consent
under this Article 6, Tenant shall not sublet any space to a third party at a
rental which is less (on a per rentable square foot basis) than 90% of the
rental (on a per rentable square foot basis) specified in Tenant's Offer Notice
with respect to such space, without complying once again with all of the
provisions of this Section 6.02 (as affected by the last sentence of this
Section) and re-offering such space to Landlord at such lower

34

--------------------------------------------------------------------------------

rental. In the case of a proposed assignment, Tenant shall not assign this Lease
to a third party where Tenant pays consideration greater than 10% more or grants
a greater concession to such third party for such assignment than the
consideration offered to be paid or concession offered to be granted to Landlord
in Tenant's Offer Notice without complying once again with all of the provisions
of this Section 6.02 and re-offering to assign this Lease to Landlord and paying
such consideration or grant such concession to Landlord. Subject to the
following sentence, Landlord shall be required to exercise its option to
recapture any space re-offered by Tenant pursuant to this Section 6.02(g) within
10 days after the date of any such re-offer, and Tenant shall not be required to
provide Landlord with the reminder notice described below in Section 6.02(h) in
connection with Landlord's review of such re-offer. If any re-offer space has
not been subleased or assigned by Tenant before the one (1) year anniversary of
the first Tenant's Offer Notice for such space and Tenant wishes to continue to
market such space, Landlord shall be entitled, without regard to the amount of
sublease rental or assignment consideration sought by Tenant, to the full 45-day
option period described above in Section 6.02(b), and Tenant shall be obligated
to deliver the reminder notice described in Section 6.02(h), in each case in
connection with the first re-offer made by Tenant to Landlord of such space in
each year such space has been on the market after the first year (each such
re-offer, an "Annual Re-Offer"), provided that no re-offer shall reduce
Landlord's 45-day review period (or waive the right of Landlord to receive a
reminder notice) in respect of any Annual Re-Offer or the original Tenant's
Offer Notice for the related space.

        (h)  If Landlord fails to respond to Tenant's Offer Notice within
45 days after the receipt of such Tenant's Offer Notice, together with all
information required pursuant to Section 6.02(a), has been given by Tenant to
Landlord, Landlord shall be deemed to have declined Tenant's offer; provided,
that no earlier than 15 days prior to the expiration of such 45-day period,
Tenant shall send a second notice to Landlord with the phrase "FAILURE TO
RESPOND ON OR BEFORE THE 15TH DAY AFTER THE GIVING OF THIS NOTICE SHALL BE
DEEMED TO BE A WAIVER OF LANDLORD'S OPTION RIGHT UNDER SECTION 6.02 OF THE
LEASE" in bold lettering at the top of such notice.

        Section 6.03.    Assignment and Subletting Procedures.    (a) If Tenant
delivers to Landlord a Tenant's Offer Notice with respect to any proposed
assignment of this Lease or subletting of all of the Premises and Landlord does
not timely exercise any of its options under Section 6.02, and Tenant thereafter
desires to assign this Lease or sublet the Premises as specified in Tenant's
Offer Notice, Tenant shall notify Landlord (a "Transfer Notice") of such desire,
which notice shall be accompanied by (i) a statement of the material terms and
conditions of the proposed subletting or assignment, as the case may be, the
effective date of which shall be at least 30 days after the giving of the
Transfer Notice, (ii) a statement setting forth in reasonable detail the
identity of the proposed assignee or subtenant, the nature of its business and
its proposed use of the Premises, (iii) current financial information with
respect to the proposed assignee or subtenant, including, without limitation,
its most recent financial statement or other evidence of proposed entity's
creditworthiness and (iv) such other information as Landlord may reasonably
request (provided such request is made within fifteen (15) days of Landlord's
receipt of the Transfer Notice), and Landlord's consent to the proposed
assignment or sublease shall not be unreasonably withheld, provided that:

        (A)  Such Transfer Notice shall be delivered to Landlord within six
months after the delivery to Landlord of the applicable Tenant's Offer Notice.

        (B)  In Landlord's reasonable judgment the proposed assignee or
subtenant will use the Premises in a manner that (x) is in keeping with the
Standard and (y) is limited to the use expressly permitted under this Lease.

        (C)  The proposed assignee or subtenant is, in Landlord's judgment, a
reputable person or entity of good character and, in Landlord's reasonable
judgment, has sufficient financial capability considering the responsibility
involved.

35

--------------------------------------------------------------------------------




        (D)  Neither the proposed assignee or sublessee, nor any Affiliate of
such assignee or sublessee, is then an occupant of any part of the Building;
provided that Landlord has comparable space in the Building that is available
for rent or that will become available for rent before or within three
(3) months after the proposed commencement date for such proposed assignment or
sublease.

        (E)  The proposed assignee or sublessee is not a person with whom
Landlord is then negotiating or has within the prior 3 months negotiated to
lease space in the Building; provided that Landlord has comparable space in the
Building that is available for rent or that will become available for rent
before or within three (3) months after the proposed commencement date for such
proposed assignment or sublease.

        (F)  The form of the proposed sublease shall be reasonably satisfactory
to Landlord and shall comply with the applicable provisions of this Article 6.

        (G)  There shall at no time be more than 4 subtenants (excluding
Affiliates) in the portion of the Premises located in the South Building or more
than 1 subtenant (excluding Affiliates) in each floor of the Premises located in
the Tower.

        (H)  Tenant shall reimburse Landlord within twenty (20) days of demand
for any reasonable out-of-pocket costs that may be incurred by Landlord in
connection with said assignment or sublease, including, without limitation, the
costs of making investigations as to the acceptability of the proposed assignee
or subtenant, and reasonable legal costs incurred in connection with the
granting of any requested consent.

        (I)  The subletting or assignment complies with all of the terms and
provisions of the Overlease.

        (b)  If Landlord's consent to a proposed assignment or sublease is
required under this Article 6 and Landlord so consents (or is deemed to have
consented) and Tenant thereafter fails to execute and deliver the assignment or
sublease to which Landlord consented within 30 days (or if such request is made
pursuant to subsection (d) below, within 45 days) after the giving of such
consent, then Tenant shall again comply with this Article 6 before assigning
this Lease or subletting all or part of the Premises.

        (c)  If Landlord fails to respond to a Transfer Notice within 15 days
(or if such request is made pursuant to subsection (d) below, within 45 days)
after such Transfer Notice, together with all information required pursuant to
Section 6.03(a) has been given by Tenant to Landlord, Landlord shall be deemed
to have consented to such proposed assignment or subletting; provided, that no
earlier than 5 Business Days prior to the expiration of such 15 day period (or
if such request is made pursuant to subsection (d) below, within 45 days),
Tenant shall send a second notice to Landlord with the phrase "FAILURE TO
RESPOND WITHIN FIVE (5) DAYS AFTER THE DATE HEREOF SHALL BE DEEMED CONSENT TO
THE ASSIGNMENT OR SUBLETTING PROPOSED IN TENANT'S TRANSFER NOTICE" in bold
lettering at the top of such notice.

        (d)  If Tenant delivers to Landlord a Transfer Notice, together with all
information required under Section 6.03(a) above, at the same time that Tenant
delivers Tenant's Offer Notice, together with all information required under
Section 6.02(a) above, then Landlord shall either (i) exercise its options under
Section 6.02 or (ii)  approve or deny Tenant's request to assign this Lease or
sublet the Premises under the provisions of Section 6.03 within 45 days after
Tenant's Offer Notice, together with all information required pursuant to
Section 6.02(a), and the Transfer Notice, together with all information required
pursuant to Section 6.03(a), have been given by Tenant to Landlord. If Landlord
fails to respond within 45 days after receiving Tenant's Offer Notice, together
with all information required pursuant to Section 6.02(a) and the Transfer
Notice, together with all information required pursuant to Section 6.03(b),
Landlord shall be deemed to have consented to such proposed assignment or

36

--------------------------------------------------------------------------------


subletting; provided, that no earlier than 15 days prior to the expiration of
such 45-day period, Tenant shall send a second notice to Landlord with the
phrase "FAILURE TO RESPOND WITHIN 15 DAYS AFTER THE DATE OF THIS NOTICE SHALL BE
DEEMED TO BE A WAIVER OF LANDLORD'S OPTION RIGHT UNDER SECTION 6.02 OF THE LEASE
AND CONSENT TO THE ASSIGNMENT OR SUBLETTING PROPOSED IN TENANT'S TRANSFER NOTICE
(SUCH TENANT'S OFFER NOTICE AND TRANSFER NOTICE HAVING BEEN DELIVERED
SIMULTANEOUSLY)" in bold lettering at the top of such notice.

        Section 6.04.    General Provisions.    (a)  If this Lease is assigned,
whether or not in violation of this Lease, Landlord may collect rent from the
assignee. If the Premises or any part thereof are sublet or occupied by anybody
other than Tenant, whether or not in violation of this Lease, Landlord may,
after default by Tenant, and expiration of Tenant's time to cure such default,
collect rent from the subtenant or occupant. In either event, Landlord may apply
the net amount collected against Rent, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of any of the provisions of
Section 6.01(a), or the acceptance of the assignee, subtenant or occupant as
tenant, or a release of Tenant from the performance of Tenant's obligations
under this Lease.

        (b)  No assignment or transfer shall be effective until the assignee
delivers to Landlord (i) evidence that the assignee, as Tenant hereunder, has
complied with the requirements of Section 8.02 and 8.03, and (ii) an agreement
in form and substance reasonably satisfactory to Landlord whereby the assignee
assumes Tenant's obligations under this Lease.

        (c)  Notwithstanding any assignment or transfer, whether or not in
violation of this Lease, and notwithstanding the acceptance of any Rent by
Landlord from an assignee, transferee, or any other party, other than with
respect to any assignment or sublease to Landlord or its designee pursuant to
Section 6.02, the original named Tenant and each successor Tenant shall remain
fully liable for the payment of the Rent and the performance of all of Tenant's
other obligations under this Lease. The joint and several liability of Tenant
and any immediate or remote successor in interest of Tenant shall not be
discharged, released or impaired in any respect by any agreement made by
Landlord extending the time to perform, or otherwise modifying, any of the
obligations of Tenant under this Lease, or by any waiver or failure of Landlord
to enforce any of the obligations of Tenant under this Lease.

        (d)  Each subletting by tenant shall be subject to the following:

        (i)    No subletting shall be for a term (including any renewal or
extension options contained in the sublease) ending later than one day prior to
the Expiration Date.

        (ii)  No sublease shall be valid, and no subtenant shall take possession
of the Premises or any part thereof, until there has been delivered to Landlord,
both (A) an executed counterpart of such sublease, and (B) a valid certificate
of insurance on Acord Form 27 evidencing that (x) Landlord and Overlandlord are
additional insureds under the insurance policies required to be maintained by
occupants of the Premises pursuant to Section 8.02, and (y) there is in full
force and effect, the insurance otherwise required by Section 8.02.

        (iii)  Each sublease shall provide that it is subject and subordinate to
this Lease, and that in the event of termination, reentry or dispossess by
Landlord under this Lease, Landlord may, at its option, take over all of the
right, title and interest of Tenant, as sublessor, under such sublease, and such
subtenant shall, at Landlord's option, attorn to Landlord pursuant to the then
executory provisions of such sublease, except that Landlord shall not be liable
for, subject to or bound by any item of the type that a Successor Landlord is
not so liable for, subject to or bound by in the case of an attornment by Tenant
to a Successor Landlord under Section 7.01(a).

37

--------------------------------------------------------------------------------



        (e)  Each sublease shall provide that the subtenant may not assign its
rights thereunder or further sublet the space demised under the sublease, in
whole or in part, without Landlord's consent, which shall not be unreasonably
withheld and shall be granted or denied in accordance with the standards
applicable to an assignment or subletting by Tenant which requires Landlord's
consent provided that any sublease requiring Landlord's consent hereunder may
only be further sublet one time without complying with all of the terms and
conditions of this Article 6, including, without limitation, Section 6.02 and
Section 6.05, which for purposes of this Section 6.04(e) shall be deemed to the
appropriately modified to take into account that the transaction in question is
an assignment of the sublease or a further subletting of the space demised under
the sublease, as the case may be.

        (f)    Tenant shall not publicly advertise the availability of the
Premises or any portion thereof as sublet space or by way of an assignment of
this Lease with the rental rate or any description thereof.

        Section 6.05.    Assignment and Sublease Profits.    (a). If the
aggregate of the amounts payable as Fixed Rent and as Additional Charges on
account of Taxes and electricity by a subtenant under a sublease of the Premises
and the amount of any Other Sublease Consideration payable to Tenant by such
subtenant, whether received in a lump-sum payment or otherwise, shall be in
excess of Tenant's Basic Cost therefor at that time then, promptly after the
collection thereof, Tenant shall pay to Landlord in monthly installments as and
when collected, as Additional Charges, 50% of such excess. Tenant shall deliver
to Landlord within 60 days after the end of each calendar year and within
60 days after the expiration or earlier termination of this Lease a statement
specifying each sublease in effect during such calendar year or partial calendar
year, the rentable area demised thereby, the term thereof and a computation in
reasonable detail showing the calculation of the amounts paid and payable by the
subtenant to Tenant, and by Tenant to Landlord, with respect to such sublease
for the period covered by such statement. "Tenant's Basic Cost" for sublet space
at any time means the sum of (i) the portion of the Fixed Rent and Tax Payments
which is attributable to the sublet space, plus (ii) the amount payable by
Tenant on account of electricity in respect of the sublet space, plus (iii) the
amount of any costs reasonably incurred by Tenant in making changes in the
layout and finish of the sublet space for the subtenant, plus (iv) the
unamortized cost of Tenant's leasehold improvements remaining in the subleased
premises determined on the basis of Tenant's federal income tax returns, plus
(v) the amount of any reasonable brokerage commissions and reasonable legal fees
(including those of Tenant's in-house counsel) paid by Tenant in connection with
the sublease. "Other Sublease Consideration" means all sums paid for the
furnishing of services by Tenant and the sale or rental of Tenant's fixtures,
leasehold improvements, equipment, furniture or other personal property.

        (b)  Upon any assignment of this Lease, Tenant shall pay to Landlord 50%
of the Assignment Consideration received by Tenant for such assignment, after
deducting therefrom customary and reasonable closing expenses which shall
include commissions and legal fees (including those of Tenant's in-house
counsel). "Assignment Consideration" means an amount equal to all sums and other
considerations paid to Tenant by the assignee for or by reason of such
assignment (including, without limitation, sums paid for the furnishing of
services in or with respect to the Premises by Tenant and the sale or rental of
Tenant's fixtures, leasehold improvements, equipment, furniture, furnishings or
other personal property, less, in the case of a sale thereof, the then net
unamortized or undepreciated cost thereof determined on the basis of Tenant's
federal income tax returns).

        Section 6.06.    Assignor Cure Rights.    If this Lease shall have been
assigned by Tenant (other than to an Affiliate of Tenant), Landlord shall give
the initially named Tenant (the "Tenant Assignor"), a copy of each notice of
default given by Landlord to the then current tenant (the "Tenant Assignee")
under this Lease. Landlord shall not have any right to terminate this Lease, or
otherwise to exercise any of Landlord's rights and remedies hereunder, after a
default by such Tenant Assignee, unless and until (A) Landlord shall have made a
demand on the Tenant Assignee to cure the default in question, (B) the Tenant
Assignor receives a copy of the default notice in question, and (C) the Tenant
Assignor has an opportunity to remedy such default within the time periods set
forth in this Lease (such time

38

--------------------------------------------------------------------------------


periods, with respect to the Tenant Assignor; being deemed to run from the date
that Landlord gives such Tenant Assignor a copy of the default notice in
question); provided, that this sentence shall not be applicable if the Tenant
Assignee under this Lease is an Affiliate of the Tenant Assignor. Landlord shall
accept timely performance by the Tenant Assignor of any term, covenant,
provision or agreement contained in this Lease on the Tenant Assignee's part to
be observed and performed with the same force and effect as if performed by the
Tenant Assignee (but only if such Tenant Assignee is not an Affiliate of the
Tenant Assignor). If the Tenant Assignor shall cure the default by such Tenant
Assignee, or if the default shall be incurable (such as bankruptcy), and
Landlord or the Tenant Assignee seeks to terminate this Lease, then the Tenant
Assignor shall have the right to enter into a new lease with Landlord upon all
of the then executory terms of this Lease and to resume actual possession of the
Premises for the unexpired balance of the Term; provided, that this sentence
shall not be applicable if the Tenant Assignee under this Lease is an Affiliate
of the Tenant Assignor. If Tenant cures the default of any Tenant Assignee,
Landlord will allow Tenant to exercise Landlord's possessory and any other
remedies against the Tenant Assignee in Landlord's name provided Tenant
indemnifies Landlord against all loss, cost and expense in connection therewith.

        Section 6.07.    Landlord Non-Disturbance.    If Tenant shall so request
at the same time it requests Landlord's approval of a sublease, Landlord agrees
that it shall enter into a non-disturbance and attornment agreement with
permitted sublessees of at least on entire floor in the Building provided that
(x) such sublease shall be for the balance of the term of this Lease and (y) if
the rent such subtenant is paying at the time of attornment is less than that
required pursuant to the terms of this Lease, such subtenant shall agree to pay
Fixed Rent and Additional Charges in accordance with the terms of this Lease and
provided, further, that in determining whether or not Landlord shall consent to
such a sublease, it shall be reasonable for Landlord to take into account that
under certain circumstances Landlord may have to have such subtenant as its
direct tenant.

        Section 6.08.    Subletting by Tenant within the Building.    Tenant
shall have the right to sub-sublease space in the Building from other subtenants
of Landlord notwithstanding any terms and provisions to the contrary contained
in any such tenant's sublease so long as (a) Tenant notifies Landlord in writing
of its space requirements (including the term and the necessary amount of space)
prior to contacting any subtenants of Landlord and (b) Landlord cannot offer
Tenant reasonably comparable space in the Building. Any sub-subleasing by Tenant
from other subtenants of Landlord in the Building shall be subject to the terms
of the Overlease and the other terms of such subtenant's sublease.


ARTICLE 7

Subordination; Default; Indemnity


        Section 7.01.    Subordination.    (a) Subject to the provisions of this
Article 7, this Lease is subject and subordinate to each mortgage (a "Superior
Mortgage") and each underlying lease including, without limitation, the
Overlease (a "Superior Lease") which may now or hereafter affect all or any
portion of the Project or any interest therein; provided that the Superior
Mortgagee, under such Superior Mortgage or Superior Lessor under such Superior
Lease shall have executed and delivered a non-disturbance and attornment
agreement substantially to the effect that so long as Tenant is not in default
hereunder beyond any applicable notice and grace periods, (i) this Lease will
not be terminated or cut off nor shall Tenant's possession hereunder be
disturbed by enforcement of any rights given to such Superior Mortgagee or
Superior Lessor pursuant to such Superior Mortgage or Superior Lease, and
(ii) such Superior Mortgagee or Superior Lessor shall recognize Tenant as the
tenant under this Lease. The lessor under a Superior Lease is called a "Superior
Lessor" and the mortgagee under a Superior Mortgage is called a "Superior
Mortgagee". Tenant shall execute, acknowledge and deliver any instrument
reasonably requested by Landlord, a Superior Lessor or Superior Mortgagee to
evidence such subordination, but no such instrument shall be necessary to make
such subordination effective if a non-disturbance and attornment agreement shall
have been delivered. Notwithstanding anything

39

--------------------------------------------------------------------------------

contained in this Section 7.01 to the contrary, if any Superior Mortgagee or
Superior Lessee executes and delivers a non-disturbance and attornment agreement
either (i) in the form attached hereto as Exhibit E or (ii) in a form which is
not in any material respect less favorable to Tenant as the non-disturbance and
attornment agreement executed and delivered contemporaneously herewith by Tenant
and the existing Superior Mortgagee or Superior Lessor, as applicable, and
Tenant either fails or refuses to execute and deliver such agreement within
30 days after delivery of such agreement to Tenant, then this Lease shall
automatically and without further act be deemed to be subject and subordinate to
such Superior Mortgage or Superior Lease and such non-disturbance and attornment
agreement shall then be deemed to be in effect with respect to such Superior
Mortgage or Superior Lease. Tenant acknowledges and agrees that simultaneously
herewith Tenant and the existing Superior Mortgagee and the existing Superior
Lessor have executed and exchanged non-disturbance and attornment agreements
which satisfy the requirements of this Section 7.01. Tenant shall execute any
amendment of this Lease requested by a Superior Mortgagee or a Superior Lessor;
provided (i) such amendment shall not result in a material increase in Tenant's
obligations under this Lease or a material reduction in the benefits available
to Tenant, (ii) such amendment shall not diminish the rights, privileges,
interest or estate or Tenant or alter the Term, the Premises or the services to
be provided to Tenant by Landlord hereunder (except, in either case, to a de
minimis extent) and (iii) Landlord shall be liable for Tenant's reasonable legal
fees incurred in connection therewith. In the event of the enforcement by a
Superior Mortgagee of the remedies provided for by law or by such Superior
Mortgage, or in the event of the termination or expiration of a Superior Lease,
Tenant, upon request of such Superior Mortgagee, Superior Lessor or any person
succeeding to the interest of such mortgagee or lessor (each, a "Successor
Landlord"), shall, subject to the terms of this Article 7 and the delivery of a
subordination, non-disturbance and attornment agreement in accordance with this
Section automatically become the tenant of such Successor Landlord without
change in the terms or provisions of this Lease (it being understood that Tenant
shall, if requested, enter into a new lease on terms identical to those in this
Lease); provided, that any Successor Landlord shall not be (i) liable for any
act, omission or default of any prior landlord (including, without limitation,
Landlord) other than to cure defaults of a continuing nature as though such
defaults had first occurred on the date such Successor Landlord became landlord
under this Lease; (ii) liable for the return of any monies paid to or on deposit
with any prior landlord (including, without limitation, Landlord), except to the
extent such monies or deposits are delivered to such Successor Landlord;
(iii) subject to any offset, claims or defense that Tenant might have against
any prior landlord (including, without limitation; Landlord); (iv) bound by any
Rent which Tenant might have paid for more than thirty (30) days in advance of
the date upon which such payment was due to any prior landlord (including,
without limitation Landlord) unless actually received by such Successor Landlord
or expressly approved in writing by it or received by it; (v) bound by any
covenant to perform or complete any construction in connection with the Project
or the Premises or to pay any sums to Tenant in connection therewith; or
(vi) bound by any waiver or forbearance under, or any amendment, modification,
abridgement, cancellation or surrender of, this Lease made without the consent
of the Superior Landlord at the time in question. Nothing contained herein shall
be deemed to relieve any Successor Landlord of any liability arising by reason
of its acts or omissions from or after the date that such Successor Landlord
shall become the landlord under this Lease, and such Successor Landlord shall be
obligated to perform Landlord's obligations under this Lease arising from and
after becoming landlord, in accordance with the provisions of this Lease. Upon
request by such Successor Landlord, Tenant shall, subject to the terms of this
Article 7 and the delivery of a subordination, non-disturbance and attornment
agreement in accordance with this Section execute and deliver an instrument or
instruments, reasonably requested by such Successor Landlord, confirming the
attornment provided for herein, but no such instrument shall be necessary to
make such attornment effective. It is hereby acknowledged and agreed that the
foregoing provisions are not intended to relieve any Successor Landlord from its
obligations under this Lease from and after the date it becomes Landlord under
this Lease.

40

--------------------------------------------------------------------------------

        (b)  Tenant shall give each Superior Mortgagee and each Superior Lessor
a copy of any notice of default served upon Landlord, provided that Tenant has
been notified of the address of such mortgagee or lessor. If Landlord fails to
cure any default as to which Tenant is obligated to give notice pursuant to the
preceding sentence within the time provided for in this Lease, then each such
mortgagee or lessor shall have an additional 30 days after receipt of such
notice within which to cure such default or if such default cannot be cured
within that time, then such additional time as may be necessary if, within such
30 days, any such mortgagee or lessor has commenced and is diligently pursuing
the remedies necessary to cure such default (including, without limitation,
commencement of foreclosure proceedings or eviction proceedings, if necessary to
effect such cure), in which event this Lease shall not be terminated and Tenant
shall not exercise any other rights or remedies under this Lease or otherwise
seek a termination of this Lease while such remedies are being so diligently
pursued; provided that this provision shall not prohibit Tenant from enforcing
its rights against Landlord and, if Landlord's default is such that Tenant must
terminate this Lease or be deemed to have waived its right to terminate (e.g.,
constructive eviction), then Tenant may terminate this Lease provided, however,
that it enters into a new lease with Superior Mortgagee or Superior Lessor, as
the case may be, on all of the then executory terms of this Lease. Nothing
herein shall be deemed to imply that Tenant has any right to terminate this
Lease or any other right or remedy, except as may be otherwise expressly
provided for in this Lease.

        Section 7.02.    Estoppel Certificate.    Each party shall, at any time
and from time to time, but in any event no more than two (2) times in any twelve
month period, within 10 days after request by the other party, execute and
deliver to the requesting party (or to such person or entity as the requesting
party may designate) a statement certifying that (a) this Lease is unmodified
and in full force and effect (or if there have been modifications, that the same
is in full force and effect as modified and stating the modifications), (b) the
Premises Possession Date, Expiration Date and the dates to which the Fixed Rent
and Additional Charges have been paid and stating whether or not, to the best
knowledge of such party, the other party is in default in performance of any of
its obligations under this Lease, and, if so, specifying each such default of
which such party has knowledge, (c) it being intended that all such statements
shall be deemed a representation and warranty to be relied upon by the party to
whom such statement is addressed. Tenant also shall include or confirm in any
such statement such other information concerning this Lease as Landlord may
reasonably request. Any statement delivered pursuant to this Section 7.02 shall
reflect the state of facts existing only as of the date it is given by such
party.

        Section 7.03.    Default.    (a) This Lease and the term and estate
hereby granted are subject to the limitation that:

        (i)    if Tenant defaults in the payment of any Fixed Rent, and such
default continues for 5 days after Landlord gives to Tenant a notice specifying
such default, or if Tenant defaults in the payment of any Additional Charges,
and such default continues for 10 days after Landlord gives to Tenant a notice
specifying such default, or

        (ii)  if Tenant defaults in the keeping, observance or performance of
any covenant or agreement (other than a default of the character referred to in
Section 7.03 (a)(i), (iii), (iv) or (v)), and if such default continues and is
not cured within 30 days after Landlord gives to Tenant a notice specifying the
same, or, in the case of a default which for causes beyond Tenant's reasonable
control cannot with due diligence be cured within such period of 30 days, if
Tenant shall not immediately upon the receipt of such notice, (x) advise
Landlord of Tenant's intention duly to institute all steps necessary to cure
such default and (y) institute and thereafter diligently prosecute to completion
all steps necessary to cure the same,

41

--------------------------------------------------------------------------------




        (iii)  if this Lease or the estate hereby granted would, by operation of
law or otherwise, devolve upon or pass to any person or entity other than
Tenant, except as expressly permitted by Article 6, or

        (iv)  if there shall be a failure of Tenant to comply with any of the
material terms and provisions of that certain Overlandlord Consent entered into
by and among Landlord, Overlandlord and Tenant in connection with this Lease
beyond applicable notice and cure periods relating thereto, if any.

        Section 7.04.    Re-entry by Landlord.    If this Lease shall terminate
as in Section 7.03 provided, Landlord or Landlord's agents and servants may
immediately or at any time thereafter re-enter into or upon the Premises, or any
part thereof, either by summary dispossess proceedings or by any suitable action
or proceeding at law, without being liable to indictment, prosecution or damages
therefor, and may repossess the same, and may remove any persons therefrom, to
the end that Landlord may have, hold and enjoy the Premises. The words
"re-enter" and "re-entering" as used in this Lease are not restricted to their
technical legal meanings. Upon such termination or re-entry, Tenant shall pay to
Landlord any Rent then due and owing (in addition to any damages payable under
Section 7.05).

        Section 7.05.    Damages.    (a) If this Lease is terminated under
Section 7.03 Tenant shall pay to Landlord as damages, at the election of
Landlord, either:

        (b)  a sum which, at the time of such termination, represents the value
(discounted to present value using Base Rate) of the excess, if any, of (1) the
aggregate of the Rent which, had this Lease not terminated, would have been
payable hereunder by Tenant for the period commencing on the day following the
date of such termination to and including the Expiration Date over (2) the
aggregate fair rental value of the Premises for the same period (for the
purposes of this clause (a) the amount of Additional Charges which would have
been payable by Tenant under Sections 3.04 and 3.05 shall, for each calendar
year ending after such termination, be deemed to be an amount equal to the
amount of such Additional Charges payable by Tenant for the calendar year
immediately preceding the calendar year in which such termination shall occur),
or

        (c)  sums equal to the Rent that would have been payable by Tenant
through and including the Expiration Date had this Lease not terminated, payable
upon the due dates therefor specified in this Lease; provided, that if Landlord
shall relet all or any part of the Premises for all or any part of the period
commencing on the day following the date of such termination or re-entry to and
including the Expiration Date, Landlord shall credit Tenant with the net rents
received by Landlord from such reletting, such net rents to be determined by
first deducting from the gross rents as and when received by Landlord from such
reletting the expenses incurred or paid by Landlord in terminating this Lease
and of re-entering the Premises and of securing possession thereof, as well as
the expenses of reletting, including, without limitation, altering and preparing
the Premises for new tenants, brokers' commissions, legal fees and all other
expenses properly chargeable against the Premises and the rental therefrom in
connection with such reletting, it being understood that any such reletting may
be for a period equal to or shorter or longer than said period; provided,
further, that (i) in no event shall Tenant be entitled to receive any excess of
such net rents over the sums payable by Tenant to Landlord under this Lease,
(ii) in no event shall Tenant be entitled, in any suit for the collection of
damages pursuant to this Section 7.05(b) , to a credit in respect of any net
rents from a reletting except to the extent that such net rents are actually
received by Landlord prior to the commencement of such suit, (iii) if the
Premises or any part thereof should be relet in combination with other space,
then proper apportionment on a square foot rentable area basis shall be made of
the rent received from such reletting and of the expenses of reletting and
(iv) Landlord shall have no obligation to so relet the Premises and Tenant
hereby waives any right Tenant may have, at law or in equity, to require
Landlord to so relet the Premises.

42

--------------------------------------------------------------------------------



        Suit or suits for the recovery of any damages payable hereunder by
Tenant, or any installments thereof, may be brought by Landlord from time to
time at its election, and nothing contained herein shall require Landlord to
postpone suit until the date when the Term would have expired but for such
termination or re-entry.

        Section 7.06.    Other Remedies.    Nothing contained in this Lease
shall be construed as limiting or precluding the recovery by Landlord against
Tenant of any sums or damages to which, in addition to the damages particularly
provided above, Landlord may lawfully be entitled by reason of any default
hereunder on the part of Tenant. Anything in this Lease to the contrary
notwithstanding, during the continuation of any monetary or other materials
default by Tenant, Tenant shall not be entitled to exercise any rights or
options, or to receive any funds or proceeds being held, under or pursuant to
this Lease.

        Section 7.07.    Right to Injunction.    In the event of a breach or
threatened breach by Tenant of any of its obligations under this Lease,
including, but not limited to, holding over after the Expiration Date or the
date of any earlier termination of this Lease, Landlord subject to applicable
law shall also have the right of injunction and, in the case of a threatened
holdover, the right to bring a summary proceeding for possession of the Premises
on the Expiration Date or the date of any earlier termination of this Lease. The
specified remedies to which Landlord may resort hereunder are cumulative and are
not intended to be exclusive of any other remedies or means of redress to which
Landlord may lawfully be entitled, and Landlord may invoke any remedy allowed at
law or in equity as if specific remedies were not herein provided for.

        Section 7.08.    Certain Waivers; Waiver of Trial by Jury.    (a) Tenant
waives and surrenders all right and privilege that Tenant might have under or by
reason of any present or future law to redeem the Premises or to have a
continuance of this Lease after Tenant is dispossessed or ejected therefrom by
Landlord, by process of law or under the terms of this Lease or after any
termination of this Lease. Tenant also waives the provisions of any law relating
to notice and/or delay in levy of execution in case of any eviction or
dispossession for non-payment of rent, and the provisions of any successor or
other law of like import.

        (b)  Landlord and Tenant each waive trial by jury in any action in
connection with the Lease.

        Section 7.09.    No Waiver.    Failure by either party to declare any
default immediately upon its occurrence or delay in taking any action in
connection with such default shall not waive such default but such party shall
have the right to declare any such default at any time thereafter. Any amounts
paid by Tenant to Landlord may be applied by Landlord, in Landlord's discretion,
to any items then owing by Tenant to Landlord under this Lease. Receipt by
either party of a partial payment shall not be deemed to be an accord and
satisfaction (notwithstanding any endorsement or statement on any check or any
letter accompanying any check or payment) not shall such receipt constitute a
waiver by such party of the other party's obligation to make full payment. No
act or thing done by Landlord or its agents shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept such surrender shall be
valid unless in writing and signed by Landlord and by each Superior Lessor and
Superior Mortgagee whose lease or mortgage provides that any such surrender may
not be accepted without its consent.

        Section 7.10.    Holding Over.    If Tenant holds over without the
consent of Landlord after expiration or termination of this Lease, Tenant shall
(a) pay as holdover rental for each month of the holdover tenancy an amount
equal to the greater of (x) 150% of the Rent which Tenant was obligated to pay
for the month immediately preceding the end of the Term, and (y) the fair market
value rental value of the Premises, and (b) be liable to Landlord for and
indemnify Landlord against (i) any payment or rent concession which Landlord may
be required to make to any tenant obtained by Landlord for all or any part of
the Premises (a "New Tenant") by reason of the late delivery of space to the New
Tenant as a result of Tenant's holding over or in order to induce such New
Tenant not to terminate its lease by

43

--------------------------------------------------------------------------------


reason of the holding over by Tenant, (ii) the loss of the benefit of the
bargain if any New Tenant shall terminate its lease by reason of the holding
over by Tenant, (iii) any claim for damages by any New Tenant and (iv) all of
Landlord's costs, liabilities and losses under the Overlease arising from
Tenant's holdover after the expiration of the Renewal Term. No holding over by
Tenant after the Term shall operate to extend the Term. Notwithstanding the
foregoing, the acceptance of any rent paid by Tenant pursuant to this
Section 7.10 shall not preclude Landlord from commencing and prosecuting a
holdover or summary eviction proceeding.

        Section 7.11.    Intentionally Omitted.    

        Section 7.12.    Nonliability and Indemnification.    (a) Neither
Landlord, any Superior Lessor or any Superior Mortgagee, nor any partner,
director, officer, shareholder, principal, agent, servant or employee of
Landlord, any Superior Lessor or any Superior Mortgagee (whether disclosed or
undisclosed), shall be liable to Tenant for (i) any loss, injury or damage to
Tenant or to any other person, or to its or their property, irrespective of the
cause of such injury, damage or loss, nor shall the aforesaid parties be liable
for any loss of or damage to property of Tenant or of others entrusted to
employees of Landlord; provided, that, except to the extent of the release of
liability and waiver of subrogation provided in Section 8.03 hereof, the
foregoing shall not be deemed to relieve Landlord of any liability to the extent
resulting from the willful misconduct or negligence of Landlord, its agents,
servants or employees in the operation or maintenance of the Premises or the
Building, (ii) any loss, injury or damage described in clause (i) above caused
by other tenants or persons in, upon or about the Building, or caused by
operations in construction of any private, public or quasi-public work, or
(iii) even if negligent, consequential damages arising out of any loss of use of
the Premises or any equipment, facilities or other Tenant's Property therein;
provided, that, this clause (iii) shall not operate as a waiver by Tenant to its
right to join Landlord in any action based on Landlord's negligence.

        (b)  Tenant shall indemnify and hold harmless Landlord, all Superior
Lessors and all Superior Mortgagees and each of their respective members,
partners, directors, officers, shareholders, principals, agents and employees
(each, an "Indemnified Party"), from and against any and all claims to the
extent arising from or in connection with (i) and conduct, management, use,
occupancy or manner of use and/or occupancy of the Premises or of any business
therein, or any work or thing done, or any condition created, or any other act
or omission of Tenant or any person claiming through or under Tenant or any of
their respective members, partners, directors, officers, agents, employees or
contractors, in or about the Premises or any other part of the Building and
(ii) any brokerage commission or similar compensation claimed to be due by
reason of any proposed subletting or assignment by Tenant; together with all
costs, expenses, liabilities, losses, damages, penalties and demands of every
kind or nature incurred in connection with each such claim or action or
proceeding brought thereon, including, without limitation, all reasonable
attorney's fees and the expenses of defense and of enforcing this indemnity;
provided, that the foregoing indemnity shall not apply to the extent such claim
results from the negligence (other than negligence to which the release of
liability and waiver of subrogation provided in Section 8.03 below applies) or
willful misconduct of the Indemnified Party. If any action or proceeding is
brought against any Indemnified Party by reason of any such claim, Tenant, upon
notice from such Indemnified Party shall resist and defend such action or
proceeding (by counsel, including Tenant's in-house counsel, reasonably
satisfactory to such Indemnified Party).

        (c)  In the event of any claim, action or proceeding which may give rise
to liability under the indemnity contained in this Section 7.12 or other
provisions of this Lease, (a) the indemnified party shall give the indemnifying
party prompt notice of such claim or action, (b) the indemnifying party may
defend against such claim or action with counsel selected by it, subject to the
reasonable approval of indemnified party, which approval shall not be
unreasonably withheld or delayed, (c) the indemnified party shall reasonably
cooperate with the indemnifying party and its counsel in the defense of such

44

--------------------------------------------------------------------------------


claim or action and, (d) the indemnified party shall not settle such claim or
action without indemnifying party's prior written consent, which consent shall
not be unreasonably withheld or delayed.

        Section 7.13.    Protest of Landlord Charges.    Except as otherwise set
forth herein, Tenant shall have one hundred eighty (180) days from receipt
(i) of a bill or other request from Landlord for payment of any charge, other
than the Fixed Rent, payable by Tenant under this Lease or (ii) a refund or
credit under the terms of this Lease within which to protest the correctness of
such charge or credit, provided, however, if, in connection with a disputed
payment, Tenant shall pay such disputed amount to Landlord under protest prior
to the expiration of such 180 day period, such 180 day period shall be extended
to 210 days. If Tenant fails to make such protest, which shall be made in the
manner herein set forth for the giving of notices, within the 180 days or
210 day period, as applicable, the charge set forth in such bill or other
request or the applicable refund or credit shall be deemed to have been accepted
by Tenant and shall no longer be contestable by Tenant, time being of the
essence.


ARTICLE 8

Insurance; Casualty; Condemnation


        Section 8.01.    Compliance with Insurance Standards.    (a) Tenant
shall not violate, or permit the violation of, any condition imposed by any
insurance policy that would customarily cover a First Class Office Building and
shall not do, or permit anything to be done, or keep or permit anything to be
kept in the Premises, which would subject Landlord, any Superior Lessor or any
Superior Mortgagee to any liability or responsibility for personal injury or
death or property damage, or which would increase any insurance rate in respect
of the Project over the rate which would otherwise then be in effect or which
would result in insurance companies of good standing refusing to insure the
Project in amounts reasonably satisfactory to Landlord, or which would result in
the cancellation of, or the assertion of any defense by the insurer in whole or
in part to claims under, any policy of insurance in respect of the Project.
Landlord hereby agrees that the uses permitted under Section 2.05 do not violate
its insurance policies.

        (b)  If, by reason of any failure of Tenant to comply with this Lease,
the premiums on Landlord's insurance on the Project shall be higher than they
otherwise would be, Tenant shall reimburse Landlord, within twenty (20) days of
demand, for that part of such premiums attributable to such failure on the part
of Tenant. A schedule or "make up" of rates for the Project or the Premises, as
the case may be, issued by the New York Fire Insurance Rating Organization or
other similar body making rates for insurance for the Project or the Premises,
as the case may be, shall be conclusive evidence of the facts therein stated and
of the several items and charges in the insurance rate then applicable to the
Project or the Premises, as the case may be.

        Section 8.02.    Tenant's Insurance.    (a) Tenant shall maintain at all
times during the Term (i) "all risk" property insurance covering all present and
future Tenant's Property, Fixtures and Tenant's Improvements and Betterments to
a limit of not less than the full replacement cost thereof, and (ii) commercial
general liability insurance, including a contractual liability endorsement, and
personal injury liability coverage, in respect of the Premises and the conduct
or operation of business therein, with Landlord and each Superior Lessor and
Superior Mortgagee whose name and address shall have been furnished to Tenant,
as additional insureds for claims arising from Tenant's alleged acts or
omissions, with limits of $10,000,000 combined single limit for bodily injury
and property damage liability in any one occurrence and (iii) boiler and
machinery insurance, if there is a boiler, supplementary air conditioner or
pressure object or similar equipment in the Premises, with limits of not less
than the full replacement cost thereof, and (iv) when Alterations are in
process, the insurance specified in Section 5.02(f) hereof. Subject to
Section 8.03 hereof, the limits of such insurance shall not limit the liability
of Tenant. Tenant shall deliver to Landlord and any other additional insureds,
at least 10 days prior to the Commencement Date, valid certificates of insurance
in form reasonably acceptable

45

--------------------------------------------------------------------------------


to Landlord issued by the insurance company or its authorized representative
that evidence Tenant's compliance with this Lease to Landlord's reasonable
satisfaction (the "Certificates"). Tenant shall delivery to Landlord within five
(5) days of Landlord's request therefore copies of all of the Declaration pages
of the insurance policies required under this Lease. Tenant shall procure and
pay for renewals of such insurance (as evidenced by valid Certificates or copies
of Declaration pages, as applicable) from time to time before the expiration
thereof, and, subject to the last sentence of this Section 8.02(a), Tenant shall
deliver to Landlord and any other additional insureds a Certificate thereof at
least 15 days before the expiration of any existing policy. All such policies
shall be issued by companies of recognized responsibility and rated by Best's
Insurance Reports or any successor publication of comparable standing as A-/VIII
or better or the then equivalent of such rating, and, subject to the last
sentence of this Section 8.02(a), all Certificates evidencing such policies
shall contain a provision whereby the same cannot be canceled, allowed to lapse
or materially modified unless Landlord and any additional insureds are given at
least 10 days' prior written notice of such cancellation, lapse or modification.
Landlord may from time to time require that the amount of the insurance to be
maintained by Tenant under this Section 8.02 be increased, so that the amount
thereof adequately protects Landlord's interest but such increase shall not be
in excess of to that amount of insurance which in Landlord's reasonable judgment
is then being customarily required by prudent landlords of non-institutional
first class office buildings in New York City. Any insurance policy with respect
to the insurance required to be maintained by Tenant hereunder may be carried
under a blanket policy covering the Premises and other locations of Tenant, if
any, provided that the coverage afforded under such blanket policy allocable to
the Premises shall not be less than the coverage which would have been afforded
had such insurance not been covered under a blanket policy. So long as Tenant
provides evidence reasonably satisfactory to Landlord, including Certificates
and copies the Declaration pages of insurance policies if requested by Landlord,
that Tenant is insured as required in this Lease under blanket insurance
policies issued in favor of Marsh & McLennan Companies, Inc. at the time in
question, Tenant shall only be required to use best efforts to (x) comply with
the covenants contained in this Section 8.02(a) to provide Landlord with
evidence of the renewal of insurance policies prior to the cancellation thereof,
and, if Tenant fails to so comply despite its best efforts, Tenant shall in any
event comply with such covenant within fifteen (15) days after the date such
policies were to expire and (y) obtain Certificates containing provisions
requiring the applicable insurance company to provide prior notice of
cancellation, lapse or material modification of the related insurance policy,
and, if Tenant fails to obtain such Certificates containing such provisions
despite its best efforts, Tenant shall in any event provide Landlord with copies
of any cancellation notices immediately upon Tenant's receipt thereof and shall
not modify any insurance policy required hereunder in a manner materially
adverse to Landlord without prior notice to Landlord.

        (b)  To the extent not maintained by Overlandlord, Landlord agrees that
Landlord shall maintain at all times during the Term such (i) "all-risk"
property insurance, including boiler and machinery, protecting against (x) "all
risk" of physical loss or damage to the Building and the fixtures, appurtenances
and equipment therein, including but not limited to, fire, windstorm, sprinkler
leakage, drains and seepage, flood, earthquake, lightening, vandalism, malicious
mischief and other perils customarily covered by "all risk" property insurance,
in amounts not less than the full replacement value thereof, as appraised from
time to time by appraisers and/or engineers approved by Overlandlord and by the
issuer of such property insurance policy (but not more frequently than once in
every twenty-four (24) months) and (y) rental value or business interruption
coverage written on a "rented or vacant" basis against "all risk" of physical
loss or damage to the Building and the fixtures, appurtenances and equipment
therein including but not limited to, fire, windstorm, sprinkler leakage, drains
and seepage, flood, earthquake, lightening, vandalism, malicious mischief and
other perils customarily covered by "all risk" property insurance. Such property
insurance shall be written on a loss sustained basis. (ii) commercial general
liability insurance and (iii) any other form of insurance, and in such amounts,
as is carried by prudent owners of similar properties.

46

--------------------------------------------------------------------------------


        Section 8.03.    Subrogation Waiver.    (a) The parties hereto shall
procure an appropriate clause in, or endorsement on, any "all risk" property
insurance covering the Premises and the Building and personal property, fixtures
and equipment located thereon or therein, and any boiler and machinery
insurance, pursuant to which the insurance companies waive subrogation or
consent to a waiver of right of recovery and, having obtained such clauses or
endorsements of waiver of subrogation or consent to a waiver of right of
recovery, will not make any claim against or seek to recover from the other for
any loss or damage to its property or the property of others; provided, however,
that the release, discharge, exoneration and covenant not to sue herein
contained shall be limited by and be coextensive with the terms and provisions
of the waiver of subrogation clause or endorsements or clauses or endorsements
consenting to a waiver of right of recovery. If the payment of an additional
premium is required for the inclusion of such additional premiums and the other
party at its own election may, but shall not be obligated to, pay the same. If
such other party shall not elect to pay such additional premium, the first party
shall not be required to obtain such waiver of subrogation provision. If either
party shall be unable to obtain the inclusion of such clause even with the
payment of an additional premium, then such party shall attempt to name the
other party as an additional insured (but not a loss payee) under the policy. If
the payment of an additional premium is required for naming the other party as
an additional insured (but not a loss payee), each party shall advise the other
of the amount of any such additional premium and the other party at its own
election may, but shall not be obligated to, pay the same. If such other party
shall not elect to pay such additional premium or if it shall not be possible to
have the other party named as an additional insured (but not a loss payee), even
with the payment of an additional premium, then (in either event) such party
shall so notify the first party and the first party shall not have the
obligation to name the other party as an additional insured.

        (b)  Landlord hereby waives any and all right of recovery, claims,
actions or causes of action which it might otherwise have against Tenant, its
servants, agents, and employees, for loss or damage occurring to the Building
and the fixtures, appurtenances and equipment therein, to the extent the same is
covered by either of Landlord's insurance (or would have been covered but for
the failure of Landlord to maintain the insurance required to be maintained by
Landlord pursuant to the terms of this Lease) or Overlandlord's insurance, as
applicable, notwithstanding that such loss or damage may result from the
negligence or fault of Tenant, its servants, agents or employees consistent with
the release, discharge and exoneration contained herein. Tenant hereby waives
any and all right of recovery, claims, actions or causes of action which it
might otherwise have against Landlord, its servants, agents, employees,
permitted occupants and invitees for loss or damage occurring to the Building
and the fixtures appurtenances and equipment therein, to the extent the same is
covered by Tenant's insurance (or would have been covered but for the failure of
Tenant to maintain the insurance required to be maintained by Tenant pursuant to
the terms of this Lease) notwithstanding that such loss or damage may result
from the negligence or fault of Landlord, its servants, agents or employees
consistent with the release, discharge and exoneration contained herein.

        Section 8.04.    Condemnation.    (a) If there shall be a total taking
of the Land and/or the Building in condemnation proceedings or by any right of
eminent domain, this Lease and the term and estate hereby granted with respect
to the Premises shall terminate as of the date of taking of possession by the
countermining authority and all Rent shall be prorated and paid as of such
termination date. If there shall be a taking of any material (in Landlord's
reasonable judgment) portion of the Land and/or Building (whether or not the
Premises or any portion thereof are affected by such taking), then Landlord may
terminate this Lease and the term and estate granted hereby by giving notice to
Tenant within 60 days after notice of the proposed taking of possession by the
condemning authority, provided that no such notice of termination shall take
effect until such time as Landlord and Tenant shall have been dispossessed from
the Premises by the condemning authority. If there shall be a taking of the
Premises of such scope (but in no event less than 25% thereof) that the untaken
part of the Premises would in Tenant's reasonable judgment be no longer suited
for the purposes set forth in Article 2 of this Lease, or Tenant no longer has
reasonable means of access to such Premises then Tenant may

47

--------------------------------------------------------------------------------


terminate this Lease and the term and estate granted hereby by giving notice to
Landlord within 60 days after notice of the proposed taking of possession by the
condemning authority provided that no such notice of termination shall take
effect until such time as Landlord and Tenant shall have been dispossessed from
the Premises by the condemning authority. If either Landlord or Tenant shall
give a termination notice as aforesaid, then this Lease and the term and estate
granted hereby shall terminate as of the date of such notice and all Rent shall
be prorated and paid as of such termination date. In the event of a taking of
the Premises which does not result in the termination of this Lease (i) the term
and estate hereby granted with respect to the taken part of the Premises shall
terminate as of the date of taking of possession by the condemning authority and
all Rent shall be appropriately abated for the period from such date to the
Expiration Data and (ii) Landlord shall with reasonable diligence restore the
remaining portion of the Premises (exclusive of Tenant's Property) as nearly as
practicable to its condition prior to such taking.

        (b)  In the event of any taking of all or a part of the Building,
Landlord shall be entitled to receive the entire award in the condemnation
proceeding, including, without limitation, any award made for the value of the
estate vested by this Lease in Tenant or any value attributable to the unexpired
portion of the Term, and Tenant hereby assigns to Landlord any and all right,
title and interest of Tenant now or hereafter arising in or to any such award or
any part thereof, and Tenant shall be entitled to receive no part of such award;
provided, that nothing shall preclude Tenant from intervening in any such
condemnation proceeding to claim or receive from the condemning authority any
compensation to which Tenant may otherwise lawfully be entitled in such case in
respect of Tenant's Property, Tenant's Alterations, Betterments or Improvements
or moving expenses, provided the same does not include any value of the estate
vested by this Lease in Tenant or of the unexpired portion of the Term and does
not reduce the award available to Landlord or materially delay the payment
thereof.

        (c)  If all or any part of the Premises shall be taken for a limited
period, Tenant shall be entitled, except as hereinafter set forth, to that
portion of the award for such taking which represents compensation for the use
and occupancy of the Premises, for the taking of Tenant's Property, Tenant's
Alterations (except to the extent such Alterations constitute property which is,
or at the expiration of the Term, becomes Landlord's property) or for moving
expenses, and Landlord shall be entitled to that portion which represents
reimbursement for the cost of restoration of the Premises. This Lease shall
remain unaffected by such taking and Tenant shall continue responsible for all
of its obligations under this Lease to the extent such obligations are not
affected by such taking and shall continue to pay in full all Rent when due. If
the period of temporary use of occupancy shall extend beyond the Expiration
Date, that part of the award which represents compensation for the use and
occupancy of the Premises shall be apportioned between Landlord and Tenant as of
the Expiration Date. Any award for temporary use and occupancy for a period
beyond the date to which the Rent has been paid shall be paid to, held and
applied by Landlord as a trust fund for payment of the Rent thereafter becoming
due.

        (d)  In the event of any taking which does not result in termination of
this Lease, (i) Landlord, whether or not any award shall be sufficient therefor,
shall proceed with reasonable diligence to repair the remaining parts of the
Building and the Premises (other than those parts of the Premises which
constitute Tenant's Property) to substantially their former condition to the
extent that the same may be feasible (subject to reasonable changes which
Landlord deems desirable) and so as to constitute a complete and rentable
Building and Premises and (ii) Tenant, whether or not any award shall be
sufficient therefor, shall proceed with reasonable diligence to repair the
remaining parts of the Premises which constitute Tenant's Property, to
substantially their former condition to the extent that the same may be
feasible, subject to reasonable changes which shall be deemed Alternations.

48

--------------------------------------------------------------------------------



        Section 8.05.    Casualty.    (a) If the Building or the Premises shall
be partially or totally damaged or destroyed by fire or other casualty (each, a
"Casualty") and if this Lease is not terminated as provided below, then
(i) Landlord shall repair and restore the Building, including the exterior and
public portions thereof (including, without limitation, the Building lobbies,
exterior walls, elevator shafts), Building systems servicing the Premises, and
the Premises (excluding Tenant's Improvements and Betterments, Fixtures and
Tenant's Property) with reasonable dispatch to substantially the condition as
existed prior to the damage to the extent permitted by applicable Law (but
Landlord shall not be required to perform the same on an overtime or premium pay
basis) after notice to Landlord of the Casualty and the collection of the
insurance proceeds attributable to such Casualty provided, however, in the event
that Landlord fails to maintain the insurance customarily carried by prudent
Landlords of similar type buildings, the collection of insurance proceeds shall
not be a condition to Landlord performing such restoration and (ii) Tenant shall
repair and restore in accordance with Section 5.02 all Tenant's Property,
Fixtures and Improvements and Betterments with reasonable dispatch after the
Casualty, including any tenant build-out existing in the Premises on the date of
delivery thereof by Landlord (collectively, "Tenant Casualty Repair
Obligations"). Landlord agrees that, if and to the extent, Landlord, any
Superior Mortgagee or any Superior Lessor receives insurance proceeds in respect
of Tenant Casualty Repair Obligations Landlord shall notify Tenant thereof and
upon request of Tenant, make such proceeds available to Tenant so that Tenant
may perform its Tenant Casualty Repair Obligations. In the event Landlord has
received proceeds in respect of Tenant Casualty Repair Obligations and Landlord
does not make such proceeds available to Tenant, Landlord shall be obligated, at
Landlord's cost and expense, to perform the Tenant Casualty Repair Obligations
with reasonable dispatch after the Casualty. In the event any Superior Mortgagee
or any Superior Lessor has received proceeds in respect of Tenant Casualty
Repair Obligations and such Superior Mortgagee or Superior Lessor shall refuse
to release such proceeds to Tenant, Landlord shall be obligated, at Landlord's
cost and expense, to perform or cause to be performed the Tenant Casualty Repair
Obligations.

        (b)  If all or part of the Premises shall be rendered untenantable by
reason of a Casualty, the Fixed Rent and the Additional Charges under Sections
3.04 and 3.05 shall be abated in the proportion that the untenantable area of
the Premises bears to the total area of the Premises, for the period from the
date of the Casualty to the earlier of (i) the date the Premises is made
tenantable (provided, that if the Premises would have been tenantable at an
earlier date but for Tenant having failed to cooperate with Landlord in
effecting repairs or restoration or collecting insurance proceeds or (ii) the
date Tenant or any subtenant reoccupies a portion of the Premises (in which case
the Fixed Rent and the Additional Charges allocable to such reoccupied portion
shall be payable by Tenant from the date of such occupancy). Landlord's
determination of substantial completion of the restoration of the Premises
(excluding Tenant's Improvement, Betterments, Fixtures and Tenant's Property the
repair of which shall be Tenant's obligation), shall be controlling unless
Tenant disputes same by notice to Landlord within 30 days after such
determination by Landlord, and pending resolution of such dispute, Tenant shall
pay Rent in accordance with Landlord's determination. Notwithstanding the
foregoing, if by reason of any failure by Tenant to cooperate, any subtenant or
any of their respective partners, directors, officers, servants, employees,
agents or contractors, Landlord, any Superior Lessor or any Superior Mortgage
shall be unable to collect all of the insurance proceeds (including, without
limitation, rent insurance proceeds) applicable to the Casualty, then, without
prejudice to any other remedies which may be available against Tenant, there
shall be no abatement of Rent. Nothing contained in this Section 8.05 shall
relieve Tenant from any liability that may exist as a result of any Casualty.
Prior to the substantial completion of Landlord's repair obligations act forth
in this Section, Landlord shall provide Tenant and Tenant's contractors,
subcontractors and materialmen access to the Premises to perform such repairs
that Tenant is required or desire to make hereunder as a result of the Casualty
(but not to occupy the same for the conduct of business); provided that any such
access shall be subject to all of the applicable

49

--------------------------------------------------------------------------------


provisions of the Lease, and, shall not interfere with the conduct of Landlord's
work and in the Premises or in any other damaged portion of the Building.

        (c)  If any reason of a Casualty (i) the Building shall be totally
damaged or destroyed, (ii) the Building shall be so damaged or destroyed
(whether or not the Premises are damaged or destroyed) that repair or
restoration shall require more than 270 days or the expenditure of more than 25%
percent of the full insurable value of the Building (which, for purposes of this
Section 8.05(c), shall mean replacement cost less the cost of footings,
foundations and other structures below the street and first floors of the
Building) immediately prior to the Casualty or (iii) more than 50% of the
Premises shall be damaged or destroyed (as estimated in any such case by a
reputable contractor, architect or engineer designated by Landlord), then in any
such case Landlord may terminate this Lease by notice given to Tenant within
180 days after the Casualty.

        (d)  Within ninety (90) days after notice to Landlord of any Casualty,
Landlord shall deliver to Tenant a statement prepared by a reputable contractor
selected by Landlord setting forth such contractor's estimate as to the time
required for Landlord to substantially complete the repairs required to be
performed by it hereunder (the "Repair Estimate Notice"). If the estimated time
period exceeds eighteen (18) months from the date of such Casualty, Tenant may
elect to terminate this Lease by notice to Landlord not later than thirty
(30) days following receipt of such statement. If Landlord fails to deliver a
Repair Estimate Notice to Tenant within eighty (80) days after the notice
described in the first sentence of this Section 8.05(d), Tenant shall deliver a
second notice to Landlord with the phrase "FAILURE TO RESPOND WITHIN TEN
(10) DAYS AFTER THE DATE HEREOF SHALL BE DEEMED A REPAIR ESTIMATE NOTICE
PURSUANT TO WHICH TENANT MAY ELECT TO TERMINATE THE LEASE" in bold lettering at
the top of such notice. If Landlord fails to deliver a Repair Estimate Notice to
Tenant within ten (10) days after such second notice, Landlord shall be deemed
to have delivered a Repair Estimate Notice to Tenant stating that the estimated
time period exceeds eighteen (18) months, and Tenant may elect to terminate this
Lease by notice to Landlord not later than fifteen (15) days after such deemed
delivery by Landlord. If Tenant makes any election to terminate this Lease under
this Section 8.05(d), the Term shall expire upon the 30th day after notice of
such election is given by Tenant.

        (e)  If Landlord shall have delivered a notice to Tenant pursuant to
Section 8.05(d) and no right to terminate this Lease shall have accrued to
Tenant by reason thereof, but Landlord shall have failed to substantially
complete the repairs by the date which is six (6) months after the date set
forth in the Repair Estimate Notice (the "Required Substantial Completion
Date"), as the same may be extended by reason of Unavoidable Delays (but not in
excess of one hundred twenty (120) days), Tenant may elect to terminate this
Lease by notice to Landlord given not later than thirty (30) days after the
Required Substantial Completion Date and if Tenant makes such election, the Term
shall expire on the thirtieth (30th) day after notice of such election is given
by Tenant.

        (f)    Notwithstanding anything to the contrary contained in this
Section 8.05, if more than twenty-five percent (25%) of the replacement cost of
Tenant's Initial Improvements shall be damaged during the last eighteen
(18) months of the Term (as the same maybe renewed or extended), Tenant may
elect by notice, given within sixty (60) days after the occurrence of such
damage, to terminate this Lease and, if either party makes such election, the
Term shall expire upon the sixtieth (60th) day after notice of such election is
given by such party.

        (g)  Landlord shall not carry any insurance on Tenant's Property,
Fixtures or on Tenant's Improvements and Betterments and shall not be obligated
to repair or replace Tenant's Property, Fixtures or Improvements and
Betterments. Tenant shall look solely to its insurance for recovery of any
damage to or loss of Tenant's Property, Fixtures or Tenant's Improvements and
Betterments. Tenant shall notify Landlord promptly of any Casualty in the
Premises.

50

--------------------------------------------------------------------------------


        (h)  This Section 8.05 shall be deemed an express agreement governing
any damage or destruction of the Premises by fire or other casualty, and
Section 227 of the New York Real Property Law providing for such a contingency
in the absence of an express agreement, and any other law of like import now or
hereafter in force, shall have no application.


ARTICLE 9

Miscellaneous Provisions


        Section 9.01.    Notice.    All notices, demands, consents, approvals,
advices, waivers or other communications which may or are required to be given
by either party to the other under this Lease shall be in writing and shall be
deemed to have been given one Business Day after deposit in the United States
mail, certified or registered, postage prepaid, (return receipt requested) or,
rendered if delivered by hand (against a signed receipt) or nationally
recognized, overnight courier service (against a signed receipt), and addressed
to the party to be notified at the address for such party specified in the first
paragraph of this Lease or to such other place as the party to be notified may
from time to time designate by at least 5 days' notice to the notifying party.
In the case of each notice to Landlord, such notice shall be sent to the
attention of: Managing Director, Corporate Services, with a copy to Shearman &
Sterling, 599 Lexington Avenue, New York, New York 10022, Attention: Chris M.
Smith, Esq. and, in the case of each notice to Tenant at the Premises to the
attention of Chief Financial Officer with a copy of any default notice to
General Counsel, Marsh & McLennan Companies, 1166 Avenue of the Americas, New
York, New York 10036. Any such bill, statement, consent, notice, demand, request
or other communication shall be deemed to have been rendered or given on the
date when it shall have been delivered (or upon refusal to accept delivery).
Notices from Tenant may be given by Tenant's attorney. Notices from Landlord may
be given by Landlord's managing agent, if any, or by Landlord's attorney.

        Section 9.02.    Building Rules.    Tenant shall comply with, and Tenant
shall cause its licensees, employees, contractors, agents and invitees to comply
with, the rules of the Building set forth in the Rules and Regulations, as the
same may be reasonably modified or supplemented by Landlord from time to time
for the safety, care and cleanliness of the Premises and the Building and for
preservation of good order therein. Landlord shall not be obligated to enforce
the rules of the Building against Tenant or any other tenant of the Building or
any other party, and Landlord shall have no liability to Tenant by reason of the
violation by any tenant or other party of the rules of the Building; provided,
that Landlord shall not enforce the rules of the Building in a manner which
discriminates against Tenant. If any rule of the Building shall conflict with
any provision of this Lease, such provision of this Lease shall govern.

        Section 9.03.    Severability.    If any term or provision of this
Lease, or the application thereof to any person or circumstances shall to any
extent to invalid or unenforceable, the remainder of this Lease, or the
application of such provision to persons or circumstances other than those as to
which it is invalid or unenforceable, shall not be affected, and each provision
of this Lease shall be valid and shall be enforceable to the extent permitted by
law.

        Section 9.04.    Certain Definitions.    "Landlord shall have no
liability to Tenant" or words of similar import mean that Tenant is not entitled
to terminate this Lease, or to claim actual or constructive eviction, partial,
or total, or to receive any abatement or diminution of Rent, or to be relieved
in any manner or any of its other obligations under this Lease, or to be
compensated for loss or injury suffered or to enforce any other right or kind of
liability whatsoever against Landlord under or with respect to this Lease or
with respect to Tenant's use or occupancy of the Premises.

        Section 9.05.    Quiet Enjoyment.    Tenant shall and may peaceably and
quietly have, hold and enjoy the Premises, subject to the other terms of this
Lease and to Superior Lease and Superior Mortgages,

51

--------------------------------------------------------------------------------


provided that Tenant is not in default of its obligations hereunder beyond any
applicable notice and cure periods.

        Section 9.06.    Limitation of Liability.     (a) Except with respect to
Tenant's right to receive the Construction Allowance from Landlord in accordance
with the terms set forth herein, as to which Tenant does not waive or limit any
rights it may have to enforce Landlord's obligations in connection therewith,
Tenant shall look solely to Landlord's interest the Project, the proceeds of any
sale thereof (provided a claim shall have been made within one (1) year of such
sale), casualty proceeds and any condemnation award for the recovery of any
judgment against Landlord, and no other property or assets of Landlord or
Landlord's members, partners, officers, directors, shareholders or principals,
direct or indirect, disclosed or undisclosed, shall be subject levy, execution
attachment or other enforcement procedure for the satisfaction of any judgment
or Tenant's remedies under or with respect to this Lease, the relationship of
Landlord and Tenant hereunder, or Tenant's use and occupancy of the Premises, or
any other liability of Landlord to Tenant other than as may relate to matters
unconnected to Tennant's occupancy of the Premises.

        (b)  In the event of a transfer of title to the land and Building of
which the Premises is a part, or in the event of a lease of the Building of
which the Premises is a part, or of the land and Building, upon notification to
Tenant of such transfer or lease and Tenant's receipt of a copy of transferee's
written assumption of the covenants and obligations contained in this Lease, the
said transferor landlord name herein shall be and hereby is entirely freed and
relieved of all future covenants, obligations and liabilities of Landlord
hereunder, and it shall be deemed and construed without further agreement
between the parties of their successors in interest, or between the parties and
the transferee of title to or lessee of said land and Building, that the
transferee or lessee has assumed and agreed to carry out all of the covenants
and obligations of Landlord thereunder.

        Section 9.07.    Counterclaims.    If landlord commences and any summary
proceeding or action of nonpayment of Rent or to recover possessions of the
Premises, Tenant shall not interpose any counterclaim of any nature or
description in any such proceeding or action, unless Tenant's failure to
interpose such counterclaim in such proceeding or action would result in the
waiver of Tenant's right to bring such claim in a separate proceeding under
applicable law.

        Section 9.08.    Survival.    All obligations and liabilities of
landlord or Tenant to the other which accrued before the expiration or other
termination of this Lease and all such obligations and liabilities which by
their nature or under the circumstances can only be, or by the provisions of
this Lease may be, performed after such expiration or other termination, shall
survive the expiration or other termination of this Lease. Without limiting the
generality of the foregoing, the rights and obligations of the parties with
respect to any indemnity under this Lease, and with respect to Tax Payments and
any other amounts payable under this Lease, shall survive the expiration or
other termination of this Lease.

        Section 9.09.    Certain Remedies.    If Tenant requests Landlord's
consent and Landlord fails or refuses to give such consent, Tenant shall not be
entitled to any damages for any such failure or refusal by Landlord (other than
for a failure or refusal in bad faith or in an arbitrary or capricious manner
where the Lease provides that such consent may not be refused unreasonably), it
being intended that the Tenant's sole remedies shall be an action for specific
performance or injunction or for arbitration as provided for in Section 9.19
herein, and that such remedy shall be available only in those cases where this
Lease provides that Landlord shall not unreasonably withhold its consent. No
dispute relating to this Lease or the relationship of Landlord and Tenant under
this Lease shall be resolved by arbitration unless this Lease expressly provides
for such dispute to be resolved by arbitration.

        Section 9.10.    No Offer.    The submission by Landlord of this Lease
in draft form shall be solely for Tenant's consideration and not for acceptance
and execution. Such submission shall have no binding force or effect and shall
confer no rights nor impose any obligations, including brokerage obligations,

52

--------------------------------------------------------------------------------


and either party unless and until both Landlord and Tenant shall have executed a
lease and duplicate originals thereof shall have been delivered to the
respective parties.

        Section 9.11.    Captions; Construction.    The table of contents,
captions headings and titles in this Lease are solely for convenience of
reference and shall not affect its interpretation. This Lease shall be construed
without regard to any presumption or other rule requiring construction against
the party causing this Lease to be drafted. Each covenant, agreement, obligation
or other provision of this Lease on Tenant's part to be performed, shall be
deemed and construed as a separate and independent covenant of Tenant, not
dependent on any other provision of this Lease.

        Section 9.12.    Amendments.    This Lease may not be altered, changed
or amended, nor any of its provisions waived, except by an instrument in writing
signed by the party to be charged.

        Section 9.13.    Broker.    Each party represents to the other that such
party has dealt with no broker other than Insignia/ESG and MMC Realty, Inc.
(collectively, the "Broker") in connection with this Lease or the Building, and
each party shall indemnify and hold the other harmless from and against all
loss, cost, liability and expense (including, without limitation, reasonable
attorneys' fees and disbursements) arising out of any claim for a commission or
other compensation by any broker other than Broker who has dealt with the
indemnifying party in connection with this Lease or the Building. Landlord shall
pay Broker a commission in accordance with the terms and conditions of a
separate agreement between Landlord and Broker.

        Section 9.14.    Merger.    Tenant acknowledges that Landlord has not
made and is not making, and Tenant, in executing and delivering this Lease, is
not relying upon, any warranties, representations, promises or statements,
except to the extent that the same are expressly set forth in this Lease. This
Lease embodies the entire understanding between the parties with respect to the
subject matter hereof, and all prior agreements, understanding and statements,
oral or written, with respect thereto are merged in this Lease.

        Section 9.15.    Successors.    This Lease shall be binding upon and
inure to the benefit of Landlord, its successors and assigns, and shall be
binding upon and inure to the benefit of Tenant, its successors, and Tenant's
permitted assigns.

        Section 9.16.    Applicable Law.    This Lease shall be governed by, and
construed in accordance with, the laws of the State of New York, without giving
effect to any principles of conflicts of laws.

        Section 9.17.    No Development Rights.    Tenant acknowledges that it
has no rights to any development rights, air rights or comparable rights
appurtenant to the Project, and Tenant consents, without further consideration,
to any utilization of such rights by Landlord. Tenant shall promptly execute and
deliver any instruments which may be requested by Landlord, including
instruments merging zoning lots, evidencing such acknowledgment and consent. The
provisions of this Section 9.17 shall be construed as an express waiver by
Tenant of any interest Tenant may have as a "party in interest" (as such term is
defined in Section 12-10 Zoning Lot of the Zoning Resolution of the City of New
York) in the Project.

        Section 9.18.    Surrender.    Upon the expiration or earlier
termination of this Lease, Tenant shall quit and surrender to Landlord the
Premises, vacant, broom clean, in good order and condition, ordinary wear and
tear, casualty, condemnation and damage for which Tenant is not responsible
under the terms of this Lease excepted, provided, however, that the foregoing
shall not obligate Tenant to restore the Premises to any greater condition than
was delivered to Tenant by Landlord. Tenant expressly waives, for itself and for
any person claiming through or under Tenant, any rights which Tenant or any such
person may have under the provisions of Section 2201 of the New York Civil
Practice Law and Rules and of any successor law of like import then in force in
connection with any holdover summary proceedings which Landlord may institute to
enforce the foregoing provisions of this

53

--------------------------------------------------------------------------------


Section 9.18. Tenant acknowledges that possession of the Premises must be
surrendered to Landlord on the Expiration Date.

        Section 9.19.    Arbitration.    If expressly permitted under this
lease, Landlord or Tenant (the "Electing Party") may elect to resolve a dispute
by arbitration pursuant to the provisions of this Section. Such Electing Party
shall deliver to the other party a written notice specifying the nature of the
dispute, the reasons therfor and such Electing Party's determination of the item
in dispute. If the other party shall not agree with the Electing Party's
determination of the item in dispute, then either party shall have the right to
submit such dispute to arbitration pursuant to this Section 9.19 by notice to
the other party. The parties hereby agree that all such disputes submitted to
arbitration shall be resolved by an arbitrator mutually agreed to by the
parties, and if the parties cannot agree on an arbitrator, either party may
apply to the American Arbitration Association for the appointment of a single
arbitrator (the "Arbitrator") and may request without objection from the other
party that the Arbitrator be selected within five (5) days of such party's
request. The Arbitrator shall, as promptly as possible, determine the matter
which is the subject of the arbitration and the decision of the Arbitrator shall
be conclusive and binding on all parties and judgment upon the award may be
entered in any court having jurisdiction. Any party may request without
objection from the other party that the Arbitrator issues a decision within five
(5) days after the conclusion of the related arbitration hearings. The
arbitration shall be conducted in the City and County of New York and, to the
extent applicable and consistent with this Section 9.19, shall be in accordance
with the Commercial Arbitration Rules then obtaining of the American Arbitration
Association or any successor body of similar function. The expenses of
arbitration shall be shared equally by the parties but each party shall be
responsible for the fees and disbursements of its own attorneys and the expenses
of its own proof. The Arbitrator shall be a licensed professional appropriate to
the dispute, having at least ten (10) years' continuous experience in the real
estate industry including the management of multi-tenant, commercial office
buildings in Manhattan similar in type to the Project and shall be selected from
the then current National Panel of Real Estate Industry Arbitrators, if such
panel is in existence at the time of such application. At the option of either
party, any arbitration under this Lease shall be governed by the Expedited
Procedures provisions of the Commerical Arbitration Rules of the American
Arbitration Association (the "AAA Rules") (presently Section E-1 through E-10 of
the AAA Rules.)

        Section 9.20.    Signage.    Tenant shall be permitted to install, at
its sole cost and expense, signs identifying Tenant in the elevator lobby of the
Premises, subject to Landlord's reasonable approval as to design and materials.
Landlord, at Landlord's option, shall on both Madison and Park Avenues either
(i) install in the Building lobby a sign of appropriate size and suitable design
identifying Tenant as an occupant of the Building, (ii) maintain a Building
directory in which Tenant shall be allocated an appropriate number of listings,
or (iii) provide some other reasonable and appropriate means of indicating in
the lobby that Tenant is an occupant of the Building and Tenant's location
therein.

        Section 9.21.    Attorneys' Fees.    Each party shall reimburse the
other party, within twenty (20) days following written demand, for all
reasonable costs and expenses (including reasonable attorneys' fees,
disbursements and court costs) incurred by such other party in connection with
enforcing such other party's obligations hereunder or in protecting such other
party's rights hereunder, whether incurred in connection with an action or
proceeding, commenced by Landlord, by Tenant, by a third party or otherwise, if
such other party is successful in such proceeding.

        Section 9.22.    Counterparts.    This Lease may be executed in any
number of counterparts, each of which where so executed and delivered shall be
an original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Lease to produce or account for
more than one such counterpart.

54

--------------------------------------------------------------------------------



        Section 9.23.    Invoices.    Wherever in the Lease it is provided that
either party shall render a bill or invoice to the other, the party giving such
bill or invoice shall include evidence of the amounts set forth in the bill or
invoice.

        Section 9.24.    Other Agreements.    Landlord represents and warrants
that it has provided Tenant with true and complete copies of the Overlease, that
certain Declaration. Establishing One Madison Avenue Condominium by Metropolitan
Life Insurance Company dated December 28, 2001 (the "Declaration"), those
certain By-Laws of One Madison Avenue Condominium New York New York 10010 (the
"By-laws") and that certain Tax Agreement dated January 3, 2002 among
Overlandlord, the City of New York and the New York City Industrial Development
Agency (the "Tax Agreement"), and in each case any amendments thereto, and
Tenant acknowledges in each case receiving and reviewing copies thereof.
Landlord represents and warrants that that certain Shared Services Agreement
between Landlord and Overlandlord dated as of February 22, 2001, shall not
impose any obligations or burdens on Tenant that are greater to a material
extent than those already, set forth herein or diminish any rights of Tenant
hereunder to a material extent. Landlord shall not violate the terms of the
Overlease so as to materially and adversely affect Tenant's rights under this
Lease, in all cases subject to Landlord's right to contest any claim or
allegation by Overlandlord that Landlord has failed to so comply.
Notwithstanding anything contained in the Declaration or By-laws or in any
amendment to the Declaration or By-laws made after the date hereof, Landlord
agrees that the rights and obligations of Tenant under this Lease shall not be
affected in a materially adverse manner by the Declaration or By-laws or any
such amendment thereto.


ARTICLE 10

Sublease Provisions


        Section 10.01.    Sublease Provisions.    (a) Notwithstanding the title
of this document as a "Lease", the parties acknowledge that this Lease is a
sublease. This Lease is subject to, and Tenant accepts this Lease subject to,
all of the terms, covenants, provisions, conditions and agreements contained in
the Overlease and the matters to which the Overlease is subject and subordinate.
This Lease shall also be subject to, and Tenant accepts this Lease also subject
to, any future amendments or supplements to the Overlease hereafter made between
Overlandlord and Landlord, provided that any such future amendment or supplement
to the Overlease, except as herein expressly recognized, contemplated or agreed,
does not in any material respect increase Tenant's obligations or decrease
Tenant's rights from, out of or under this Lease or prohibit Landlord from
meeting its obligations hereunder. Except to the extent provided in the
Subordination and Non-Disturbance Agreement between Tenant and Overlandlord, in
the event of termination, re-entry or dispossess by Overlandlord under the
Overlease, Overlandlord may, at its option, take over all of the right, title
and interest of Landlord, as sublessor, under this Lease, and Tenant shall, at
Overlandlord's option, attorn to Overlandlord pursuant to the then executory
provisions of this Lease, except that Overlandlord shall not (i) be liable for
any previous act or omission of Landlord under this Lease (including, without
limitation, Landlord) other than to cure defaults of a continuing nature as
though such defaults had first occurred on the date Overlandlord became landlord
under this Lease, (ii) be subject to any offset, not expressly provided in this
Lease, which theretofore accrued to Tenant against Landlord, or (iii) be bound
by any previous modification of this Lease made without Overlandlord's consent
or by any previous prepayment of more than one month's rent; In the event of any
conflict between the terms of any Subordination and Non-Disturbance. Agreement
entered into between Tenant and Overlandlord and the provisions of this Lease,
including the foregoing sentence, the terms and provisions of the Subordination
and Non-Disturbance Agreement shall govern.

        (b)  The term "Landlord", as used in this Lease, shall mean only the
owner from time to time of the interest of the tenant under the Overlease. In
the event of any transfer or assignment of such interest, the transferor or
assignor shall be relieved and freed of all covenants, obligations and liability

55

--------------------------------------------------------------------------------


of Landlord under this Lease accruing after such transfer or assignment, and it
shall be deemed, without further agreement, that the transferee or assignee has
assumed and agreed to perform and observe all obligations of Landlord under this
Lease subsequent to the effective date of the transfer or assignment; provided,
that, Tenant receives a copy of transferee's or assignee's written assumption of
the covenants and obligations contained in this Lease.

        (c)  Whenever Landlord has agreed that a required consent or approval
shall not be withheld or delayed or unreasonably withheld or delayed, Landlord
may withhold its consent or approval and/or it shall be deemed reasonable for
Landlord to withhold or delay its consent or approval if Overlandlord, to the
extent its consent is required pursuant to the terms of the Overlease, shall
have delayed or refused to give any consent or approval which may be requested
of it. Landlord shall promptly forward to Overlandlord such requests as Tenant
may submit for approval or consent from Overlandlord. In the event a matter
hereunder requires the consent of Overlandlord pursuant to the terms hereof or
the Overlease and the time period for obtaining Ovedandlord's consent to a
particular matter under the Overlease exceeds the time period set forth in the
Lease with respect to such matter, such time period in the Lease shall be
extended to the date set forth in the Overlease, plus an additional five
(5) Business Days. If Landlord is willing to grant its consent to Tenant to a
particular matter and Overlandlord is not willing to grant such consent,
Landlord shall use good faith efforts to intermediate with Overlandlord to
obtain such consent (without the obligation to spend sums of money, grant any
concessions to Overlandlord under the Overlease or undertake any other
significant monetary or non-monetary measures) and Tenant shall have the right
to take whatever action may available at law or under the Overlease to obtain
such consent in its own name, and for that purpose and only to such extent, all
of the rights of Landlord under the Overlease hereby are conferred upon and
assigned to Tenant and Tenant is subrogated hereby to such rights to the extent
that the same shall apply to the matter for which consent is sought. If any such
action against Overlandlord in Tenant's name shall be barred by reason of lack
of privity, nonassignability or otherwise, Tenant may take such action in
Landlord's name provided Tenant has obtained the prior written consent of
Landlord, which consent shall not be unreasonably withheld, provided, and Tenant
hereby agrees, that Tenant shall indemnify and hold Landlord harmless from and
against all liability, loss, damage or expense, including, without being limited
to, reasonable attorneys' fees and expenses, which Landlord shall suffer or
incur by reason of such action. Landlord agrees to cooperate with Tenant in any
reasonable manner requested by Tenant in connection with an action or proceeding
by Tenant against Overlandlord to enforce Landlord's rights under the Overlease
in respect of such consent; provided, however, that Tenant shall have agreed in
writing to reimburse Landlord for any out-of-pocket expenses incurred by
Landlord in connection with such cooperation.

        (d)  Tenant covenants and agrees not to do or cause to be done or suffer
or permit any act or thing to be done or suffered which would or might
(i) constitute or cause a default under the Overlease, (ii) cause the Overlease
or the rights of Landlord as tenant thereunder to be cancelled, terminated or
forfeited, (iii) cause Landlord to become liable for any damages, costs, claims
or penalties, or (iv) adversely affect or reduce any of Landlord's rights or
benefits under the Overlease. Without limiting the generality of foregoing,
Tenant acknowledges that Landlord is obligated pursuant to the terms of the
Overlease, including, without limitation, Section 27.26 thereof, to reasonably
cooperate with Overlandlord in connection with the conversion of the Building
ownership to a synthetic condominium in connection with a transaction entered
into with the New York City Industrial Development Agency. Tenant agrees that it
shall reasonably cooperate with Landlord to the extent necessary for Landlord to
fulfill its obligations under the Overlease in connection with the foregoing
condominium conversion, provided that Tenant's rights and obligations under the
Lease shall not be adversely affected thereby, except to a de minimis extent.

        (e)  Landlord covenants and agrees to perform and observe all of the
terms, covenants, provisions, conditions and agreements of the Overlease
(including any and all rules and regulations which shall be

56

--------------------------------------------------------------------------------


in effect from time to time during the term of this Lease) in such manner so as
to prevent the Overlease from being terminated and so as to not adversely affect
or reduce the rights and benefits of Tenant under the Lease, it being understood
that the foregoing relates solely to Landlord's compliance with the Overlease in
accordance with its terms and shall not be deemed or construed to obligate
Landlord to seek to amend or contest, or otherwise act in any manner in
contradiction to the express terms of the Overlease, or to commence any action
against Overlandlord. Landlord represents that the Overlease is in full force
and effect and that, to the best of Landlord's knowledge, Landlord is not in
default with respect to any material obligation of Landlord under the Overlease.
Provided that Tenant is not then in default under the terms of this Lease beyond
any applicable notice and cure periods, Landlord agrees that it will not agree
to a termination of the Overlease unless in connection therewith Overlandlord
accepts this Lease as a direct lease between Overlandlord and Tenant Unless the
parties have otherwise entered into a Subordination and Non-Disturbance
Agreement, the terms of which will, govern, if Landlord desires to terminate the
Overlease, Tenant agrees to attorn to Qverlandlord in connection with any such
termination and to execute an attomment agreement in such form as may reasonably
be requested by Landlord or Overlandlord Landlord further covenants and agrees
that if and so long as Tenant pays the Fixed Rent and Additional Charges and
performs and observes all of the agreements, terms, conditions, covenants and
provisions hereof, (i) Tenant shall quietly hold and enjoy the Premises,
subject; however, to the terms of this Lease and the Overlease and to the
matters to which the Overlease is subject and subordinate, and (ii) Landlord
shall not do or suffer or permit anything to be done or suffered which would
cause the Overlease to be cancelled, terminated or forfeited, except as provided
in the casualty and condemnation sections contained therein.

        (f)    Tenant acknowledges and agrees that if any services, repairs,
restorations, or access to and from the Premises are to be provided by
Overlandlord, Landlord shall have, no obligation during the term of this Lease
to provide any such, services, repairs, restorations, equipment and access, and
Tenant agrees to look solely to Overlandlord for the furnishing of such
services, repairs, restorations, equipment and access. Landlord shall in no
event be liable to Tenant nor shall the obligations of Tenant hereunder be
impaired or the performance thereof excused because of any failure or delay on
Overlandlord's part in furnishing services, repairs, restorations, equipment and
access; provided, however, that if Landlord's rent is actually abated pursuant
to the Overlease in respect of the Premises with respect to a service or
condition that Overlandlord is required to provide or maintain, then Fixed Rent
payable hereunder by Tenant shall also be abated during the same period that
Landlord's rent is so abated. If Overlandlord shall default in any of its
obligations to Landlord with respect to the Premises, Tenant shall be entitled
to Participate with Landlord in the enforcement of Landlord's rights against
Overlandlord, but Landlord shall have no obligation to bring any action or
proceeding or to take any steps to enforce Landlord's rights against
Overlandlord. If, after written request from Tenant, Landlord shall fail or
refuse to take appropriate action for the enforcement of Landlord's rights;
against Overlandlord in respect of the Premises within a reasonable period of
time considering the nature of Overlandlord's default, Tenant shall have the
right to take such action in its own name, and for that purpose and only to such
extent, all of the rights of Landlord under the Overlease hereby are conferred
upon and assigned to Tenant and Tenant is subrogated hereby to such rights to
the extent that the same shall apply to the Premises. If any such action against
Overlandlord in Tenant's name shall be barred by reason of lack of privity,
nonassignability or otherwise, Tenant may take such action in Landlord's name
provided Tenant has obtained the prior written consent of Landlord, which
consent shall not be unreasonably withheld, provided, and Tenant hereby agrees,
that Tenant shall indemnify and hold Landlord harmless from and against all
liability, loss, damage or expense, including, without being limited to,
reasonable attorneys' fees and expenses, which Landlord shall suffer or incur by
reason of such action. Landlord agrees to cooperate with Tenant in any
reasonable manner requested by Tenant in connection with an action or proceeding
by Tenant against Overlandlord to enforce Landlord's rights under the Overlease
in respect of the Premises; provided, however, that Tenant shall

57

--------------------------------------------------------------------------------


have agreed in writing to reimburse Landlord for any out-of-pocket expenses
incurred by Landlord in connection with such cooperation.

        (g)  This Lease is subject to and conditioned upon Landlord's obtaining
the prior written consent of Overlandlord hereto as provided in Article 14 of
the Overlease. Promptly following execution and delivery hereof, Landlord will
submit this Lease to Overlandlord for such consent. Tenant agrees that it shall
cooperate in good faith with Landlord and shall comply with any reasonable
request made of Tenant by Landlord or Overlandlord in connection with the
procurement of such consent including, without being limited to, the execution
and delivery of a written form of Consent to Sublease. However, in no event
shall Landlord to obligated to make any payment to Overlandlord in order to
obtain the consent of Overlandlord to this Lease or any provision hereof. In the
event that Overlandlord has not executed the form of Overlandlord Consent
attached hereto as Exhibit F (or such other form of consent as may be reasonably
acceptable to Tenant) within thirty (30) days after the date hereof, then either
party hereto shall have the right to terminate this Lease on five (5) Business
Days prior written notice to the other, in which event this Lease shall
terminate and the parties hereto shall be fully discharged and released from all
obligations hereunder. In the event that Overlandlord has not executed the
Subordination and Non-Disturbance Agreement substantially in the form attached
hereto as Exhibit F within thirty (30) days after the date hereof, the Tenant
shall have the right, upon five (5) Business Days prior written notice to
Landlord to terminate this Lease, in which event this Lease shall terminate and
the parties hereto shall be fully discharged and released from all obligations
hereunder.


ARTICLE 11

Representatives and Warranties


        Section 11.01.    Landlord's Rcpresentations and Warranties.    (a)
Landlord hereby represents and warrants to Tenant that, as of the date hereof:

        (b)  This Lease has been duly authorized by all necessary action on the
part of Landlord.

        (c)  The person executing this Lease on behalf of Landlord has all
necessary licenses, authorization, permits and approvals, and full power and
authority, to execute and deliver this Lease on behalf of Landlord and perform
any action in connection therewith.

        (d)  The execution, delivery and performance of this Lease by Landlord,
and the consummation of the transaction contemplated hereby, will not result in
any violation of, or be in conflict with or constitute a default under (i) any
term or provision of the articles or certificate:of incorporation, by-laws
and/or any other similar document of Landlord, (ii) any term or condition of any
contract, mortgage, loan agreement, lease, or other agreement or instrument to
which Landlord is a party or by which it is bound, or (iii) any term or
condition of any judgment, decree, order, law, statute, rule, regulation,
ordinance, franchise, certificate, permit or the like applicable to Landlord or
by which Landlord or its properties or assets are bound or affected.

        (e)  Except for the consent of Overlandlord, no consent, approval or
authorization is required in connection with the execution, delivery and
performance hereof by Landlord from any governmental entity or agency, or any
party pursuant to any contract, mortgage, credit agreement, lease or other
agreement or instrument to which Landlord is a party or by which it is bound.

        (f)    Landlord knows of no outstanding claims, actions, suits, or
proceedings affecting Landlord that, if adversely determined, would have a
material adverse effect upon the operation of the Project.

        Section 11.02.    Tenant's Representations, Warranties and
Acknowledgements.    (a) Tenant hereby represents and warrants to Landlord that,
as of the date hereof:

        (b)  This Lease has been duly authorized by necessary action on the part
of Tenant.

58

--------------------------------------------------------------------------------


        (c)  The person executing this Lease on behalf of Tenant has all
necessary licenses, authorization, permits and approvals, and full power and
authority, to execute and deliver this Lease on behalf of Tenant and perform any
action in connection therewith.

        (d)  The execution, delivery arid performance of this Lease by Tenant,
and the consummation of the transaction contemplated hereby, will not result in
any violation of, or be in conflict with or constitute a default under (i) any
term or provision of the articles or certificate of incorporation, by-laws
and/or any other similar document of Tenant, (ii) any term or condition of any
contract, mortgage, loan agreement, lease, or other agreement or instrument to
which Tenant is a party or by which it is bound, or (iii) any term or condition
of any judgment, decree, order, law, statute, rule, regulation, ordinance,
franchise, certificate, permit or the like applicable to Tenant or by which
Tenant or its properties or assets are bound or affected.

        (e)  No consent, approval or authorization is required in connection
with the execution, delivery and performance hereof by Tenant from any
governmental entity or agency, or any party pursuant to any contract, mortgage,
credit agreement, lease or other agreement or instrument to which Tenant is a
party or by which it is bound.

        (f)    Tenant knows of no outstanding claims, actions, suits, or
proceedings affecting Tenant that, if adversely determined, would have a
material adverse effect upon the financial condition of Tenant or upon the
operation of the Premises.


ARTICLE 12

FIRST OFFER SPACE


        Section 12.01.    Definitions.    "First Offer Space" means any space in
the Building that becomes available to sublease by Landlord during the First
Offer Period and that Landlord intends to sublease to parties that are not
Affiliates of Landlord.

        "First Offer Period" means the period commencing on the Commencement
Date and ending on the 5th anniversary of the Rent Commencement Date and, if the
Lease is renewed, the period commencing on the date Landlord receives Tenant's.
Notice to Renew and) ending on, the date that is five years prior to the
Expiration Date of such Renewal Term

        Section 12.02.    First Offer Space.    Landlord, shall, prior to
advertising the availability for, lease of any First Offer Space in the general
leasing market, deliver to Tenant from time to time during the First Offer
Period a written notice (a "Landlord Offer Notice") offering to sublease such
First Offer Space to Tenant on a commencement date described therein and
expiring on the Expiration Date. If Tenant shall deliver to Landlord a written
acceptance, of the offer contained in any Landlord Offer Notice (any such
acceptance, a "Tenant Acceptance Notice") within ten (10) Business Days after
Tenant's receipt thereof, then Landlord and Tenant shall promptly enter into an
amendment to this Lease adding such First Offer Space to the definition of
"Premises" contained herein at the Fair Market Rent therefor as determined in
accordance with Section 12.03 below and with such other amendments to this Lease
as Landlord may reasonably require; including without limitation, an increase in
the Tenant's Share to reflect such First Offer Space. If Tenant shall fail to
Deliver, a Tenant Acceptance Notice within such ten (10) Business Day period,
then Tenant's rights, under this Article 12 with respect to the First Offer
Space described in the corresponding Landlord Offer Notice shall be deemed to
have been waived and relinquished, and Landlord shall at all times thereafter be
entitled to offer, show, market and lease such First Offer Space to others at
such rental and upon such terms as Landlord in its sole discretion may desire.

        Section 12.03.    Fair Market Rent.    (a)  For the purposes of this
Article, "Fair Market Rent" shall mean the rental rate then being charged by
landlords (including Landlord) in Manhattan on new leases for a ten (10) year
term of space of similar quality and size as the Premises, assuming that
Landlord

59

--------------------------------------------------------------------------------


has had sufficient time to locate a suitable unaffiliated third-party tenant in
the market place, and adjusting upward or downward for all relevant factors,
including without limitation, age, extent and quality of tenant improvements,
length of term, amenities, location and/or floor height, the time value of
money, Tenant's credit rating, and allowances or concessions that have been
granted such as leasehold improvements, moving allowances, rent abatements and
lease assumptions. Landlord and Tenant shall meet and; shall cooperate in good
faith to reach a mutually acceptable determination of Fair Market Rent. In the
event that Landlord and Tenant shall be unable to agree on the determination of
Fair Market Rent by the date that is four (4) months prior to the commencement
date of the applicable First Offer Space, either party shall have the right at
any time thereafter to submit the determination of Fair Market Rent to
arbitration in accordance with the procedures set forth in Section 12.03(c)
below.

        (b)  If the parties have submitted the determination of Fair Market Rent
to arbitration in accordance with the provisions hereof and such arbitration
shall not be concluded prior to the commencement date of the applicable First
Offer Space, Tenant shall nevertheless pay all Fixed Rent and Additional Charges
to Landlord with respect thereto from and after the commencement date of the
applicable First Offer Space, which shall include Fixed-Rent as specified in
Landlord's Determination (defined in Section 12.03(c)(ii)(3) below) or, if no
such Determination has been rendered, the Fixed Rent and the Additional Charges
then currently payable with respect to the original Premises (such payment
amounts, as applicable, being referred to herein as the "Provisional Rent"). If
the applicable Fair Market Rent as determined by arbitration is greater than the
Provisional Rent, then such adjustment 35 shall be needed to correct the amount
previously paid by Tenant on such underpaid amount computed from the date of
such underpayment to the date of'payment shall be made in a payment by Tenant to
Landlord within thirty (30) days after the arbitration determination. If the
applicable Fair Market Rent is less than the Provisional Rent, then Tenant shall
be entitled to a rent credit against the next installment of Fixed Rent
sufficient to correct any amounts previously overpaid by Tenant, computed from
the date of such overpayment to the date of the rent credit.

        (c)  (i) If either party hereto desires to invoke the arbitration
procedure referenced above the-party invoking the arbitration procedure shall
give: a notice (the "Arbitration Notice") to the other party stating that the
party sending the Arbitration Notice desires to meet within 10 days to attempt
to agree on a single arbitrator (the "Arbitrator") to determine the Fair Market
Rent; The Arbitrator appointed shall be competent, qualified by training and
experience in New York; disinterested and independent, shall hold an MAI
designation and have a minimum of 10 years experience in appraising first class
office buildings (and rentals thereof) located in Manhattan, If the parties
hereto have not agreed on the Arbitrator within 10 days after the giving of the
Arbitration Notice, then either party hereto, on behalf of both, may apply to
the New York, City office of the American Arbitration Association or any
organization which is the successor thereof (the "AAA") for appointment of-the
Arbitrator, or, if the AAA shall not. Then exist or shall fail, refuse or be
unable to act such that the Arbitrator is not appointed by the AAA within
30 days after application therefore, then either party may apply to the
presiding Justice of the Appellate Division of the Supreme Court of the State of
New York, First Department (the "Court") for the appointment of the Arbitrator
and the other party shall not raise any question as to the Court's full power
and jurisdiction to entertain the application and make the appointment The date
on which the Arbitrator is appointed by the agreement of the parties, by
appointment by the AAA or by appointment by such court, is referred to herein as
the "Appointment Date". If any Arbitrator appointed hereunder shall be unwilling
or unable, for any reason, to serve, or continue to serve, a replacement
Arbitrator shall be appointed in the same manner as the original Arbitrator.

60

--------------------------------------------------------------------------------


        (ii)  The arbitration shall be conducted in accordance with the then
prevailing rules of the AAA, modified as follows:

        (1)  To "the extent that the New York State Civil Practice and Law Rules
(the "CPLR"), or any successor statute, imposes requirements different from
those of the AAA in order for the decision of the Arbitrator to be enforceable
in the courts of the State of New York, such requirements shall be complied with
in the arbitration.

        (2)  Before hearing any testimony or receiving any evidence, the
Arbitrator shall be sworn by an officer authorized to administer an oath to hear
and decide the controversy faithfully and fairly and a written copy thereof
shall be delivered to Landlord and Tenant.

        (3)  Within 20 days after the Appointment Date, the parties hereto shall
deliver to the Arbitrator two copies of their respective written determinations
of the Fair Market Rent (each, a "Determination"), together with such
affidavits, appraisals, reports and/other written evidence relating thereto as
the submitting party deems appropriate. After the submission of any
Determination, the submitting party may not make any additions to or deletions
from, or otherwise change, such Determination or the affidavits, appraisals,
reports and other written evidence delivered therewith. If either party fails to
so deliver its Determination within such time period, such party shall be deemed
to have irrevocably waived its right to deliver a Determination and the
Arbitrator, without holding, a hearing, shall accept: the Determination of the
submitting party as the Fair Market Rent. If each party submits a Determination
with respect to the Fair Market Rent within the 20-day period described above,
the Arbitrator shall, promptly after its receipt of the second Determination,
deliver a copy of each party's Determination to the other party.

        (4)  Not less than 15 days nor more than 30 days after the earlier to
occur of (A) the expiration of the 20-day period provided for in clause 3 of
this subsection or (B) the Arbitrator's receipt of both of the Determinations
from the parties (such earlier date is referred to herein as the "Submission
Date"), and upon not less, than 10 days notice to the parties, the Arbitrator
shall hold one or more hearings with respect to the determination of the Fair
Market Rent. The hearings, shall be held in the Borough of Manhattan at such
location and time as shall be specified by the Arbitrator. Each of the parties
shall be entitled to present all-relevant evidence and to cross-examine
witnesses, at the hearings. The Arbitrator shall have the authority to adjourn
any hearing to such later date as the Arbitrator shall specify, provided that in
all events all hearings with respect to the determination of the Fair Market
Rent shall be concluded not later than 60 days after the Submission Date.

        (5)  The Arbitrator shall be instructed, and shall be empowered only, to
select as the Fair Market Rent one of the Determinations which the Arbitrator
believes is the more accurate determination of such Fair Market Rent, Without
limiting the generality of the foregoing, in rendering his or her decision, the
Arbitrator shall not add to subtract from or otherwise modify the provisions of
this Lease or either of the Determinations.

        (6)  The Arbitrator shall render his or her determination as to the
selection of a Determination in a signed and acknowledged written instrument,
original counterparts of which shall be sent simultaneously to the parties
hereto, within 10 days after the earlier to occur of (A) his or her
determination of the Fair Market Rent pursuant to clause (3) of this subsection
or (B) the conclusion of the hearing(s) required by clause (4) of this
subsection.

        (iii)  This Section 12.03(d) shall constitute a written agreement to
submit any dispute regarding the determination of the Fair Market Rent to
arbitration.

        (iv)  The arbitration decision, determined as provided in this Section,
shall be conclusive and binding on the parties, shall constitute an "award" by
the Arbitrator within the meaning of the

61

--------------------------------------------------------------------------------




AAA rules and applicable law and judgment may be entered thereon in any court of
competent jurisdiction.

        (v)  Each party shall pay its own fees and expenses relating to the
arbitration (including, without limitation, the fees and expenses of its counsel
and of experts and witnesses retained or called by it). Each party shall pay
one-half of the fees and expenses, of the AAA and of the Arbitrator.

        Section 12.04.    Miscellaneous.    This Article 12 is subject and
subordinate in all respects to the terms and conditions contained in the
Overlease and Section 2.01 (b) of that certain Lease dated October 30, 2001
between Landlord and The Port Authority of New York and New Jersey, which
provision Tenant acknowledges having reviewed. Notwithstanding anything to the
contrary contained: in this Article 12, Landlord shall have no obligation to
deliver a Landlord Offer Notice, and Tenant shall have no right to receive a
Landlord Offer Notice or deliver a Tenant Acceptance on any date on which Tenant
(a) is in default under this Lease beyond any applicable notice and cure period
or (b) occupies less than sixty-five percent (65.0%) of the rentable area of the
Premises (as set forth in Section 2.01 above). At any time when. Tenant (i) is
so in default under this Lease or (ii) occupies less than sixty-five percent
(65%) of the rentable area of the portion of the Premises located in the South
Building, (x) Landlord may, by notice to Tenant, cease any negotiations with
Tenant for the leasing of any First Offer Space and on and after the date of
such notice. Tenant shall have no rights and Landlord shall have no obligations
under this Article 12 with respect to such First Offer Space, and (y) Landlord
may withdraw a Landlord Offer Notice by notice to Tenant, and from the date of
such notice Tenant shall have no rights and Landlord shall have no obligations
under this Article 12 with respect to such, withdrawn Landlord Offer Notice.
Tenant's rights contained in this Article 12 shall be personal to and benefit
Tenant (including any Affiliates of Tenant) only and shall not be transferable
to any successor or assign of Tenant.

        Section 12.05.    Article 12 is Part of Lease.    The termination of
this Lease shall also terminate and render void all rights of Tenant under this
Article 12. Tenant's rights, under this Article 12 may not be severed from this
Lease or separately sold, separately assigned or separately transferred.

[The remainder of this page has been left blank intentionally.]

62

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of
the day and year first written above:

Landlord:   CREDIT SUISSE FIRST BOSTON (USA), INC.
 
 
By:
/s/  ANDREW B. FEDERBUSCH      

--------------------------------------------------------------------------------

Name: ANDREW B. FEDERBUSCH
Title: MANAGING DIRECTOR
Tenant:
 
MARSH INC.
 
 
By:
/s/  PHILIP PETRONIS      

--------------------------------------------------------------------------------

Name: PHILIP PETRONIS
Title: MANAGING DIRECTOR
Tenant's Federal Tax L.D. No.:
       

--------------------------------------------------------------------------------

S-1

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.16



Table of Contents
INDEX OF DEFINED TERMS
W I T N E S S E T H
ARTICLE 1 Definitions
ARTICLE 2 Premises; Term; Use
ARTICLE 3 Rent
ARTICLE 4 Landlord Services
ARTICLE 5 Leasehold Improvements; Tenant Covenants
ARTICLE 6 Assignment and Subletting
ARTICLE 7 Subordination; Default; Indemnity
ARTICLE 8 Insurance; Casualty; Condemnation
ARTICLE 9 Miscellaneous Provisions
ARTICLE 10 Sublease Provisions
ARTICLE 11 Representatives and Warranties
ARTICLE 12 FIRST OFFER SPACE
